ID Original Balance Credit Exception Cited Credit Comments Final Compliance Grade Compliance Exception Cited Compliance Comments Occupancy Purpose Property Type LTV CLTV DTI C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL incomplete due to missing origination entity information. Initial TIL incomplete due to missing origination entity information. Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family 90 90 37 [3]Appraisal Missing [3]Credit Report Missing [3]Missing Initial Application [3]Balloon Under 7 Years Per note, subject is a 5 year balloon C [3]TIL Missing [3]Initial TIL Missing [2]Initial GFE Missing [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family [2]Combined Orig LTV >100% D [3]TIL Missing [3]HUD-1 Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing page 1 of 4. B [2]Credit Score Disclosure Not Present [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 90 90 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [3]Balloon Under 7 Years Per Note, subject is a 5 year balloon. C [3]Initial TIL Missing [3]TIL Missing [3]Initial GFE Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement [2]Incorrect version of HUD-1 used [2]HUD Summary of Loan Terms does not match Note Terms [2]HMDA-reportable rate spread (10/1/09 and later) Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $642.76 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 80 80 [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.125 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE APR under disclosed by .1273 which exceeds the .125 tolerance. Finance charges under disclosed by $461.04 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 80 80 [3]Final Application Missing [3]Credit Report Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Right to Choose Insurance Provider Finance charges under disclosed by $217.49 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not disclose a credit report fee of $40, courier fees of $40 and $12, a flood cert fee of $20.50 and a closing settlement fee of $105 as prepaid finance charges. Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. C [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing XXXXX Notification to New Homeowners [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure Owner Occ Cashout Refi Single Family C [3]HUD-1 Incomplete [3]TIL Incomplete Final HUD incomplete due to not being signed by the borrower or stamped by settlement agent. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $518.70 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose closing attorney fee of $60.00, recording service fee of $100, and escrow waiver fee of $365.00 as prepaid finance charges. Owner Occ Rate/Term Refi Single Family [3]Appraisal Incomplete Appraisal incomplete due to missing recertification of value. Appraisal report dated 5/11/2004, loan originated 9/29/2004. B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Construction To Perm Single Family 80 80 B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Construction To Perm Single Family 90 90 B [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family [3]Credit Report Incomplete Credit report incomplete due to missing borrower's credit scores. B [2]State - Missing Notice of Right to Select Attorney Owner Occ Purchase Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Notice of Material Change of Mortgage Loan Terms Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family [3]Credit Report Missing B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family 32 A Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Missing Initial Application B [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE ROR executed by borrowers 10/23/2004 with expiration of rescission period noted as 10/28/2004. HUD reflects a funding date of 10/28/2004, equal to the rescission period expiration date, and 4 days of interest was collected which coincides with a 10/28/2004 funding date. Owner Occ Cashout Refi Single Family 75 75 B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase Single Family B [2]Initial GFE Missing Owner Occ Construction To Perm Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Finance charges under disclosed by $243.73 which exceeds the $100 for purchase. TIL Itemization did not disclose $250 Closing Attorney Fee as prepaid finance charge. Owner Occ Purchase Single Family C [3]TIL Incomplete [2]State - Missing Lock In Agreement Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]Initial GFE Missing [2]Initial TIL Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm PUD Detached B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial TIL Missing Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family 97 97 B [3]Rescission Period under 3 days [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $245.36 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee of $250 as a prepaid finance charge. ROR executed by borrowers 12/17/2004 with expiration of rescission period noted as 12/21/2004, however, mortgage reflects a notary date of 12/21/2004. Owner Occ Rate/Term Refi Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 80 95 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $289.47 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee $250 as a prepaid finance charge. Owner Occ Cashout Refi Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement Finance charges under disclosed by $102.72 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a flood cert fee of $4.00, a wire fee of $75.00 and an assignment fee of $28.00 as a prepaid finance charge. Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]Initial GFE Missing [2]Initial TIL Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Application Incomplete Final application incomplete due to missing borrower's signature. B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $366.59 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family C [3]TIL Incomplete [2]State - Missing Attorney General Information Statement [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $1703.61 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Construction To Perm Single Family 75 75 [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 95 95 B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]Initial TIL Missing APR under disclosed by .2826 which exceeds the .125 tolerance. Finance charges under disclosed by $2,960.95 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family [3]Application Incomplete Final application incomplete due to missing borrower's signature. B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]Initial GFE Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 85 85 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm Single Family 80 80 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm Single Family 80 80 B [2]State - Missing Notice of Right to Select Attorney Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing pages 2 and 3 of 3. C [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]Initial GFE Missing Investment Property Cashout Refi Single Family 75 75 [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. C [3]TIL Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Investment Property Cashout Refi Single Family C [3]TIL Missing Investment Property Cashout Refi Single Family 75 75 [3]Missing Title Evidence B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family C [3]TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Investment Property Cashout Refi Single Family [3]Initial Application Incomplete Initial application is incomplete due to missing pages 2 and 3 of 4. C [3]TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Investment Property Cashout Refi Single Family [2]Only Preliminary Title in File B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing APR under disclosed by .1297 which exceeds the .125 tolerance. Finance charges under disclosed by $413.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to being without the itemization of amount financed. There are Lender credits on lines206 & 207for $50 & $250 which is un-itemized therefore excluded. Owner Occ Purchase Single Family [3]MI Missing B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure Owner Occ Rate/Term Refi [3]Initial Application Incomplete [2]Manufactured (Double-Wide) Initial application incomplete due to missing origination entity information. C [3]TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date Investment Property Cashout Refi Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Initial TIL Missing Finance charges under disclosed by $212.33 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family 80 80 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family [2]Combined Orig LTV >100% B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family [3]Final Application Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family 48 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $302.66 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Appraisal Incomplete Appraisal is incomplete due to bottom of pages being cut off. C [3]HUD-1 Estimated [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure HUD in file is a signed estimated copy. Owner Occ Purchase Single Family 90 90 [3]Credit Report Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $133.70 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Appraisal Incomplete [3]Initial Application Incomplete Appraisal incomplete due to improper imaging resulting in the bottom portion of the document to be illegible. Initial application incomplete due to missing the method in which the application is taken and is not signed by the borrower. C [3]HUD-1 Incomplete [3]State Grace Period Below Minimum [3]TIL Incomplete [3]Note P&I Does Not Equal Final TIL P&I [2]State - Missing Right to Select Attorney Disclosure [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure Final HUD incomplete due to not able to view entire page of document and due to incorrect funding date on page 2, line 901 of 9/27/1996. Executed Note indicates a first payment date of 11/1/1996 and loan closed on 09/30/1996. All fees were tested. Final TIL incomplete due to not being signed or dated by the borrower. Grace period of 1 day is below the minimum of 10 days per the state of XXXXX The Note reflects P&I of $697.64 (+MI $67.31$764.95) and the TIL reflects an initial P&I of $773.57 (+MI $75.93 $773.57). Discrepancy appears to be due to document error on TIL. Owner Occ Purchase PUD Detached B [2]State - Missing Choice of Settlement Agent Disclosure [2]State - Missing Appraisal Notice Owner Occ Purchase PUD Detached 95 95 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $218.46 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family C [3]HUD-1 Incomplete [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD incomplete due to page 2 of 2 missing fees from line 1107 down. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners Finance charges under disclosed by $843.08 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $795 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the closing fee of $795 as prepaid finance charges. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [3]APR Tolerance UnderDisclosed 0.125 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE APR under disclosed by .1824 which exceeds the .125 tolerance. Owner Occ Purchase Single Family 26 [3]Appraisal Incomplete Appraisal is done subject to completion; however, there is no completion cert in file. B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $185.02 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Final Application Missing B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing APR under disclosed by .1335 which exceeds the .125 tolerance. Finance charges under disclosed by $666.42 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to a black itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Finance charges under disclosed by $476 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Initial Application Incomplete Incomplete final application due to missing origination entity information B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $635. which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed.Note: many of the fees were prepaid. Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Broker Agreement [2]State - Missing Application Disclosure Statement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Rate/Term Refi PUD Detached [3]Missing Title Evidence [3]Initial Application Incomplete Incomplete initial application due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $594.20 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing C [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing Owner Occ Purchase Single Family 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $175.00 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the closing fee of $175 as aprepaid finance charge. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $680 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $380.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Appraisal Incomplete [3]Credit Report Incomplete Appraisal is incomplete due to bottom of the pages are cut off. Credit Report incomplete due to only first page provided. B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure APR under disclosed by .1264 which exceeds the .125 tolerance. Finance charges under disclosed by $615 which exceeds the $100 tolerance for purchase transactions. There is a closing cost credit on page one of HUD for $800 which is not itemized therefore excluded. Owner Occ Purchase Single Family B [2]State - Missing Authorization to Complete Blank Spaces [2]State - Missing Application Disclosure / Advance Fee Agreement Owner Occ Purchase PUD Attached [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]HUD-1 Incomplete [3]TIL Missing [3]ROR Missing [3]Missing MA Borrower's Interest Worksheet [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Loan Origination and Compensation Agreement [2]State - Missing Loan Application Supplemental Disclosure [2]State - Missing Borrower Interest Worksheet [2]State - Missing Childhood Lead Poisoning Prevention [2]State - Missing Mortgage Loan Rate Lock Commitment [2]State - Missing Mtg Lender Disclosures Required by Atty General Consumer Protection Regulations [2]State - Missing Stated Income Disclosure Final HUD not signed by the borrower or stamped by settlement agent. MA Borrower's Interest worksheet missing from file.Required for all MA Refinance of principal residence within 60 months of consummation of existing loan.Final TIL missing, unable to verify APR to determine if borrower interest is applicable. Owner Occ Cashout Refi Single Family 90 90 [3]Initial Application Unsigned B [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclsoure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial TIL Missing ROR executed by borrowers 3/17/2007 with expiration of rescission period noted as 3/21/2007. HUD reflects a disbursment date of 3/3/2007, equal to 30 days prior to first payment of 4/3/2007 which coincides with a 3/3/2007 funding date. Owner Occ Cashout Refi 3 Family [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Waiver of Title Insurance Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase 2 Family 90 90 43 [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - MissingLate Charge Notice [2]State - Missing Escrow Agent Notice Owner Occ Construction To Perm Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Note Incomplete Note incomplete due to missing all pages except page 1. B [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Missing Investment Property Rate/Term Refi Single Family 80 80 [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $594.24 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Construction To Perm 2 Family 80 80 [3]Appraisal Missing [3]Credit Report Missing [3]Missing Initial Application [2]Combined Orig LTV >100% B [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Missing Investment Property Construction To Perm 2 Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice to Consumer / UCCC Addendum [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 90 90 [3]Final Application Missing B [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 95 95 [3]Final Application Missing [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase PUD Detached [3]Missing Initial Application A Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $190 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing [3]MI Missing Case Query results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. B [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 60 [3]Final Application Missing [3]Missing Initial Application B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Attorney General Information Statement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Cashout Refi Single Family 80 80 [3]Final Application Missing [3]Missing Title Evidence A Owner Occ Purchase Single Family [3]Final Application Missing C [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by .2233 which exceeds the .125 tolerance. Finance charges under disclosed by $563.56 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose a closing attorney fee of $400.00 and a closing fee paid to the settlement agent of $150.00 as prepaid finance charges. TIL incomplete due to missing borrower signature. Owner Occ Purchase Single Family 97 97 [2]Combined Orig LTV >100% C [3]TIL Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase 4 Family B [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice Owner Occ Purchase PUD Attached [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Rate Lock Disclosure [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Escrow Account Disclosure Agreement [2]Initial GFE Missing Finance charges under disclosed by $266.89 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached 80 80 [3]Appraisal Missing [3]Final Application Missing B [2]State - Missing Authorization to Complete Blank Spaces Second Home Construction To Perm PUD Detached 75 A Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Finance charges under disclosed by $285.01 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose Credit report $75.00, Escrow fee $200.00, Courier fee $20.00 and Copy fee $25.00 as prepaid finance charges. Owner Occ Purchase Single Family 80 [3]Appraisal Missing [3]Credit Report Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer Finance charges under disclosed by $43.74 which exceeds the $35 for refinances. TIL itemization did not disclose a tax servicefee of $60 as prepaid finance charge. Owner Occ Rate/Term Refi Single Family [2]Combined Orig LTV >100% C [3]TIL Incomplete [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is incomplete due to missing the borrower signature date. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Choice of Attorney disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Finance charges under disclosed by $185.96 which exceeds the $35 tolerance for refinance transactions. Unable to determine payment under disclosure due to missing the amortization schedule from the loan file. Owner Occ Cashout Refi Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $144.15 which exceeds the $35 tolerance for refinance transactions.Unable to determine under disclosure due to missing complete TIL itemization. Owner Occ Cashout Refi Single Family B [3]ROR Missing [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Finance charges under disclosed by $793 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Rate/Term Refi PUD Detached [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Title Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Rate/Term Refi PUD Detached 85 85 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing Finance charges under disclosed by $512 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family 97 97 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $170.45 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not disclose a flood cert fee of $12.50, a closing fee of $145 and a courier fee of $13 as prepaid finance charges. Owner Occ Purchase Single Family [3]Credit Report Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial GFE Incomplete [2]Initial TIL Incomplete Finance charges under disclosed by $668 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Initial GFE is illegible. Initial TIL is illegible. Owner Occ Purchase Single Family 40 [3]Appraisal Incomplete Appraisal is incomplete due to only the Completion Certificate (Form 442) being present in the file. B [2]State - Missing Appraisal Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 18 [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Select Attorney Disclosure Owner Occ Cashout Refi Single Family [2]Manufactured (Double-Wide) B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Authorization to Complete Blank Spaces [2]State - Missing Application Disclosure / Advance Fee Agreement [2]State - Missing Appraisal Notice [2]Initial TIL Missing Owner Occ Purchase Manufactured (Double-Wide) [3]Final Application Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Initial Application Unsigned P&I of $209.92 exceed standard variance of $0.05 with calculated P&I noted as $209.84, reflecting a total variance of $0.08. B [2]Initial TIL Missing Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $414.26 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - MissingFreedom to Choose Insurance Provider disclosure Owner Occ Purchase Single Family [3]Appraisal Incomplete Incomplete appraisal due to bottom of pages being cut off. C [3]HUD-1 Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Final HUD incomplete due to missing borrower signatures due to bottom of document being cutoff. Fees were available for input. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]Initial GFE Missing Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $445 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $546.14 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $455.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $163 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family C [3]HUD-1 Estimated HUD in file is a Stamped CTC estimated copy. Investment Property Rate/Term Refi Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $573.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase 2 Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $143.87 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $187.04 which exceeds the $35 tolerance for refinance tranactions. The Lender's TIL reflects MI dropping off after 118 months, however, the audited TIL reflects MI dropping off at 158 payments at an LTV of 77.71%. Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) 95 95 [3]Credit Report Missing [3]MI Missing [3]Appraisal Incomplete The Appraisal is incomplete due to the bottom of each page being cut off. B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $199.91 which exceeds the $100 tolerance for purchase tranactions. The Lender's TIL reflects MI dropping off after 146 months, however, the audited TIL indicates MI should drop off after 157 months. Owner Occ Purchase Single Family [3]Escrow Holdback [3]Missing Initial Application HUD reflects a 10,000 dollar escrow holdbackfor decorating. Escrow agreement is not in file. B [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing APR under disclosed by 1.3028 which exceeds the .25 tolerance. Finance charges under disclosed by $61543.21 which exceeds the $100 tolerance for purchase transactions. Closing instructions indicate the Index used was 6.289%. The lowest Index available within the look-back period is 7.35%. Owner Occ Purchase Single Family [3]Appraisal Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) C [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD incomplete due to marked up fees on page 2 not initialled or included in totals on line 1400. Finance charges under disclosed by $167.72 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase PUD Detached [3]MI Missing B [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family 90 90 [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [3]Credit Report Missing B [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Rate/Term Refi Single Family 80 80 [3]Credit Report Missing [3]Initial Application Unsigned B [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure Owner Occ Rate/Term Refi Single Family [3]Final Application Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter Finance charges under disclosed by $387.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Missing Title Evidence B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $520.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family C [3]TIL Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement Investment Property Purchase Single Family [3]Appraisal Incomplete Incomplete appraisal due to bottom of pages being cut off. B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date Owner Occ Purchase PUD Attached [3]MI Missing B [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Title Insurance Notice [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Purchase Single Family 95 95 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $620.04 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Missing Owner Occ Purchase Single Family 95 95 [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Investment Property Purchase Single Family 80 80 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Investment Property Purchase Single Family 80 80 [3]Appraisal Incomplete Appraisal incomplete due to bottom portion of document cut off during imaging process. B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $ 250.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $ 64.20 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Appraisal Incomplete [3]Initial Application Incomplete Appraisal incomplete due to improper imaging resulting in bottom part of the document to be illegible. Initial application incomplete due to bottom of the document cut off during imaging process. C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Initial GFE Missing [2]Initial TIL Missing Final TIL incomplete due to missing borrower signature. Finance charges under disclosed by $84.11 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a commitment fee of $25 and courier fee of $60 as prepaid finance charges. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal incomplete due to being completed on 6/12/99 and the loan closed on 2/22/00. Missing recertification of value. B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [2]State - MissingFreedom to Choose Insurance Provider disclosure Owner Occ Construction To Perm Single Family 80 80 [3]Final Application Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $220 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $611.50 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Application Incomplete [3]Escrow Holdback [2]Combined Orig LTV >100% Final application incomplete due to missing borrower's signature. HUD line 104 Final HUD $10,761.53 designated as Construction Account. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $800 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family 95 95 45 [3]Missing Title Evidence [2]Combined Orig LTV >100% B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase APR under disclosed by .224 which exceeds the .125 tolerance. Finance charges under disclosed by $1,182.96 whcih exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing Owner Occ Purchase 2 Family C [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Construction To Perm PUD Detached A Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family [3]Missing Initial Application C [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Final HUD incomplete due to bottom of page 1 & 2 being cut off due to improper imaging, all fees were not able to be captured from the HUD. Finance charges under disclosed by $112.50 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Collateral Protection Act Disclosure [2]Initial TIL Missing APR under disclosed by .1751 which exceeds the .125 tolerance. Finance charges under disclosed by $910.01 which exceeds the $100 tolerance for Purchase transacctions.Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Rate Lock Finance charges under disclosed by $434.02 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 75 75 C [3]HUD-1 Incomplete [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD incomplete due to bottom of page 2 being cut off. Owner Occ Purchase Single Family C [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Construction To Perm Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Note Incomplete Note in file is incomplete due to reflecting incorrect property address, XXXXX. Correct address is XXXXX. B [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]Initial TIL Missing Owner Occ Construction To Perm Single Family B [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Purchase Single Family B [2]State - Missing Authorization to Complete Blank Spaces [2]State - Missing Application Disclosure / Advance Fee Agreement Owner Occ Construction To Perm Single Family 80 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Authorization to Complete Blank Spaces [2]State - Missing Appraisal Notice Final TIL incomplete due to not being dated by the borrower. Finance charges under disclosed by $114.82 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the closing fee of $169.50 or Interim Interest of $131.04 as prepaid finance charges. Owner Occ Purchase Single Family B [3]ROR Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure ROR incomplete due to being signed 12/31/2001 with a recission date of 12/4/2001, appears to clerical error. Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $245.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Mortgage/DOT Incomplete [3]Note Incomplete Mortgage incomplete due to missing notary acknowledgment date. Note incomplete due to street address missing. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Construction To Perm [3]Missing Initial Application A Owner Occ Purchase Single Family 80 80 [3]Final Application Missing C [3]TIL Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family 35 [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. C [3]HUD-1 Estimated [3]TIL Incomplete [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing Estimated HUD in file is not executed by the borrower or certified by settlement agent. Final TIL incomplete due to bottom portion being cut off. Owner Occ Purchase 95 95 N/A [3]Final Application Missing [3]Initial Application Incomplete [2]Combined Orig LTV >100% Initial application incomplete due to missing origination entity information. C [3]TIL Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family 75 25 C [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family B [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family 97 97 C [3]HUD-1 Incomplete [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Final HUD not signed by the borrower. Final TIL is not signed and reflects a print date 07/07/1999 which is post funding. Investment Property Purchase Low Rise Condo (<5 Floors) 90 90 34 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase 80 80 [3]Appraisal Missing [3]Initial Application Unsigned A Owner Occ Purchase Single Family [3]Final Application Missing B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Missing Owner Occ Purchase Single Family B [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family 97 97 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $265.04 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase 2 Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Anti-Discrimination Notice Owner Occ Purchase Single Family C [3]TIL Missing Investment Property Cashout Refi Single Family 65 65 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $413.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family C [3]TIL Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Investment Property Purchase Single Family 80 80 [3]Credit Report Missing B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners Finance charges under disclosed by $226.03 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 95 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Missing Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $102.67 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure Finance charges under disclosed by $625 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Initial Application Unsigned B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase PUD Attached [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 90 90 A Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing date of notary acknowledgment. B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $645.30 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Final Application Missing B [2]Affiliated Business Doc Missing Owner Occ Purchase 32 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. C [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $351.32 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $105.91which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Appraisal Incomplete Appraisal incomplete due to missing completion certificate. C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 70 70 B [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $149.00 which exceeds the $100.00 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]Affiliated Business Doc Missing ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $158.13 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed.There is a seller credit on the first page of the final Hud in the amount of $1,500 which is not itemized therefore exluded. Owner Occ Purchase Single Family [3]Final Application Missing C [3]TIL Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Investment Property Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer Owner Occ Purchase Single Family 95 95 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Finance charges under disclosed by $125 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family 90 90 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 80 80 [3]Appraisal Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $630.24, which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. There is a Seller credit on line 205 of HUD for $1,000, which is not itemized therefore excluded. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $846.10 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $255 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $232.94 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Credit Report Missing [3]Appraisal Incomplete [3]Application Incomplete [3]Initial Application Incomplete Appraisal incomplete due to improper imaging resulting in bottom portion not legible including appraisal date. Final application incomplete due to missing origination entity information and bottom of all pages are cut off. Initial application incomplete due to missing origination entity information and bottom of all pages are cut off. C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final TIL incomplete due to missing borrower's signature. Finance charges under disclosed by $65.70 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine the reason for under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $491.99 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 97 97 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) 95 95 A Owner Occ Purchase Single Family B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi [3]Missing Title Evidence [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Finance charges under disclosed by $921.10 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. There is a seller credit on line 215 for $1,500 which is not itemized therefore excluded. Owner Occ Purchase Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family 98 98 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $85 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi 2 Family [3]Application Incomplete Final application incomplete due to missing borrower's signature. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family 48 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Purchase Single Family B [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing borrower's signature. Initial application incomplete due to missing origination entity information. B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family 42 [3]Final Application Missing B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family [3]Application Incomplete Final application incomplete due to missing borrower's signature. B [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment APR under disclosed by .8546 which exceeds the 0.25 tolerance. Finance charges under disclosed by $23,032.85 which exceeds the $100 tolerance for purchase transactions. Closing instructions indicate the Index used was 4.46%. The lowest Index available within the look-back period is 5.92%. Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family [3]Final Application Missing B [2]Affiliated Business Doc Missing [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase Single Family [3]Final Application Missing [3]Mortgage/DOT Incomplete Mortgage incomplete, unable to determine the form as the letters are illegible. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family [3]Final Application Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family A Owner Occ Purchase Single Family [3]Final Application Missing A Owner Occ Purchase Single Family [3]Final Application Missing B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing B [2]Affiliated Business Doc Missing [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $545 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [2]Manufactured (Double-Wide) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Manufactured (Double-Wide) B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $245 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application C [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing XXXXX Notification to New Homeowners [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase PUD Detached [3]Appraisal Incomplete [3]Application Incomplete [3]Initial Application Incomplete Appraisal incomplete due to bottom portion of document cut off during imaging process. Final application incomplete due to missing bottom portion of documents. Initial application incomplete due to missing bottom portion of documents. B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]State - MissingFreedom to Choose Insurance Provider disclosure Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $274.02 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [2]Combined Orig LTV >100% B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family [3]Final Application Missing B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $169.13 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. ROR executed by borrowers 3/1/2003 with expiration of rescission period noted as 3/5/2003. HUD reflects a funding date of 3/1/2003, equal to the rescission period expiration date. Owner Occ Rate/Term Refi Single Family [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Credit Report Missing [2]Manufactured (Double-Wide) B [2]State - Missing Notice of Right to Select Attorney Owner Occ Rate/Term Refi Manufactured (Double-Wide) [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application D [3]XXXXX Home Loan Provision: State law DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure not in file. [3]XXXXX Home Loan Provision: State law DISCLOSURE: Acknowledgement of Fair Market Value signed and dated by all borrowers not in file. [3]XXXXX Home Loan Provision: State law DISCLOSURE: Notice of 3-day Right of Rescission signed and dated at time of closing not in file. [3]XXXXX Home Loan Provision: State law DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. [3]XXXXX Home Loan Provision: State law DISCLOSURE: Missing acknowledgement that borrower is provided with documents signed after closing. [3]XXXXX Home Loan Provision: State law DISCLOSURE: Loan documents does not expressly provide that the loan may be prepaid at any time without penalty. [3]XXXXX Home Loan Provision: State law DISCLOSURE: Missing docs, unable to validate loan documents expressly disclaim and waive any and all security interests. [3]XXXXX Home Loan Provision: State law DISCLOSURE: Missing evidence that security instrument discloses that the loan is a XXXXX Loan. [3]XXXXX Home Loan Provision: Unable to validate value stated on "Acknowledgement of Fair Market Value" matches value stated by appraiser due to missing docs. [3]XXXXX Home Loan Provision: No evidence found that State law loan is reviewed by a XXXXX attorney prior to closing. [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction [2]State - Missing Disclosure Statement Required for Residential Construction Contract [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing [2]Initial TIL Missing XXXXX Home Loan Provision: No evidence found that State law loan is reviewed by a XXXXX attorney prior to closing. XXXXX Home Loan Provision: State law DISCLOSURE: Acknowledgement of Fair Market Value signed and dated by all borrowers not in file. XXXXX Home Loan Provision: State law DISCLOSURE: Acknowledgement that borrower(s) received copies of all documents signed at closing not in file. XXXXX Home Loan Provision: State law DISCLOSURE: Loan documents does not expressly provide that the loan may be prepaid at any time without penalty. XXXXX Home Loan Provision: State law DISCLOSURE: Missing acknowledgement that borrower is provided with documents signed after closing. XXXXX Home Loan Provision: State law DISCLOSURE: Missing docs, unable to validate loan documents expressly disclaim and waive any and all security interests. XXXXX Home Loan Provision: State law DISCLOSURE: Missing evidence that security instrument discloses that the loan is a XXXXX Loan. XXXXX Home Loan Provision: State law DISCLOSURE: Notice Concerning Equity Loan Extensions of Credit / Home Equity Disclosure not in file. XXXXX Home Loan Provision: State law DISCLOSURE: Notice of 3-day Right of Rescission signed and dated at time of closing not in file. XXXXX Home Loan Provision: Unable to validate value stated on "Acknowledgement of Fair Market Value" matches value stated by appraiser due to missing docs. Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $215 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $ 917.03 which exceeds the $35.00 tolerance for Refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $1,075.99 which exceeds the $35 tolerance for refinance transactions. The Lender's TIL reflects the initial MI payments dropping off after 12 months, however, the audited TIL indicates the initial MI payments should drop off after 71 months. Owner Occ Rate/Term Refi Single Family A Owner Occ Cashout Refi PUD Detached [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [2]Affiliated Business Doc Missing [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Rate/Term Refi Single Family C [3]HUD-1 Incomplete Final HUD incomplete due to bottom sections of all pages are cut off on middle of signature, fees were captured. Owner Occ Rate/Term Refi Single Family B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE APR under disclosed by .2557 which exceeds the .125 tolerance. Finance charges under disclosed by $1799.19 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 97 97 [3]Missing Initial Application B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [3]Initial Application Incomplete Incomplete initial application due to missing the borrower's signature but marked as taken in a face to face interview. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Final Application Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family [3]Escrow Holdback HUD line 104 reflects$39,992 escrow hold back for repairs. Escrow agreement is not in file B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase 2 Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Initial Application Unsigned A Owner Occ Rate/Term Refi Single Family 80 B [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter Owner Occ Purchase Single Family C [3]HUD-1 Estimated [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE HUD in file is a signed estimated copy. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $208.77 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Final Application Missing C [3]TIL Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 95 95 B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Cashout Refi Single Family [3]Credit Report Missing B [2]Affiliated Business Doc Missing [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family [2]Combined Orig LTV >100% B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $186.76 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing [3]Note Incomplete Note incomplete due to being illegible. C [3]HUD-1 Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment [2]Initial TIL Missing Owner Occ Construction To Perm Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial GFE Missing Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase B [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $198.04 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Title Evidence [3]Escrow Holdback [3]Initial Application Incomplete HUD line 1604 reflects$55,532 escrow hold back. Escrow agreement is not in file. Incomplete initial 1003 due to missing origination entity information. B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure Investment Property Rate/Term Refi Single Family 80 80 [3]Appraisal Incomplete Incomplete appraisal due to missing recertification of value. C [3]TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date Investment Property Cashout Refi Single Family 75 75 [3]Initial Application Unsigned [2]Manufactured (Double-Wide) B [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Manufactured (Double-Wide) 43 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase Single Family [3]Escrow Holdback HUD Line 516 reflects an escrow pad for $750.00. B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE APR under disclosed by .2428 which exceeds the .125 tolerance. Finance charges under disclosed by $1184.06 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Credit Report Missing B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $570.70 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family 75 75 [3]Application Incomplete [3]No Net Tangible Benefit To Borrower Final application incomplete due to borrower did not date page 3 and missing borrower's signature and date on page 4. Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $ 105 which exceeds the $35.00 tolerance for Refinance transactions. Unable to apply the $235 credit for prepaid closing costs on line 204 of the HUD due to missing the credit itemization. Owner Occ Rate/Term Refi Single Family 66 66 [3]Missing Initial Application A Owner Occ Purchase PUD Detached [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Rate/Term Refi Single Family 95 95 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Finance charges under disclosed by $160.01 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $282.42 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) 95 95 B [3]ROR Missing [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family 70 70 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Mortgage Missing [3]Missing Title Evidence [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $572.77 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase 2 Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $ 260 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Finance charges under disclosed by $325.00 which exceeds the $100 tolerance for Purchase transactions.Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase PUD Attached 95 95 [2]Manufactured (Double-Wide) A Owner Occ Rate/Term Refi [2]Only Preliminary Title in File A Owner Occ Cashout Refi Single Family [3]Initial Application Unsigned B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Finance charges under disclosed by $ 60 which exceeds the $35.00 tolerance for Refinance transactions. Unable to apply the $295 lender credit on line 812 of the HUD due to missing the credit itemization. Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $331.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]Initial TIL Missing Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Final Application Missing B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment Second Home Purchase Low Rise Condo (<5 Floors) [2]Combined Orig LTV >100% B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Single Family 80 [3]Application Incomplete [2]Manufactured (Double-Wide) Final application incomplete missing borrower signature and date. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Manufactured (Double-Wide) [3]Credit Report Incomplete Credit report incomplete due to illegible information on all pages. B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family 95 95 [3]Appraisal Incomplete [3]Escrow Holdback [2]Combined Orig LTV >100% Appraisal is done subject to completion; however there is no completion cert in file. HUD line 104 reflects $21,657.15 escrow hold back for repairs. Escrow agreement is in file B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family [2]Combined Orig LTV >100% B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family [3]Credit Report Missing [3]Appraisal Incomplete [2]Combined Orig LTV >100% Incomplete appraisal due to missing recertification of value. B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure Owner Occ Purchase Single Family [3]Credit Report Missing [3]Appraisal Incomplete [2]Manufactured (Double-Wide) Appraisal is done subject to completion; however there is no completion cert in file. C [3]TIL Incomplete [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial GFE Missing [2]Initial TIL Missing Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Manufactured (Double-Wide) B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family 70 B [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure Owner Occ Purchase B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Purchase Single Family B [3]ROR Missing [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial GFE Missing Finance charges under disclosed by $50.52 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 80 80 B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Single Family A Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Finance charges under disclosed by $475 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $160 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing complete itemization. Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase [3]Final Application Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family [3]Final Application Missing B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family 90 90 [3]MI Missing B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]Initial TIL Missing Second Home Purchase Low Rise Condo (<5 Floors) 80 80 39 A Owner Occ Rate/Term Refi Single Family [3]Initial Application Incomplete Incomplete initial application due to missing borrower signature.Application taken face to face. B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $64.00 which exceeds the $35 tolerance for refinance transactions.Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family A Owner Occ Cashout Refi Single Family [3]Final Application Missing B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing Owner Occ Purchase Single Family [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. B [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing Investment Property Purchase Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family [3]Final Application Missing B [2]Affiliated Business Doc Missing [2]Initial GFE Missing Investment Property Cashout Refi 75 75 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Investment Property Cashout Refi 75 75 C [3]TIL Incomplete [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]State - Missing Description of Underwriting Criteria and Required Documentation Owner Occ Purchase B [3]Rescission Period under 3 days [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure ROR executed by borrowers 7/30/2003 with expiration of rescission period noted as 8/1/2003, only providing borrower with a 2 day rescission period. Owner Occ Cashout Refi 45 C [3]HUD-1 Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure Final HUD-1 is not executed by the borrower or stamped by the settlement agent. Owner Occ Cashout Refi Single Family 95 95 B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $798.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 80 80 C [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD incomplete due to not being signed by the borrower. Owner Occ Purchase Single Family [3]Appraisal Incomplete Appraisal incomplete due to being marked subject to, no completion cert in file. C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm PUD Detached B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $100.06 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $1222.17 which is not itemized therefore excluded. Owner Occ Purchase Single Family [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing Finance charges under disclosed by $139.28 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR executed by borrowers 08/22/2003 with expiration of rescission period noted as 08/27/2003. HUD reflects a funding date of 08/27/2003, equal to the rescission period expiration date. Owner Occ Cashout Refi Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family A Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family [2]Only Preliminary Title in File B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family [3]Initial Application Unsigned B [2]State - Missing Broker Agreement [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase PUD Detached B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $71.41 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi PUD Detached 90 90 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $47.15 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [2]Manufactured (Double-Wide) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Manufactured (Double-Wide) [2]Combined Orig LTV >100% B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing Finance charges under disclosed by $220.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family A Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $284.94 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase [3]Final Application Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial GFE Missing Owner Occ Purchase Single Family 80 80 49 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $244.62 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family C [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family [3]Appraisal Missing [2]Manufactured (Double-Wide) C [3]HUD-1 Estimated [3]TIL Incomplete [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial GFE Missing [2]Initial TIL Missing Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. HUD in file is an unsigned estimated copy. Owner Occ Construction To Perm Manufactured (Double-Wide) 30 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Mortgage Loan Origination Dislcosure [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure Owner Occ Cashout Refi Single Family 72 72 [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance [3]APR Tolerance UnderDisclosed 0.25 [2]Initial GFE Missing [2]Initial TIL Missing APR under disclosed by .4682 which exceeds the .25 tolerance. Finance charges under disclosed by $18,791.52 which exceeds the $35 tolerance for refinance transactions. It appears a lower Index was used at origination than the 2.17% Index available within the look-back period Owner Occ Cashout Refi Single Family 44 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $251.93 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Investment Property Purchase Single Family 80 80 B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Investment Property Cashout Refi Single Family 80 80 [3]Credit Report Missing [2]Manufactured (Double-Wide) C [3]TIL Incomplete [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Manufactured (Double-Wide) 95 95 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $666 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing the itemization of amount financed. There is a closing cost credit on line 214 for $2000 which is not itemized therefore excluded. Owner Occ Purchase Single Family B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter Owner Occ Rate/Term Refi B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase B [2]State - MissingFreedom to Choose Insurance Provider disclosure Owner Occ Cashout Refi B [3]Rescission Period under 3 days [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing Finance charges under disclosed by $44.44 which exceeds the $35.00 tolerance for refinance transactions.Unable to determine under disclosure due to missing itemization of amount financed. ROR executed by borrowers 10/03/2003 with expiration of rescission period noted as 10/06/2003, only providing borrower with a 2 day rescission period. Owner Occ Cashout Refi 2 Family [3]Initial Application Incomplete Incomplete initial application due to missing origination entity information. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Rate Lock [2]Initial GFE Missing Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family A Owner Occ Cashout Refi Single Family 95 95 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Appraisal Incomplete Appraisal is done subject to completion; however there is no completion cert in thevfile. Additionally, page 1 of the URAR is missing. B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Rate/Term Refi Single Family [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $307.50 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $651.03which is not itemized therefore excluded. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family A Owner Occ Purchase Single Family [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]Initial GFE Missing Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Finance charges under disclosed by $285.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Investment Property Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family 75 85 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Rate/Term Refi Single Family 41 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Initial TIL Missing Owner Occ Purchase Single Family A Owner Occ Rate/Term Refi Single Family 34 A Owner Occ Construction To Perm B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $35.17 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Consumer Caution and Counseling Disclosure Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]State - Missing Rate Lock Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase PUD Detached [2]Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Rate Lock Finance charges under disclosed by $124.32 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Manufactured (Double-Wide) B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family 95 95 B [2]Affiliated Business Doc Missing Owner Occ Purchase Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $40 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $179.01 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Initial Application Unsigned B [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family A Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. A Owner Occ Rate/Term Refi Single Family 95 95 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Investment Property Cashout Refi Single Family 80 80 C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL incomplete due to missing borrower's signature. Finance charges under disclosed by $978.89 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 95 95 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Borrower's Bill of Rights Owner Occ Purchase Low Rise Condo (<5 Floors) 33 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure Finance charges under disclosed by $418.05 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family C [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing Final HUD incomplete due to not being signed by the borrower. Finance charges under disclosed by $369.02 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family A Owner Occ Purchase PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $270.63 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an settlement closing fee of $175.00 and a wire/courier fee $75 as a prepaid finance charge. Owner Occ Cashout Refi Single Family [3]Appraisal Incomplete Appraisal is done subject to completion; however there is no completion cert in file. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $165 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed.Unable to apply the $396.34 premium credit on line 206 of the HUD due to missing the credit itemization. Owner Occ Purchase PUD Detached B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Consumer Caution and Counseling Disclosure Finance charges under disclosed by $36.04 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Low Rise Condo (<5 Floors) [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Finance charges under disclosed by $663.81 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. There is a Seller credit on page one of HUD for $2,000 which is not itemized therefore excluded. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Finance charges under disclosed by $54.96 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial GFE Missing Owner Occ Purchase Single Family B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Tangible Net Benefit Disclosure [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]Missing WV Net Tangible Benefit Worksheet ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Rate/Term Refi Single Family 21 B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Purchase Single Family A Investment Property Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Low Rise Condo (<5 Floors) [3]Appraisal Missing B [2]Affiliated Business Doc Missing [2]State - Missing Statutory Authority Disclosure Owner Occ Rate/Term Refi Single Family 80 A Owner Occ Purchase Single Family A Owner Occ Purchase Single Family A Owner Occ Purchase Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $64 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi PUD Detached 80 80 [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $208.50 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase High Rise Condo (>8 Floors) B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $172.47 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Application Incomplete Final application incomplete due to missing origination entity information. B [2]Initial TIL Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Cashout Refi Low Rise Condo (<5 Floors) A Owner Occ Rate/Term Refi Single Family B [2]Initial GFE Missing Owner Occ Cashout Refi Single Family B [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family [3]Credit Report Missing [2]Manufactured (Double-Wide) B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $140.66 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached B [2]Affiliated Business Doc Missing [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family B [2]State - MissingFreedom to Choose Insurance Provider disclosure Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Second Home Purchase High Rise Condo (>8 Floors) 90 90 [3]Final Application Missing B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Investment Property Cashout Refi 2 Family 80 80 [3]Appraisal Missing B [2]Initial GFE Date not within 3 days of Initial Application Date Investment Property Cashout Refi 4 Family B [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family 75 75 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family A Owner Occ Rate/Term Refi Single Family 75 75 [3]Final Application Missing [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Rate Lock [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase 80 25 B [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Low Rise Condo (<5 Floors) A Investment Property Rate/Term Refi PUD Detached 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $332.51 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the closing fee of $225, recording service of $90, or the courier fee of $20 as prepaid finance charges. There is a Seller credit on page one of HUD for $2000 which is not itemized therefore excluded. Owner Occ Purchase Single Family [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family [3]Credit Report Missing B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $65.01 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $339 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family 80 A Owner Occ Cashout Refi Single Family 80 80 B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Single Family C [3]HUD-1 Missing [2]State - Missing Notice of Right to Select Attorney Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed $169.00 which exceeds the $35 tolerance for refinances. Unable to determine underdisclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm C [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Construction To Perm Single Family 80 80 [3]Missing Title Evidence C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $323.13 which exceeds the $100 tolerance for purchase transactions. Unable to determine payment under disclosure due to missing amortization schedule from the loan file. Owner Occ Construction To Perm Single Family 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Notice of Right to Select Attorney Finance charges under disclosed by $75.65 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Application Incomplete Final Application signed by borrowers but Not Dated B [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Cashout Refi Single Family B [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Rate/Term Refi Single Family 80 80 C [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family 97 97 B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $85.02 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 90 90 49 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application D [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Application Unsigned B [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family 97 97 B [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family B [2]State - Missing Notice of Right to Select Attorney Owner Occ Cashout Refi Single Family [3]Final Application Missing B [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement Owner Occ Cashout Refi Single Family 75 75 B [2]State - Missing Rate Lock Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Cashout Refi Single Family A Owner Occ Rate/Term Refi Single Family A Owner Occ Purchase Single Family A Owner Occ Purchase Single Family 97 97 A Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Waiver of Borrower's Rights Finance charges under disclosed by $44.98 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Initial GFE Incomplete Owner Occ Purchase Single Family 97 97 A Owner Occ Purchase Single Family 97 97 B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family 97 97 B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $132.39 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Cashout Refi High Rise Condo (>8 Floors) C [3]TIL Missing Owner Occ Construction To Perm Single Family A Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family 97 97 B [2]Affiliated Business Doc Missing [2]State - Missing Right to Select Attorney Disclosure Owner Occ Cashout Refi Single Family [3]Final Application Missing B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement Second Home Purchase Single Family 80 90 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $230.36 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family A Investment Property Cashout Refi Single Family A Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing Finance charges under disclosed by $102.56 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]Initial GFE Incomplete Final TIL is not dated by the borrower. Owner Occ Cashout Refi Single Family B [2]State - Missing Interest Rate Disclsoure [2]State - MissingBorrower's Choice of Attorney Disclosure Owner Occ Cashout Refi Single Family Attached B [3]Rescission Period under 3 days [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application ROR executed by borrowers 12/26/2006 with expiration of rescission period noted as 12/27/2006, only providing borrower with 1 day rescission period. Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Application date 02/09/2007, GFE dated 02/12/2007. Owner Occ Purchase Single Family A Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Oral Agreements Notice on the Note [2]State - Missing Acknowledgment of Receipt of Copies of Signed Loan Documents [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 95 95 [3]MI Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Commitment Letter Owner Occ Purchase Single Family 85 85 [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Loan Commitiment [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Impound Authorization Disclosure Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $82.01 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi PUD Detached [3]Missing Initial Application B [2]State - Missing Anti-Coercion Notice [2]State - Missing Collateral Protection Act Disclosure Owner Occ Purchase Single Family 80 [3]Missing Initial Application B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice of Right to Select Attorney [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure TIL is incomplete due to not being dated by borrower. Owner Occ Purchase Single Family 80 [3]Missing Initial Application B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family 80 B [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Affiliated Business Doc Missing [2]State - Missing Commitment Letter [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Lock In Disclosure [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Dual Capacity Disclosure [2]State - Missing signed Notice of Mortgage Broker Fee [2]State - Missing Choice of Settlement Agent Disclosure [2]State - Missing Agent's Certification As to the Validity of Power of Attorney and Agent's Authority [2]Initial TIL Missing ROR executed by borrowers 5/19/2000 with expiration of rescission period noted as 5/23/2000. HUD reflects a funding date of 5/19/2000, equal to the rescission period expiration date, and 0 days of interest were collected which coincides with a 5/19/2000 funding date. Owner Occ Cashout Refi Single Family 50 [3]Missing Initial Application B [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Missing Initial Application B [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Owner Occ Purchase PUD Detached [3]Missing Initial Application A Owner Occ Purchase Single Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]Initial TIL Missing Finance charges under disclosed by $36.96 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 80 80 [3]Mortgage/DOT Incomplete [3]Missing Title Evidence [3]Note Incomplete [3]Missing Initial Application Mortgage incomplete due to missing borrower signature and notary. Note incomplete due to missing borrower signature. B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Non Agency Disclosure [2]State - Missing Right to Choose Insurance Provider [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family 85 [2]Combined Orig LTV >100% B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Second Home Purchase Low Rise Condo (<5 Floors) 80 80 A Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Anti-Coercion Notice [2]State - Missing Mortgage Loan Commitment Finance charges under disclosed by $407.52 which exceeds the $35 tolerance for refinances transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Rate/Term Refi PUD Detached B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Rate Lock [2]Initial GFE Missing Finance charges under disclosed $2733.82 which exceeds the tolerance of $100 for purchases.Unable to determine the under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $396.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]State - Missing Anti-Coercion Notice [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note [2]State -Missing Broker Agreement [2]State - Missing Collateral Protection Act Disclosure [2]Initial TIL Missing Owner Occ Rate/Term Refi PUD Detached [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Combined Orig LTV >100% B [2]State - Missing Broker Agreement [2]State - Missing Application Disclosure [2]State - Missing Notice For High Loan to Value Mortgages [2]State - Missing Loan Broker Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed $889 which exceeds the $100 tolerance for purchase transactions. Unable to determine payment under disclosure due to missing amortization schedule from loan file. Owner Occ Purchase PUD Detached A Owner Occ Purchase PUD Detached 80 [3]Final Application Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal marked incomplete due to missing income evaluation information. A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Cashout Refi Single Family 80 80 [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing Owner Occ Purchase Single Family 75 [3]Final Application Missing [3]Missing Initial Application B [3]ROR Missing [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure Owner Occ Rate/Term Refi Single Family 80 B [2]State - Missing Interest Rate Disclsoure [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice [2]Initial GFE Missing Owner Occ Rate/Term Refi Single Family 80 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Interest Rate Disclsoure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Finance charges under disclosed by $485.46 which exceeds the $35 for refinances. TIL itemization did not disclose a Title Closer fee of $500 as prepaid finance charge. Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Commitment Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 80 80 [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 80 80 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Domestic Partnership Affidavit [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 95 95 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Low Rise Condo (<5 Floors) 95 95 [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Wet Settlement / Delivery of Net Proceeds Authorization [2]State - Missing Licensee Information or Affidavit of Exemption Finance charges under disclosed by $2247.06 which exceeds the $100 tolerance for purchase transactions. There is a lender credit fee of $11,580 on line 209 which is not itemized therefore excluded. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure Owner Occ Cashout Refi PUD Detached B [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi 3 Family [3]P&I stated and calculated exceeds tolerance 0.05 Note P&I of $541.91 exceeds the standard variance of $0.05 with a calculated P&I of $541.51; current variance of $.40. B [2]State - Missing Commitment Disclosure [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure Owner Occ Purchase Single Family 97 97 [3]Final Application Missing [3]Credit Report Missing [3]Escrow Holdback [3]Missing Initial Application HUD Line 1202 reflect Escrow pad for $750. D [3]HUD-1 Estimated [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]Initial GFE Missing [2]Initial TIL Missing Final TIL incomplete; document is illegible. HUD in file is a Stamped CTC estimated copy. Owner Occ Purchase Single Family 80 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing XXXXX Notification to New Homeowners [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 54 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Negam by Note Design B [2]Credit Score Disclosure Not Present [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family 85 85 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Negam by Note Design A Owner Occ Cashout Refi Single Family 80 90 [3]Final Application Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi Single Family 80 80 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi 2 Family [3]MI Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Final Application Missing [3]Missing Initial Application A Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]ROR Missing [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family 90 90 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Anti-Coercion Notice [2]State - Missing Application Disclosure [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note [2]State -Missing Broker Agreement [2]State - Missing Lock-In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 75 75 [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase PUD Detached [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing Owner Occ Purchase Single Family 80 C [3]TIL Incomplete [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Final TIL is incomplete due to payment stream being illegible. Owner Occ Purchase Single Family 97 97 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family B [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Mortgage Broker Fee Agreement for Financial Services Owner Occ Rate/Term Refi Single Family [3]MI Missing [3]Missing Initial Application Case Query results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. B [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [3]Missing T-42.1 Endorsement (TX Home Equity Loans) B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 95 95 C [3]State Late Charge Not Standard [2]State - Missing Interest Rate Disclsoure [2]State - Missing Insurance Disclsoure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]State - Missing Affidavit of Compliance / Smoke Alarm [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Late charge of 4% exceeds the maximum of 2% allowed for the state of XXXXX. Owner Occ Purchase Single Family [3]Final Application Missing [3]MI Missing [3]Missing Initial Application Case Query results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. B [2]State - Missing Broker Agreement [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Finance charges under disclosed by $240.32 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclosed a closing settlement fee of $250 as a prepaid finance charge., There is a Seller credit on page one of HUD for $1,162.19 which is not itemized therefore excluded. Owner Occ Purchase PUD Detached [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Guarantee Of Loan Program [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Wet Settlement / Delivery of Net Proceeds Authorization [2]State - Missing Disclosure of Seller-Paid Fees [2]State - Missing First Time Home Buyer Affidavit [2]State - Missing Licensee Information or Affidavit of Exemption [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Low Rise Condo (<5 Floors) 80 A Owner Occ Cashout Refi Single Family 95 95 48 [3]Final Application Missing [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 80 [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 80 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application B [2]Initial TIL Missing Owner Occ Purchase Single Family 95 95 [3]Credit Report Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Collateral Protection Insurance Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 90 90 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family 97 97 45 B [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $370.02 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an Appraisal fee of $300, a Credit Report fee of $15, a Delivery/Service charge fee of $35 and a Delivery fee of $20 as prepaid finance charge. Owner Occ Rate/Term Refi Single Family 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Oral Agreements Notice on the Note [2]State - Missing Acknowledgment of Receipt of Copies of Signed Loan Documents [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 95 95 [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 95 95 [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Incomplete [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Final HUD not signed by the borrower. Owner Occ Purchase Single Family 90 90 [3]Final Application Missing [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 95 95 [3]Final Application Missing [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Incomplete Initial TIL incomplete due to missing originator entity information. Owner Occ Cashout Refi Single Family 90 90 [3]Final Application Missing [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase PUD Detached 80 B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Insurance Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure Investment Property Cashout Refi 2 Family 75 75 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 85 85 [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Application Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing Owner Occ Purchase Single Family [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 80 [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application C [3]TIL Missing [3]ROR Missing [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 90 90 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 95 95 [3]Final Application Missing [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi PUD Attached [2]Negam by Note Design B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 95 95 [3]Appraisal Missing [3]Credit Report Missing B [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family 95 95 B [3]Rescission Period under 3 days [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Interest Rate Disclosre [2]State - Missing Mortgage Originator Disclosure Finance charges under disclosed by $315.15 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR executed by borrowers 02/23/2005 with expiration of rescission period noted as 02/25/2005, only providing borrower with 2 day rescission period. Owner Occ Cashout Refi Single Family 90 90 [3]Appraisal Missing B [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing MD Finance Agreement [2]State - MissingResidential Property Disclosure / Homeowner's Certification of Principal Residence [2]State - Missing Guarantee Of Loan Program [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Net Tangible Benefit Worksheet [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 85 85 B [3]ROR Incomplete [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date ROR incomplete; not executed or dated. Owner Occ Rate/Term Refi Single Family 70 70 [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 90 90 [3]Final Application Missing [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Investment Property Rate/Term Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]State - Missing Commitment Letter [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement [2]Initial TIL Missing Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 80 [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 85 85 [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Broker Agreement Owner Occ Cashout Refi Single Family [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]Initial GFE Missing Owner Occ Purchase Single Family 47 [3]MI Missing B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application [2]Only Preliminary Title in File [2]Negam by Note Design B [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Fair Lending Notice [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Non Agency Disclosure [2]State - Missing Additional Open-End Credit Account Disclosures [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase PUD Detached [2]Only Preliminary Title in File A Owner Occ Purchase Single Family [3]Credit Report Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Interim Interest Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing Finance charges under disclosed by $400.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family 85 85 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 95 95 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application D [3]HUD-1 Incomplete [2]State - Missing Broker Compensation Disclosure [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Tax Escrow Account Designation HUD in file is illegible. Owner Occ Rate/Term Refi Single Family C [3]HUD-1 Incomplete [2]Initial GFE Missing Final HUD not signed by the borrower. Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $392.15 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee of $275, a courier fee of $18, a wire fee of $50 and an e-doc fee of $50 as prepaid finance charges. ROR executed by borrowers 10/26/2007 with expiration of rescission period noted as 10/30/2007. HUD reflects a funding date of 10/26/2007, equal to the funding date. Owner Occ Cashout Refi Single Family 80 80 [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing Owner Occ Purchase Single Family 90 90 [3]Escrow Holdback HUD Line 1303 reflect Escrow holdback of $525.00. B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $493.29 which exceeds the $35 tolerance for refinance transactions. TIL itemization reflects a settlement fee of $585.00 and the HUD reflects a settlement fee of $485.00. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family 85 85 [3]Final Application Missing [3]Missing Initial Application C [3]State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 3% for the state of XXXXX Owner Occ Rate/Term Refi Single Family [3]Missing T-42.1 Endorsement (TX Home Equity Loans) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Owner Occ Rate/Term Refi PUD Detached [3]Credit Report Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application B [2]Credit Score Disclosure Not Present Owner Occ Rate/Term Refi Single Family [3]Missing Initial Application B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $2,616.54 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Unable to determine payment under disclosure due to missing amortization schedule from the loan file. Owner Occ Cashout Refi Single Family C [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Cashout Refi Single Family B [2]State - Missing Agreement Concerning Nonrefundability of Advance Fee [2]State - Missing Notice to Mortgage Applicants / Legal Representation Notice Owner Occ Rate/Term Refi Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $12,747.26 which exceeds the $100 tolerance for purchase transactions. It appears that a lower index was used than was available in the look-back period.The lowest index available is 3.95875%. Owner Occ Purchase Mid Rise Condo (6-7 Floors) 80 80 B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $254.66 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose a Closing Attorney fee of $400 as a prepaid finance charge. Owner Occ Purchase Low Rise Condo (<5 Floors) 80 [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Loan Commitiment [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Condominium Earthquake Insurance Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Loan Modification Disclosure [2]State - Missing Notice to Cosigner [2]State - Missing Waiver of Title Insurance Disclosure [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 65 75 [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 36 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Stated Income Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $5,334.95 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not disclose an origination fee of $5280.00, a courier fee of $40.00 or a $15.00 as a prepaid finance charges. Owner Occ Purchase 2 Family 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing Finance charges under disclosed by $56.47 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - MissingResidential Property Disclosure / Homeowner's Certification of Principal Residence [2]State - Missing Attorneys' Fees Disclosure [2]State - Missing Guarantee Of Loan Program [2]State - Missing Home Buyers Property Tax Payment Option [2]State - Missing MD Mandatory Arbitration Disclosure [2]State - Missing MD No Escrow Account Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Wet Settlement / Delivery of Net Proceeds Authorization [2]State - Missing Disclosure of Seller-Paid Fees [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Mortgage Broker Agreement [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Office of Finance, Treasury Division Finance Affidavit [2]State - Missing Written Acknowledgement of Delivery of the Note [2]State - Missing Credit Grantor Election [2]State - Missing MD Notice of Housing Counseling and Services disclosure Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 80 80 [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Lock In Agreement [2]State - Missing Initial Tax Authorization Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 75 B [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 70 [3]Appraisal Missing B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $2594.15 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Seller credit on page one of HUD for $5,000 which is not itemized therefore excluded. By applying the credit to non APR fees first the loan is still under disclosed by over $1100. Owner Occ Purchase Single Family 97 97 C [3]TIL Incomplete [2]State - Missing Oral Agreement Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm PUD Detached [3]Mortgage/DOT Incomplete [3]P&I stated and calculated exceeds tolerance 0.05 [3]Initial Application Unsigned Incomplete mortgage due to incorrect month for notary date. P&I (402.86) exceeds standard variance (0.05) with calculated P&I (401.39) Current Variance: 1.47 B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial TIL Missing Owner Occ Purchase 2 Family 75 75 [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initialapplication incomplete due to missing origination entity information. C [3]TIL Missing [3]HUD-1 Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]MI Missing [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing notary acknowledgment page. B [3]Finance Charge underdisclosed >$100 for Purchase [3]State Grace Period Below Minimum [2]Affiliated Business Doc Missing Finance charges under disclosed by $347.96 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Grace period of 5 days is below the 10 day minimum for the state of XXXXX Owner Occ Purchase [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $232.03 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Cashout Refi Single Family 80 80 [3]Final Application Missing [3]MI Missing [3]Missing Initial Application Case Query results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. B [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Title Insurance Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family A Owner Occ Construction To Perm Single Family 90 90 [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement Finance charges under disclosed by $150 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 35 35 32 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure Statement Required for Residential Construction Contract [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 85 85 47 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Idaho Escrow Account Disclosure Finance charges under disclosed by $353.06 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]Initial GFE Missing APR under disclosed by .1272 which exceeds the .125 tolerance. Finance charges under disclosed by $240.94 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an closing fee of $160, a closing attorney fee of $80 and a recording service fee of $1 as prepaid finance charges. Owner Occ Cashout Refi N/A [3]Final Application Missing B [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation Finance charges under disclosed by $453.16 which exceeds the $100 toelrance for purchase tranactions. The Lender's TIL reflects MI dropping off after 133 months, however, the audited TIL indicates MI should drop off after 145 months. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 95 95 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Mortgage/DOT Incomplete [3]Missing Initial Application [2]Manufactured House Mortgage incomplete due to missing pages 2,3,4,5 of 6. B [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Manufactured (Single-Wide) [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Combined Orig LTV >100% [2]Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $210.13 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose a courier fee of $40 and a transfer fee of $143.40as prepaid finance charges.There is a seller credit on line 208 of the final Hud in the amount of $500 which is not itemized therefore excluded. Owner Occ Purchase Manufactured (Double-Wide) [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Manufactured (Double-Wide) B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Manufactured (Double-Wide) 80 80 B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Lock In Agreement Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 80 80 [3]Credit Report Missing [3]MI Missing B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Investment Property Construction To Perm Single Family [3]Credit Report Missing B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Owner Occ Construction To Perm Single Family 80 80 [3]Credit Report Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing Investment Property Construction To Perm 2 Family A Owner Occ Construction To Perm Single Family 74 74 C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges and total payment figures. Second Home Construction To Perm Single Family A Owner Occ Construction To Perm Single Family 90 90 C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges and total payment figures. Finance charges under disclosed by $2034.24 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Construction To Perm Single Family 90 90 [3]Credit Report Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Second Home Construction To Perm Single Family 80 80 [3]Final Application Missing B [2]Affiliated Business Doc Missing Second Home Construction To Perm Single Family C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Lock In Agreement Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $345.82 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Construction To Perm Single Family [3]Final Application Missing B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Owner Occ Construction To Perm Single Family B [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]Initial GFE Missing Owner Occ Construction To Perm Single Family 90 90 C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]Initial TIL Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing; however reflects estimated figures Finance charges under disclosed by $773.63 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Construction To Perm Single Family [3]Credit Report Missing [3]Note Incomplete Note incomplete due to missing subject property house number. B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Second Home Construction To Perm PUD Detached B [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [3]Note P&I Does Not Equal Final TIL P&I [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice APR under disclosed by .5117 which exceeds the .25 tolerance. Finance charges under disclosed by $16,999.75 which exceeds the $35 tolerance for refinance transactions. The Lender's TIL does not reflect borrower paid monthly MI of $109.31. The Note reflects P&I of $1146.98 (+MI $109.31$1256.29) and the TIL reflects an initial P&I of $1146.98. TIL did not include the montly PMI payment in amount of $109.31. Owner Occ Construction To Perm Single Family B [2]Affiliated Business Doc Missing Owner Occ Construction To Perm Single Family 85 85 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor Final TIL is marked final and was signed at closing; however, reflects estimated APR,1Finance Charge, and Total Payment figures. Owner Occ Construction To Perm Single Family C [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [3]TIL Incomplete APR under disclosed by .3853 which exceeds the .25 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $11,012.59 which exceeds the $100 tolerance for purchase transactions. It appears a lower index was used at origination than was available in the look-back period. The lowest Index available within the look-back period is 2.35%. Owner Occ Construction To Perm Single Family [3]Credit Report Missing B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [3]Note P&I Does Not Equal Final TIL P&I [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor APR under disclosed by .3322 which exceeds the .125 tolerance. Finance charges under disclosed by $12,152.25 which exceeds the $35 tolerance for refinance transactions. The Lender's TIL does not reflect borrower paid monthly MI of $100.38. The Note reflects P&I of $1249.25 (+MI $100.38$1349.63) and the TIL reflects an initial P&I of $1249.25. TIL did not include the montly PMI payment in amount of $100.38. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete Final application incomplete due to missing page 2 of 4. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Finance charges under disclosed by $265 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose a processing fee of $200 and a closing settlement fee of $65 as prepaid finance charges. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $164.48 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family 75 75 A Owner Occ Rate/Term Refi Single Family C [3]APR Tolerance UnderDisclosed 0.125 [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by .2936 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges and total payment figures. Owner Occ Construction To Perm Single Family 38 [3]Mortgage Missing B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Investment Property Purchase Single Family 75 75 B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Investment Property Purchase Single Family 80 80 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement APR under disclosed by .3451 which exceeds the .25 tolerance. Finance charges under disclosed by $1914.41 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose a closing settlement fee of $75, a broker fee of $1500, a processing fee of $100 and a redraw fee of $250 as prepaid finance charges. Owner Occ Purchase Low Rise Condo (<5 Floors) 70 70 [3]Credit Report Missing B [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Second Home Cashout Refi Single Family 65 65 B [3]APR Tolerance UnderDisclosed 0.125 [2]Affiliated Business Doc Missing [2]State - Missing Lock In Agreement APR under disclosed by .4193 which exceeds the .125 tolerance. Owner Occ Construction To Perm Single Family B [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Investment Property Construction To Perm Single Family 75 75 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $112.13 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 75 75 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application C [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Appraisal Incomplete Appraisal incomplete due to missing recertification of value. Appraisal report dated 4/18/2003, loan originated 10/30/2003 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]Initial GFE Missing [2]Initial TIL Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $125 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family [3]Final Application Missing B [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment Finance charges under disclosed by $8418.34 which exceeds the $100 tolerance for purchase transactions. It appears a lower Index was used at origination than the 2.53% Index available within the look-back period. Owner Occ Construction To Perm Single Family 80 80 B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase APR under disclosed by .2626 which exceeds the .125 tolerance. Finance charges under disclosed by $18691.19 which exceeds the $100 tolerance for purchase transactions. It appears a lower Index was used at origination than the 2.53% Index available within the look-back period. Owner Occ Construction To Perm Single Family C [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment APR under disclosed by .2737 which exceeds the .125 tolerance. Final TIL is executed by borrower at closing; however reflectsestimated APR, Finance Charge and Total Payment figures. Finance charges under disclosed by $16,472.69 which exceeds the $100 tolerance for purchase transactions. Closing instructions indicate the Index used was 2.18%. The lowest Index available within the look-back period is 2.6%. Owner Occ Construction To Perm Single Family C [3]TIL Incomplete [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement APR under disclosed by .3049 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $23,834.60 which exceeds the $100 tolerance for purchase transactions. It appears a lower index was utilized by lender than available in look-back period. The lowest Index available within the look-back period is 2.6%. Owner Occ Construction To Perm Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement Investment Property Purchase 2 Family 70 70 B [3]APR Tolerance UnderDisclosed 0.25 [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement APR under disclosed by .3325 which exceeds the .25 tolerance. Finance charges under disclosed by $9,709.12 which exceeds the $100 tolerance for purchase transactions. It appears that the lender used a lower Index at origination. The lowest Index available in the look-back period is 2.53%. Owner Occ Construction To Perm Single Family [3]Final Application Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Initial Application Incomplete [3]Credit Report Incomplete Credit report incomplete, due to missing origination entity information. Initial application incomplete due to missing origination entity information. P&I $1080.95 exceed standard variance (0.05) with calculated P&I $1074.56 Current Variance: 6.39. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Missing Finance charges under disclosed by $62.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]No Net Tangible Benefit To Borrower P&I (397.92) exceeds standard variance (0.05) with calculated P&I (396.25) Current Variance: 1.67 Unable to determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 Note P&I of $660.23 exceeds the standard variance of $0.05 with a calculated P&I of $658.56; current variance of $1.67. Accrual method not disclosed not NOTE. B [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi N/A [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (1211.04) exceeds standard variance (0.05) with calculated P&I (1208.17) Current Variance: 2.87 B [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application P&I (759.3) exceeds standard variance of (0.05) with calculated P&I (757.65) Current Variance: 1.65 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application P&I (451.1) exceeds standard variance (0.05)with calculated P&I (449.21) Current Variance 1.89 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]No Net Tangible Benefit To Borrower [2]Combined Orig LTV >100% P&I (1264.01) exceeds standard variance (0.05) with calculated P&I (1261.91) Current Variance: 2.1 Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application P&I (573.8) exceeds standard variance (0.05) with calculated P&I (572.87) Current Variance: 0.93 B [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Cashout Refi Low Rise Condo (<5 Floors) [3]Final Application Missing [3]Missing Initial Application A Owner Occ Cashout Refi PUD Detached 85 85 [3]Final Application Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal incomplete due to missing completion cert. C [3]TIL Incomplete [2]Initial TIL Missing Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures Owner Occ Construction To Perm Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application A Owner Occ Purchase PUD Detached [3]Credit Report Missing B [3]Note P&I Does Not Equal Final TIL P&I [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice The Note reflects P&I of $931.57 (+MI $80.60$1012.17) and the TIL reflects an initial P&I of $931.57 (+ MI $81.63 $1013.20). Discrepancy appears to be due document error on TIL. Owner Occ Construction To Perm Single Family A Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Final TIL incomplete due to missing the borrower complete signature. The bottom part of the Final TIL is cut off. Finance charges under disclosed by $3,582.57 which exceeds the $100 tolerance for purchase transactions. Final TIL indicates the Index used was 1.808%. The lowest Index available within the look-back period is 1.81375%. Owner Occ Purchase PUD Detached 80 80 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Choice of Settlement Agent Disclosure [2]State - Missing Appraisal Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase PUD Detached 80 C [3]TIL Incomplete [2]Affiliated Business Doc Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm PUD Detached 90 90 [3]Credit Report Missing C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 80 80 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Initial Application Unsigned B [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Choice of Settlement Agent Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Townhouse 80 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Virginia Insurance Disclosure [2]State - Missing signed Notice of Mortgage Broker Fee [2]State - Missing Appraisal Notice [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $135 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing settlement fee of $275 and a courier fee of $55 as prepaid finance charges. TIL itemization reflects an amortization schedule fee of $195 as being a prepiad finance charge. Owner Occ Cashout Refi Single Family 80 80 [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing Final TIL is executed by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm 75 75 C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial GFE Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 93 93 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm [3]Credit Report Missing B [2]State - Missing Notice of Material Change of Mortgage Loan Terms Second Home Purchase Low Rise Condo (<5 Floors) 75 75 B [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Construction To Perm PUD Attached C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Purchase Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Notice of Material Change of Mortgage Loan Terms Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 80 80 [3]Credit Report Missing [3]Appraisal Incomplete [3]Application Incomplete Appraisal is done subject to completion; however there is no completion cert in file. Final application incomplete due to bottom portion of document being cut off. C [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Final HUD not signed by the borrower; however signed by settlement agent. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $108.27 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm PUD Detached [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm PUD Detached C [3]TIL Incomplete [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL incomplete due to reflecting a balloon payment that is not reflected on the note. ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Cashout Refi PUD Detached [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment Investment Property Purchase Single Family 90 90 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Investment Property Rate/Term Refi Single Family B [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Purchase Single Family 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Choice of Settlement Agent Disclosure Owner Occ Purchase 95 95 N/A C [3]TIL Incomplete [2]State - Missing Notice of Material Change of Mortgage Loan Terms Final TIL incomplete due to reflecting a balloon payment that is not reflected on the note. Owner Occ Purchase Single Family 80 [3]Credit Report Missing A Investment Property Purchase Low Rise Condo (<5 Floors) C [3]TIL Incomplete Final TIL incomplete due to reflecting a balloon payment that is not reflected on the Note. Owner Occ Purchase PUD Detached 80 B [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment Owner Occ Construction To Perm Single Family 39 [3]Final Application Missing [3]Mortgage/DOT Incomplete [3]Missing Initial Application Mortgage incomplete due to scriveners error resulting in a notarization date of 11/21/2004 compared to an instrument date of 11/12/2004. B [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]Initial GFE Missing Investment Property Purchase 2 Family 90 90 [3]Final Application Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal is incomplete due to missing Single-Family Comparable Rent Schedule. B [2]Affiliated Business Doc Missing [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]Initial GFE Missing Investment Property Purchase Single Family 90 90 B [2]Affiliated Business Doc Missing [2]State - Missing Commitment Letter [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Choice of Settlement Agent Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) 95 95 A Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Loan Application Supplemental Disclosure [2]State - Missing Borrower Interest Worksheet [2]State - Missing Childhood Lead Poisoning Prevention [2]State - Missing Mortgage Loan Rate Lock Commitment [2]State - Missing Carbon Monoxide Detector Certification and Indemnification Agreement [2]State - Missing Fire Prevention / Smoke Detector Certification and Indemnification Agreement [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 95 95 [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Lock In Agreement Investment Property Construction To Perm Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Owner Occ Purchase 3 Family 95 95 [3]Final Application Missing [3]Credit Report Missing B [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Investment Property Rate/Term Refi C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures and missing signature and date of non-borrowing spouse. Owner Occ Construction To Perm N/A [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm PUD Detached [3]Credit Report Missing B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment APR under disclosed by .4694 which exceeds the .125 tolerance. Finance charges under disclosed by $19,873.81 which exceeds the $100 tolerance for purchase transactions. It appears index used by lender is lower than available in the look-back period. The lowest Index available within the look-back period is 3.0375%. Second Home Purchase 75 75 [3]Application Incomplete Final application incomplete due to missing borrower's signature date. B [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor Second Home Purchase Low Rise Condo (<5 Floors) 90 90 B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $367.83 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi PUD Detached 32 B [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure Second Home Cashout Refi Single Family 90 90 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Second Home Purchase Single Family 90 90 [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm PUD Detached 95 95 C [3]TIL Incomplete Final TIL incomplete as it refers to the use of LIBOR index, however note states index is US T-bill 1 yr CMT weekly. Owner Occ Cashout Refi PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Purchase Single Family 80 [3]Missing Initial Application B [2]Affiliated Business Doc Missing Owner Occ Purchase High Rise Condo (>8 Floors) 70 95 C [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL incomplete due to invalid disclsoure of loan terms.Note discloses 5 yr interest only term with no balloont; however, final TIL discloses interest only payment with a balloon payment. Owner Occ Cashout Refi Single Family 80 80 [3]Appraisal Incomplete Appraisal is done subject to completion; however there is no completion cert in file. C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Initial TIL Missing Final TIL is structured as a balloon which is not disclosed per the Note; APR Test discrepancy appears to be due document error on TIL. Finance charges under disclosed by $60.00 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a shipping and handling fee of $60 as a prepaid finance charge. Owner Occ Rate/Term Refi Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Low Rise Condo (<5 Floors) [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Owner Occ Purchase 95 N/A [3]Credit Report Missing [3]Appraisal Incomplete [2]Combined Orig LTV >100% Appraisal incomplete due to missing completion certification. C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm PUD Detached C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing TIL incomplete due to calculated as interest only with a balloon payment fo $297,449.17; however note is fully amortized over term of loan with no riders indicating balloon note. Owner Occ Purchase Single Family 80 [3]Credit Report Missing [3]Initial Application Unsigned B [2]Credit Score Disclosure Not Present [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Incomplete TIL due to having balloon payment on payment schedule. Owner Occ Purchase 80 80 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm PUD Detached [3]Credit Report Incomplete Credit report is cutoff on the right side of pages C [3]APR Tolerance UnderDisclosed 0.125 [3]TIL Incomplete [3]Note P&I Does Not Equal Final TIL P&I [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by .7221 which exceeds the .125 tolerance. Final TIL incomplete due to missing mortgage insurance premium included in the scheduled monthly payment. The Note reflects P&I of $991.21 (+MI $121.99$1113.20) and the TIL reflects an initial P&I of $991.21.Discrepancy appears to be due to document error on TIL. Second Home Purchase Single Family 90 90 [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Lock In Agreement Owner Occ Cashout Refi High Rise Condo (>8 Floors) [3]Credit Report Missing [3]MI Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Finance charges under disclosed by $561.33 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Purchase PUD Attached [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]Initial TIL Missing Owner Occ Purchase Single Family 70 70 C [3]TIL Incomplete Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family [2]Combined Orig LTV >100% B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Purchase PUD Detached [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family A Investment Property Purchase Low Rise Condo (<5 Floors) 80 80 [3]Credit Report Missing B [2]State - Missing Notice to Purchaser-Mortgagor Investment Property Purchase Low Rise Condo (<5 Floors) 80 80 [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm Single Family [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm 2 Family [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Escrow Holdback [3]Missing Initial Application HUD line 104 reflects$460,000 construction holdback. B [2]State - Missing Title Protection Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family 80 80 [3]Final Application Missing [3]Missing Initial Application C [3]TIL Incomplete Final TIL incomplete due to missing borrower signature and date. Owner Occ Construction To Perm Single Family [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $1,356.64 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the orgination fee of $4840 as a prepaid finance charge. Owner Occ Construction To Perm Single Family 80 80 [3]Final Application Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal incomplete due to improper imaging resulting in the bottom portion of the document to be illegible. C [3]APR Tolerance UnderDisclosed 0.125 [3]TIL Incomplete APR under disclosed by .7632 which exceeds the .125 tolerance. Final TIL incomplete due to improper imaging resulting in the borrower signature and date to be illegible. Owner Occ Construction To Perm Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Interest Rate Lock/Float Information [2]State - Missing Prepayment Penalty Disclosure [2]State - Missing Oral Agreement Notice [2]State - Missing Lock In Agreement [2]State - Missing Idaho Escrow Account Disclosure [2]State - Missing Information About Your Lender Notice Final TIL is executed by borrower at closing:however reflects estimatedAPR,Finance Charge,Amount Financed and Total Payment figures. Finance charges under disclosed by $998.50 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. There is a Broker credit on line 204 for $2,149.12 which is un-itemized therefore excluded. Owner Occ Construction To Perm Single Family 80 80 [3]Appraisal Incomplete [2]Combined Orig LTV >100% Appraisal incomplete due to missing recertification of value. Appraisal report dated 10/30/2006, loan originated 8/10/2007. B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Investment Property Purchase Low Rise Condo (<5 Floors) 90 90 C [3]TIL Incomplete Final TIL is executed by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm Single Family [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment [2]Initial TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm PUD Detached 90 90 [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm Single Family [3]Credit Report Missing [3]Appraisal Incomplete Appraisal incomplete due to missing completion cert. C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm PUD Detached [3]Credit Report Missing [3]Appraisal Incomplete Appraisal incomplete due to missing completion report. C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm PUD Detached [3]Credit Report Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Second Home Construction To Perm PUD Detached 90 90 36 [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Lock In Agreement Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Purchase PUD Detached 80 80 C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Purchase Single Family 80 80 C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflectsestimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm Single Family 95 95 [3]Credit Report Missing [3]Appraisal Incomplete Appraisal incomplete; completion certification missing from file. C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]Credit Score Disclosure Not Present Final TIL incomplete due to estimated TIL being marked Final and endorsed at closing by borrower. Owner Occ Construction To Perm PUD Detached 95 95 C [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Investment Property Purchase Low Rise Condo (<5 Floors) 80 80 [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Second Home Purchase High Rise Condo (>8 Floors) 75 75 [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflectsestimated APR, Finance Charge, Amount Financed and Total Payment figures. Investment Property Construction To Perm PUD Detached 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $72.33 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Credit Report Missing A Second Home Construction To Perm PUD Detached [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Lock In Agreement Owner Occ Construction To Perm PUD Detached [3]Credit Report Missing C [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm PUD Detached 90 90 [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Final TIL is executed by borrower at closing: however reflects estinmated APR,Finance Charge,Amount Financed and Total Payment figures. Second Home Construction To Perm Single Family [3]MI Missing C [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Second Home Purchase PUD Detached 80 80 [3]Credit Report Missing B [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Initial Application Unsigned C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. B [2]Affiliated Business Doc Missing Owner Occ Construction To Perm PUD Detached [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm PUD Detached 75 75 [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm PUD Detached C [3]TIL Incomplete [2]State - Missing Disclosure of Terms of Mortgage Application [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]State - Missing Lock In Agreement Owner Occ Construction To Perm A Owner Occ Purchase Single Family 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $175.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi PUD Detached [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm N/A [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Investment Property Construction To Perm 2 Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing; however reflectsestimated APR, Finance Charge, Amount Financed and Total Payment figures. Investment Property Construction To Perm PUD Detached 80 80 24 B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $84.79 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $155.17 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family 88 88 C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated amount financed. Owner Occ Construction To Perm Single Family C [3]TIL Missing [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi PUD Detached [3]Credit Report Missing [3]Initial Application Unsigned C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Final TIL is executed by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing A Second Home Purchase PUD Detached 90 90 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Owner Occ Purchase Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $70.11 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi PUD Attached B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Initial GFE Missing Finance charges under disclosed by $159.98 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi 75 75 A Owner Occ Purchase Single Family 38 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor Finance charges under disclosed by $128.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached 77 77 [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Investment Property Construction To Perm Single Family 80 80 [3]Credit Report Missing [3]MI Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Investment Property Construction To Perm Single Family 80 80 [3]Credit Report Missing [3]MI Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm Single Family 80 80 [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 80 80 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 90 90 [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated amount financed figure. Second Home Construction To Perm Single Family [3]Credit Report Missing [3]Note Incomplete Note incomplete due to missing complete property address. C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total payment figures. Owner Occ Construction To Perm [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm Single Family [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm PUD Detached C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm PUD Detached B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase PUD Detached [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Lock In Agreement Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Second Home Purchase Low Rise Condo (<5 Floors) 90 90 B [3]Finance Charge underdisclosed >$35 for Refinance [3]APR Tolerance UnderDisclosed 0.25 [2]State - Missing Fair Lending Notice APR under disclosed by .5503 which exceeds the .25 tolerance. Finance charges under disclosed by $242,082.75 which exceeds the $35 tolerance for refinance transactions. The lowest Index available within the look-back period is 4.26688%. Owner Occ Cashout Refi Single Family [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 90 90 B [2]State - Missing Pre-Application Dislcosure Investment Property Cashout Refi Low Rise Condo (<5 Floors) 30 30 B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $130.74 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Appraisal Incomplete [3]Initial Application Incomplete Appraisal incomplete due to improper imaging resulting in the bottom portion of the document cut-off. Initial application incomplete due to missing origination entity information. C [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing Final HUD-1 is not executed by the borrower or stamped by the settlement agent. Owner Occ Purchase PUD Detached 80 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Second Home Purchase Low Rise Condo (<5 Floors) 90 90 B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 Finance charges under disclosed by $231.79 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization. ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Cashout Refi PUD Detached 80 80 B [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Second Home Purchase High Rise Condo (>8 Floors) 80 80 [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Investment Property Purchase PUD Detached 75 75 B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi PUD Detached [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]Initial GFE Missing [2]Initial TIL Missing Second Home Construction To Perm Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing APR under disclosed by .1308 which exceeds the .125 tolerance. Finance charges under disclosed by $2971.95 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a loan discount fee of $3011.25 as a prepaid finance charges. Owner Occ Cashout Refi PUD Detached [3]Final Application Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]Initial GFE Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Initial GFE Missing [2]Initial TIL Missing Second Home Purchase Mid Rise Condo (6-7 Floors) 70 70 50 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application C [3]HUD-1 Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Purchase PUD Detached 80 80 B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase Single Family 80 80 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase 2 Family B [2]Initial TIL Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family 80 90 B [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Notice to Cosigner Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family A Owner Occ Construction To Perm Single Family 95 95 [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $38.92 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a courier fee of $40 as a prepaid finance charge. Owner Occ Rate/Term Refi Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]ROR Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 95 95 B [3]Note P&I Does Not Equal Final TIL P&I [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure The Note reflects P&I of $1278.81 and the TIL reflects an initial P&I of $1463.09.Discrepancy appears to be due lender disclosing LPMI in the monthly payment on final TIL.Discrepancy is $184.28 which equals difference between note and TIL payments. Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Anti-Coercion Notice Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Missing Finance charges under disclosed by $75,446.49 which exceeds the $100 tolerance for purchase transactions. It appears a lower index was used at origination than the 5.41125% available within the look-back period. Owner Occ Purchase Single Family 90 90 [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Finance and Total Payment figures. Owner Occ Construction To Perm PUD Detached 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $132.63 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Owner Occ Construction To Perm Single Family 90 90 [2]Manufactured (Double-Wide) B [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Purchase Manufactured (Double-Wide) 90 90 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $22,727.23 which exceeds the $100 tolerance for purchase transactions. It appears a lower Index was used at origination than the 5.38188% Index available within the look-back period. Second Home Purchase High Rise Condo (>8 Floors) 90 90 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $126.25 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi PUD Detached [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges,and total payment figures. It is also missing the first payment amount. Investment Property Construction To Perm Single Family Attached C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm PUD Detached 90 90 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm PUD Detached [3]Credit Report Missing B [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi B [2]State - Missing Notice to Purchaser-Mortgagor Second Home Purchase PUD Detached 77 77 [3]Missing Initial Application [2]Combined Orig LTV >100% B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Owner Occ Purchase PUD Detached 49 C [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Investment Property Construction To Perm Single Family 90 90 [3]Credit Report Missing C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing, however reflects estimated APR, finance charge, amount financed and total payment figures. Finance charges under disclosed by $15024.13 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 Finance charges under disclosed by $123.69 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. B [2]State - Missing Pre-Application Dislcosure Investment Property Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Initial Application Unsigned C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $2550.40 which exceeds the $100 tolerance for purchase transactions. It appears a lower Index was used at origination than the 5.5393% Index available within the look-back period. Owner Occ Construction To Perm Single Family 80 80 41 [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - Missing Interest Rate Disclsoure [2]State - Missing Prevailing Commitment Disclosure [2]State - Missing Insurance Escrow Account Disclosure Statement [2]State - Missing Tax Escrow Account Designation ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing Final TIL reflects estimated APR, finance charges, amount financed, and total of payments. Owner Occ Construction To Perm Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Initial TIL Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]MI Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing [2]Initial TIL Missing Second Home Construction To Perm Single Family [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is incomplete due to amount financed being marked as estimate. Owner Occ Construction To Perm [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing Investment Property Cashout Refi Single Family C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 90 90 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [2]State - Missing Anti-Coercion Notice Investment Property Rate/Term Refi Single Family [3]Appraisal Incomplete Appraisal is done subject to completion; however there is no completion cert in file. C [3]TIL Incomplete [2]Affiliated Business Doc Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Investment Property Construction To Perm Single Family 90 90 [3]Credit Report Missing [3]MI Missing C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated amount financed figure. Investment Property Construction To Perm Single Family 90 90 [3]Credit Report Missing C [3]TIL Incomplete [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $60.01 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 79 79 [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm Single Family 45 [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Broker Agreement [2]State - Missing Lock In Agreement Owner Occ Construction To Perm PUD Detached 70 70 [3]Missing Initial Application C [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Appraisal Incomplete [3]Application Incomplete [3]Initial Application Incomplete Appraisal incomplete due to bottom sections of all pages are cut off. Final application incomplete due to bottom sections of all pages are cut off. Initial application incomplete due to bottom sections of all pages are cut off. C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]Initial GFE Incomplete Final TIL incomplete due to bottom section is cut off. Initial GFE incomplete due to bottom section is cut off. Owner Occ Construction To Perm PUD Detached 38 B [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Notice of Consumers Right to Obtain a Security Freeze Finance charges under disclosed by $719.69 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an application fee of $350, attorney fee of $350 courier fee of $20 and Lender doc prep of $150 as prepaid finance charge. Owner Occ Cashout Refi C [3]TIL Missing [2]State - Missing Pre-Application Dislcosure Owner Occ Construction To Perm PUD Detached [3]Credit Report Missing C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $17,618.23 which exceeds the $100 tolerance for purchase transactions. Final TIL indicates the Index used was 4.175%. The lowest Index available within the look-back period is 4.5%. Owner Occ Construction To Perm Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm 90 90 [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Mortgage Loan Commitment [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm Single Family [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. C [3]HUD-1 Incomplete [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Credit Score Disclosure Not Present Final HUD not signed by the borrower or stamped by settlement agent. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 80 80 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated amount financed figure. Investment Property Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Investment Property Construction To Perm Single Family C [3]TIL Incomplete [2]Credit Score Disclosure Not Present TIL incomplete due to executed by borrower at closing; however reflects estimated Amount Financed Charge figure. Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]APR Tolerance UnderDisclosed 0.25 [3]TIL Incomplete [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure APR under disclosed by .5188 which exceeds the .25 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $1327.72 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Construction To Perm Single Family C [3]APR Tolerance UnderDisclosed 0.25 [3]TIL Incomplete [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment APR under disclosed by .7831 which exceeds the .25 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated amount financed figure. Finance charges under dislcosed by 376.34 which exceeds the $100 tolerance for purchase transactions. unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Purchase Single Family 75 75 C [3]APR Tolerance UnderDisclosed 0.125 [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present APR under disclosed by .2933 which exceeds the .125 tolerance. Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm Single Family 95 95 [3]Credit Report Missing [3]Note Incomplete Note incomplete due to clerical error on coborrower's last name: 2nd letter of name is a zero. C [3]APR Tolerance UnderDisclosed 0.125 [3]TIL Incomplete [2]State - Missing Lock In Agreement APR under disclosed by .4736 which exceeds the .125 tolerance. Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family C [3]APR Tolerance UnderDisclosed 0.125 [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Credit Score Disclosure Not Present APR under disclosed by .3576 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm PUD Detached [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [3]Note P&I Does Not Equal Final TIL P&I [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. The Note reflects P&I of $1,569.45 and the TIL reflects an initial P&I of $1,552.72. Discrepancy appears to be due document error on Note. Second Home Construction To Perm 80 80 [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Initial Application Unsigned C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm PUD Detached [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Broker Agreement [2]Initial TIL Missing Final TIL reflects estimated Annual Percentage Rate, Finance Charge, Amount Financed, Total of Payments. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Initial Application Unsigned C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Missing Initial Application B [3]APR Tolerance UnderDisclosed 0.125 [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms APR under disclosed by .4936 which exceeds the .125 tolerance. Owner Occ Construction To Perm Single Family [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date Investment Property Construction To Perm 2 Family 90 90 B [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Second Home Construction To Perm Single Family [3]Appraisal Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (1927.8) exceeds standard variance (0.05) with calculated P&I (1927.08) Current Variance: 0.72 C [3]TIL Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Owner Occ Construction To Perm PUD Detached 80 80 [3]Appraisal Missing [3]Note Incomplete Note incomplete due to missing the monthly payment amount. C [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Owner Occ Construction To Perm PUD Detached [3]P&I stated and calculated exceeds tolerance 0.05 P&I (1154) exceeds standard variance (0.05) with calculated P&I (949.22) Current variance: 204.78. C [3]TIL Missing [2]State - Missing Agency to Receive Borrower Complaints [2]Initial GFE Missing [2]Initial TIL Missing Second Home Construction To Perm PUD Detached 90 90 [3]Final Application Missing [3]Credit Report Missing [3]MI Missing [3]Missing Title Evidence [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [3]State Grace Period Below Minimum [3]APR Tolerance UnderDisclosed 0.25 [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing APR under disclosed by 1.9688 which exceeds the .25 tolerance. Finance charges under disclosed by $37,795.45 which exceeds the $100 tolerance for purchase transactions. It appears index used by lender is lower than available in the look-back period. The lowest Index available within the look-back period is 9.85666%. Grace period of 14 days is below the minimum of 15 days required for the state of XXXXX. Owner Occ Purchase 90 90 N/A [3]Final Application Missing [3]MI Missing C [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Owner Occ Purchase Single Family [3]Final Application Missing C [3]Finance Charge underdisclosed >$35 for Refinance [3]State Grace Period Below Minimum [3]TIL Incomplete Final TIL incomplete due to missing date. Finance charges under disclosed by $58.22 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Grace period of 14 days is below the minimum of 15 days per the state of XXXXX Owner Occ Cashout Refi Single Family 80 80 21 [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase [3]State Grace Period Below Minimum [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Finance charges under disclosed by $399.35 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. There is a seller credit on line 215 of the final Hud in the amount of $200 which is not itemized therefore excluded. Grace period of 14 days is below the minimum of 15 days per the state of XXXXX. Owner Occ Purchase Low Rise Condo (<5 Floors) 90 90 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]State Grace Period Below Minimum [2]State - Missing Amortization Information Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Grace period of 14 days is below the minimum of 15 days per the state of XXXXX Owner Occ Purchase Single Family 95 95 [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Amortization Information Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $61.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. C [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [3]TIL Incomplete [3]ROR Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Final HUD incomplete due to not being signed by the borrower as bottom of pages are cut off, fees were captured. Final TIL incomplete due to missing bottom of page. Finance charges under disclosed by $377.98 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family 90 90 [2]Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Finance charges under disclosed by $64.12 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Manufactured (Double-Wide) [3]Final Application Missing [3]Missing Initial Application B [3]ROR Missing [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $6,276.48 which exceeds the $35 tolerance for refinance transactions. It appears the index used by lender lower than is available in the look-back period. The lowest Index available within the look-back period is 1.29%. Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Finance charges under disclosed by $1521.87 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 Finance charges under disclosed by $6,469.60 which exceeds the $35 tolerance for refinance transactions. It appears a lower Index was used at origination than the 1.34% Index available within the look-back period. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Rate/Term Refi Single Family B [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) C [3]TIL Incomplete [2]State - Missing Commitment Letter [2]State - Missing Disclosure of Terms of Mortgage Application [2]State - Missing Virginia Insurance Disclosure [2]State - Missing signed Notice of Mortgage Broker Fee [2]State - Missing Appraisal Notice [2]Initial GFE Missing [2]Initial TIL Missing Final TIL incomplete due to payment stream reflecting 179 months interest only. Per the note the loan is only 5 year interest only. Owner Occ Purchase PUD Attached 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan Finance charges under disclosed by $339.43 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Finance charges under disclosed by $521.35 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi PUD Detached B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Finance charges under disclosed by $440.72 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi PUD Detached B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Finance charges under disclosed by $457.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi PUD Detached 21 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed $945.50 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Purchase Single Family C [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Purchase Single Family 80 80 B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Investment Property Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase PUD Detached 97 97 B [2]State - Missing Choice of Attorney disclosure Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Owner Occ Purchase Single Family 95 95 B [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Owner Occ Cashout Refi PUD Detached 90 90 B [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Owner Occ Purchase Single Family 97 97 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan Finance charges under disclosed by $596.59 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 97 97 C [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure APR under disclosed by .1619 which exceeds the .125 tolerance. Final TIL incomplete due to missing borrower's signature. Finance charges under disclosed by $1075 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family C [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Final HUD-1 is not executed by the borrower however HUD-1 is signed by the settlement agent. Finance charges under disclosed by $982.25 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Owner Occ Purchase Single Family [3]MI Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Finance charges under disclosed by $125 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Finance charges under disclosed by $242.20 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) 97 97 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $192.38 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the closing attorney fee of $200 as prepaid finance charges. Owner Occ Purchase Single Family 36 [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing borrowers acknowledgment date. B [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing Right to Select Attorney Disclosure Owner Occ Rate/Term Refi Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan Owner Occ Purchase Single Family [3]Appraisal Incomplete Appraisal incomplete due to improper imaging resulting in the bottom portion of the document cut-off. B [3]ROR Missing [2]Credit Score Disclosure Not Present [2]State - Missing Application Disclosure [2]State - Missing Right to Select Attorney Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 80 80 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Second Home Purchase Low Rise Condo (<5 Floors) 90 90 59 [3]Appraisal Missing [3]Final Application Missing [2]Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $261.64 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Manufactured (Double-Wide) [3]Final Application Missing [3]MI Missing C [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure Owner Occ Construction To Perm PUD Detached [3]Final Application Missing B [3]APR Tolerance UnderDisclosed 0.25 [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .4611 which exceeds the .25 tolerance. Owner Occ Construction To Perm Single Family [3]Final Application Missing [3]Credit Report Missing [3]MI Missing [3]Note Incomplete [3]Missing Initial Application Note incomplete due to missing monthly payment amount. C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family 90 90 [3]Credit Report Missing [3]Note Incomplete Note incomplete due to not reflecting P&I payment. C [3]HUD-1 Incomplete [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Final HUD incomplete due to not being signed by the borrower. Owner Occ Construction To Perm PUD Detached [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]Initial GFE Missing [2]Initial TIL Missing Second Home Construction To Perm Single Family [3]Final Application Missing [3]Credit Report Missing [3]Note Incomplete [3]Missing Initial Application Note incomplete due to not reflecting P&I payment. C [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Waiver of Borrower's Rights [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family [3]Final Application Missing [3]Credit Report Missing [3]Note Incomplete [3]Missing Initial Application Note incomplete due to missing monthly payment amount. C [3]HUD-1 Incomplete [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Application Disclosure [2]State - Missing Commitment Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Final HUD incomplete due to not being signed by the borrower. Owner Occ Construction To Perm PUD Detached [3]Application Incomplete [3]P&I stated and calculated exceeds tolerance 0.05 Final application incomplete due to missing origination entity information. P&I $4856.15 exceeds standard variance (0.05) with calculated P&I $4267.7. Current Variance: $588.45. C [3]TIL Incomplete [2]State - Missing Commitment Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges and total payment figures. Owner Occ Construction To Perm Single Family [3]Appraisal Incomplete [3]P&I stated and calculated exceeds tolerance 0.05 Appraisal incomplete due to missing recertification of value. Appraisal report dated 09/09/2007, loan originated 2/22/2008 P&I (14626.64) exceeds standard variance (0.05) with calculated P&I (12621.85) Current Variance: 2004.79. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Choice of Attorney disclosure Second Home Rate/Term Refi Single Family 80 80 [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 The Note/TIL reflects P&I of $964.02 and the calculated TIL reflects an initial P&I of $963.04. B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]No Net Tangible Benefit To Borrower [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. P&I (1233.79) exceeds standard variance (0.05) with calculated P&I (1231.21) current variance 2.58 Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [3]ROR Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (1219.55) exceeds standard variance (0.05) with calculated P&I (1214.66) Current Variance: 4.89 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]Initial TIL Missing Finance charges under disclosed by $62.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (388.92) exceeds standard variance (0.05) with calculated P&I (387.53) Current Variance: 1.39 C [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated Finance Charge and Total Payment figures. Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (1196.91) exceeds standard variance (0.05) with calculated P&I (1193.6) Current Variance: 3.31 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]Initial TIL Missing Finance charges under disclosed by $62.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Low Rise Condo (<5 Floors) [3]Final Application Missing [3]Credit Report Missing [3]Appraisal Incomplete [3]P&I stated and calculated exceeds tolerance 0.05 Appraisal incomplete due to portions of critical data illegible. P&I (1102.94) exceeds standard variance (0.05) with calculated P&I (1099.89) Current Variance 3.05. B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure Finance charges under disclosed by $62.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 Note P&I of 647.12 exceeds the standard variance of 0.05 with a calculated P&I of 645.27; current variance of 1.85 C [3]TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (1052.61) exceeds standard variance (0.05) with calculated P&I (1046.46) Current Variance: 6.15 B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter Finance charges under disclosed by $62.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application P&I (764.21) exceeds standard variance (0.05) with calculated P&I (762.51) Current Variance 1.7. C [3]TIL Missing [3]ROR Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (544.59) exceeds standard variance (0.05) with calculated P&I (542.93) Current Variance 1.66 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]P&I stated and calculated exceeds tolerance 0.05 P&I (739.21) exceeds standard variance (0.05) with calculated P&I (739.07) Current Variance 0.14. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Finance charges under disclosed by $35.86 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing temization of amount financed. Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (504.32) exceeds standard variance (0.05) with calculated (500.55) Current Variance 3.77 B [2]Credit Score Disclosure Not Present [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (788.08) exceeds standard variance (0.05) with calculated P&I (785.51) Current Variance: 2.57 B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application P&I (1297.39) exceeds standard variance (0.05) with calculated P&I (1293.44) Current Variance: 3.95 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]Initial TIL Missing Owner Occ Cashout Refi Low Rise Condo (<5 Floors) [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (1513.35) exceeds standard variance (0.05) with calculated P&I (1509.03) Current Variance: 4.32 B [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Cashout Refi PUD Detached [3]Final Application Missing [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 80 80 [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (1297.39) exceeds standard variance (0.05) with calculated P&I (1293.44) Current Variance: 3.95 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Missing Finance charges under disclosed by $62.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (1356.97) exceeds standard variance (0.05) with calculated P&I (1354.66) Current Variance: 2.31. B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Cashout Refi PUD Detached [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (563.36) exceeds standard variance (0.05) with calculated P&I (561.72) Current Variance: 1.64 B [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 Note P&I of $1784.51 exceeds the standard variance of $0.05 with a calculated P&I of $1779.24; current variance of $5.27. B [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (535.47) exceeds standard variance (0.05) with calculated P&I (534.41) Current Variance: 1.06 B [2]Credit Score Disclosure Not Present [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (780.84) exceeds standard variance (0.05) with calculated P&I (778.44) Current Variance: 2.4 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 85 85 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Initial Application Incomplete Incomplete initial application due to missing origination entity information. P&I (358.98) exceeds standard variance (0.05) with calculated P&I (358.33) Current Variance 0.65. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial TIL Missing Finance charges under disclosed by $62.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 P&I (619.81) exceeds standard variance (0.05) with calculated P&I (617.83) Current Variance 1.98 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 01/30/2013 reflects an undocumented change in loan amount from $150,714 to $151,040.Also, GFE2 dated 01/30/2013 reflects an undocumented increase in required services we select from $3,277.14 to $3,282.75. Owner Occ Purchase PUD Detached [3]MI Missing Case Query results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. B [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 06/13/2011 reflects an undocumented change in lock period from 26 days to 11 days. Owner Occ Rate/Term Refi PUD Detached B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Hazard Insurance Disclosure Finance charges under disclosed by $72.00 which exceeds the $35.00 tolerance for Refinance transactions. TIL itemization did not disclose a Tax Service fee of $72 as a prepaid finance charge. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family B [3]ROR Missing [3]State Grace Period Below Minimum [2]Affiliated Business Doc Missing Grace period of 7 days is less than the required minimum of 10 days for the state of XXXXX Owner Occ Rate/Term Refi Single Family 65 65 B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]HMDA-reportable rate spread (1/1/04-10/1/09) ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family 80 90 [2]Combined Orig LTV >100% B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Credit Agreeement/Rate Lock [2]State - Missing Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction [2]State - Missing Disclosure Statement Required for Residential Construction Contract [2]State - Missing Complaints and Inquiries Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application [2]Manufactured (Double-Wide) B [2]State - Missing Broker Agreement Owner Occ Cashout Refi Manufactured (Double-Wide) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi PUD Detached 80 80 [3]MI Missing Case Query results provided do not indicate UFMIP was paid, FHA loan, missing MIC. B [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family B [2]State - Missing Notice to Purchaser-Mortgagor [2]Missing GFE(s) Considering GFE missing due to the initial GFE provided dated 07/01/2010 is illegible and was unable to be used for an accurate compliance review, as well as Written list of service providers reflects GFE was issued on 07/20/2010.This GFE was not enclosed in the file. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Purchase B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $481.81 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [3]ROR Missing [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $150.48 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed Owner Occ Rate/Term Refi Single Family 80 42 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $716.68 which exceeds the $100 tolerance for Purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. There is a lender credit on line 206 in the amount of $295 which is not itemized therefore excluded. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Initial Application Incomplete Incomplete initial application due to missing the borrower's signature but marked as taken in a face to face interview. B [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Note Incomplete [3]P&I stated and calculated exceeds tolerance 0.05 Note incomplete due to payment refected not correct amount for loan amount and terms.Note reflects payment of $397.43, however, with stated loan amount and terms the correct monthly payment would be $400.93. The Note and Final TIL refect a P&I payment of $397.43 whereas the calculated P&I is $400.93. Discrepancyappears to have occured when the loan amount was increased from $79600 to $80300and the monthly payment wasn't adjusted accordingly. C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing XXXXX Notification to New Homeowners Final TIL incomplete due to payment refected not correct amount for loan amount and terms.Final TIL reflects payment of $397.43, however, with stated loan amount and terms the correct monthly payment would be $400.93. Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 90 90 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial GFE Missing Finance charges under disclosed by $530 which exceeds the $35 tolerance for refinance transactions. Line 205 has a lenders credit in the amount of $550 that is not itemized therefore excluded. Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $321.56 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase Single Family C [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Finance charges under disclosed by $421.55 which exceeds the $35 tolerance for Refinance transactions.Unable to determine under disclosure due to missing complete itemization of amount financed. Line 1111 on HUD-1 does not contain a description for the $75 fee POC by borrower, this is for endorsements to title. Owner Occ Rate/Term Refi Single Family B [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Single Family [3]Initial Application Incomplete Incomplete initial application due to missing origination entity information. B [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family [3]Initial Application Unsigned B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase 80 80 35 B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family 80 80 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase PUD Detached 90 90 B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase Single Family B [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Single Family [3]Initial Application Unsigned A Owner Occ Cashout Refi Single Family 80 [3]Application Incomplete Final application incomplete due to missing borrower's signature. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $300.84 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Purchase Single Family 25 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $183.69 which exceeds the $100.00 tolerance for purchase transactions.Unable to determine the reason for under disclosure due to missing itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Attorney General Information Statement Finance charges under disclosed by $385.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 80 80 [3]Initial Application Incomplete Initial application is incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $130.44 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to being without itemization of amount financed. Owner Occ Purchase Single Family 80 90 B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family 80 B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Single Family 31 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement Finance charges under disclosed by $327.91 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family A Owner Occ Purchase [3]Final Application Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [2]Only Preliminary Title in File B [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement Owner Occ Cashout Refi Low Rise Condo (<5 Floors) B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment Second Home Purchase Single Family 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $155.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached A Owner Occ Cashout Refi PUD Detached B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family A Owner Occ Purchase PUD Detached B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Finance charges under disclosed by $65 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi PUD Detached B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family A Owner Occ Purchase PUD Detached B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase [3]Credit Report Missing C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 80 80 B [2]State - Missing Consumer Caution and Counseling Disclosure Second Home Rate/Term Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $323.75 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Missing Initial Application B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family A Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family 78 78 A Owner Occ Purchase Single Family [3]Application Incomplete Final application incomplete due to missing page 4 of 4. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing [3]Mortgage/DOT Incomplete [3]Missing Initial Application Incomplete mortgage due to missing notary date. B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $281.25 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 33 B [2]Initial TIL Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family 90 90 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Finance charges under disclosed by $65 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing Second Home Purchase High Rise Condo (>8 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family [2]Combined Orig LTV >100% [2]Manufactured (Double-Wide) B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Finance charges under disclosed by $101.09 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase 80 95 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Statutory Authority Disclosure Owner Occ Cashout Refi Single Family 95 95 [3]Application Incomplete Incomplete final application due to missing page 1of 4. A Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Second Home Purchase Low Rise Condo (<5 Floors) 80 80 [3]Initial Application Unsigned B [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Purchase Single Family 80 80 C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $228.58 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family 80 80 C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $221.81 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present Finance charges under disclosed by $239.99 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family A Owner Occ Rate/Term Refi PUD Detached [3]Escrow Holdback [2]Combined Orig LTV >100% HUD line 104 reflects$11,189.00 escrow hold back for repairs. Escrow agreement is not in file. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase Single Family B [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family A Investment Property Purchase Single Family 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Finance charges under disclosed by $82.03 which exceeds the $35 tolerance for refinance transactions. TIL itemization disclosed a closing settlement fee of $100 and a courier fee of $50 as prepaid finance charges, however the HUD reflects a closing settlement fee of $175 and a courier fee of $40. Owner Occ Rate/Term Refi PUD Detached 80 95 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Finance charges under disclosed by $35.62 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family A Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights Owner Occ Purchase B [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Finance charges under disclosed by $400 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family C [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 95 95 [3]Initial Application Incomplete Incomplete initial application due to missing the borrower's signature but marked as taken in a face to face interview. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $70 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family 95 95 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Finance charges under disclosed by $57.72 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Second Home Purchase PUD Attached 80 80 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $155.95 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Notice of Material Change of Mortgage Loan Terms Finance charges under disclosed by $200 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi PUD Detached 85 85 [3]Final Application Missing B [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE ROR executed by borrowers 06/01/2005 with expiration of rescission period noted as 06/04/2005. HUD reflects a funding date of 6/01/2005, equal to the rescission's executed date. Owner Occ Rate/Term Refi Single Family [3]Final Application Missing C [3]HUD-1 Incomplete [2]State - Missing Borrower Information Document [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final HUD reflects a disbursement date of 8/9/2005, however, 24 days of interest was collected which coincides with a 8/8/2005 funding date. Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family [3]Mortgage/DOT Incomplete Incomplete mortgage due to incorrect notary year. B [2]Affiliated Business Doc Missing Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Second Home Purchase Low Rise Condo (<5 Floors) 90 90 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family 90 90 B [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Missing Second Home Purchase Low Rise Condo (<5 Floors) 90 90 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners Finance charges under disclosed by $193.75 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing Finance charges under disclosed by $150.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Owner Occ Purchase PUD Detached 90 90 [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Construction To Perm Single Family A Owner Occ Construction To Perm Single Family 90 90 A Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $1360.48 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the closing fee of $350, or the funding fee of $295, or the processing fee of $250, or the flood cert fee of $9, or the tax service of $72, or the application fee of $350 or the courier fee of $37 as prepaid finance charges. Owner Occ Purchase B [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family A Second Home Purchase Low Rise Condo (<5 Floors) 90 90 [3]MI Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Owner Occ Purchase 2 Family 95 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family 46 B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [3]Note P&I Does Not Equal Final TIL P&I [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement The Note reflects P&I of $969.75 (+MI $68.25$1038) and the TIL reflects an initial P&I of $1048.50 ($969.75+MI $78.75). Discrepancy appears to be document error: TIL is disclosed incorrectly with incorrect MI payment amount. Owner Occ Purchase Single Family 90 90 C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Credit Score Disclosure Not Present Final TIL marked final and signed at closing; however, reflects estimated APR, Finance Charges, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $70.81 which exceeds the $35 tolerance for refinance transactions. It appears the under disclosure is due from audit reporting one fewer mortgage insurance premium payments than the final TIL. Further, there is a Lender crediton line 204 for $295 which is unitemized therefore excluded. Owner Occ Cashout Refi PUD Detached [3]Missing Initial Application [2]Combined Orig LTV >100% B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family A Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Cashout Refi [2]Only Preliminary Title in File B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Second Home Purchase Low Rise Condo (<5 Floors) B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Purchase PUD Detached B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing Owner Occ Purchase Single Family A Owner Occ Rate/Term Refi Single Family A Owner Occ Cashout Refi Single Family 75 75 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family A Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing date of notary acknowledgment. B [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $419.58 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Construction To Perm Single Family 40 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Finance charges under disclosed by $651.81 which exceeds the $100 tolerance for purchase transactions. Unable to determine the under disclosure due to missing TIL itemization of the amount financed Owner Occ Purchase PUD Detached B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement [2]State - Missing Escrow Account Disclosure Agreement Finance charges under disclosed by $415.21 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family 80 80 B [3]Note P&I Does Not Equal Final TIL P&I [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Pre-Application Dislcosure The Note reflects P&I of $1610 and the TIL reflects an initial P&I of $1686.67. Discrepancy appears to be due document error on TIL. Owner Occ Rate/Term Refi Single Family 80 80 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family 95 95 B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Dower / Homestead Waiver Rider to Mortgage Finance charges under disclosed by $1268.50 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not disclose a processing fee of $250, a tax service fee of $72, a floodcert fee of $4, an application fee of $350, a funding fee of $245 and a closing settlement fee of $350 as prepaid finance charges. Owner Occ Purchase Single Family 80 90 B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase PUD Detached 80 80 A Second Home Purchase Single Family Attached 80 80 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Owner Occ Purchase PUD Detached 95 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) A Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing XXXXX Fair Housing Law Disclosure Finance charges under disclosed by $5,165.24 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. There is a Lender credit on line 205 for Premium Pricing for $4846.97 which is unitemized therefore excluded. Owner Occ Rate/Term Refi Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family 95 95 C [3]HUD-1 Incomplete [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD incomplete due to bottom portion of the borrower signature being cutt-off; HUD not stamped by the settlement agent or signed by the borrower. Second Home Purchase Single Family 90 90 [3]Final Application Missing B [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing Owner Occ Cashout Refi PUD Detached B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Second Home Purchase Mid Rise Condo (6-7 Floors) 90 90 B [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family [3]Missing Initial Application B [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Second Home Purchase PUD Attached [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $115.03 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor Finance charges under disclosed by $712.26 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Purchase Single Family 95 95 C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing, however, reflects estimated APR, finance charge, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Owner Occ Purchase C [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL incomplete due to not being signed by the borrower. Owner Occ Cashout Refi 80 80 [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $464.35 which exceeds the $100 tolerance for purchases. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Purchase Low Rise Condo (<5 Floors) 85 85 [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $50.41 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incomplete due to the borrower executing the Wish to Cancel section of the Notice of Right to Cancel. Owner Occ Cashout Refi Low Rise Condo (<5 Floors) [3]Credit Report Missing B [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 80 95 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]Initial TIL Missing Finance charges under disclosed by $48.32 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 70 70 B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Owner Occ Purchase PUD Detached 80 80 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 95 95 [3]Initial Application Incomplete Initial application incomplete due to missing pages 2-4 of 4. B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Purchase PUD Detached 80 80 A Owner Occ Purchase Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 80 80 B [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Second Home Purchase Single Family 80 80 C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $432.50 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Final Application Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase Single Family [2]Combined Orig LTV >100% B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm Single Family [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing full legal description, was not attached as EXHIBIT A when submited for recording. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $510 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Purchase Low Rise Condo (<5 Floors) 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Rate/Term Refi Single Family 95 95 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Single Family C [3]TIL Incomplete [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]Credit Score Disclosure Not Present Final TIL incomplete due not being signed or dated by the borrower. Owner Occ Purchase Single Family 80 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 95 95 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Investment Property Cashout Refi Single Family B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Purchase Single Family A Investment Property Purchase 2 Family 80 80 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family B [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Single Family 80 80 44 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Second Home Purchase Low Rise Condo (<5 Floors) 80 80 [3]Credit Report Missing B [3]Rescission Period under 3 days [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $222.38 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. ROR executed by borrowers 8/22/2005 with expiration of rescission period noted as 8/22/2005. HUD reflects a funding date of 8/26/2005. Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Second Home Purchase N/A B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $40.37 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $265.97 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 95 95 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Owner Occ Purchase PUD Detached [3]Final Application Missing B [3]ROR Missing [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $150 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi C [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm Single Family 42 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Cashout Refi Single Family [3]Appraisal Incomplete Appraisal incomplete due to improper imaging resulting in the bottom portion of the document cut-off. C [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete Final HUD incomplete due to bottom of pages are cut off, all fees were able to be captured from the HUD. Finance charges under disclosed by $96.80 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi PUD Detached 75 75 [3]Initial Application Unsigned B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Cashout Refi Single Family 84 84 B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Second Home Purchase Low Rise Condo (<5 Floors) B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase PUD Detached 95 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Second Home Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $395.24 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Cashout Refi High Rise Condo (>8 Floors) 80 80 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Cashout Refi 2 Family A Owner Occ Purchase Single Family [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Investment Property Cashout Refi Low Rise Condo (<5 Floors) 70 70 B [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms Investment Property Cashout Refi Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Cashout Refi Single Family 80 80 [3]Application Unsigned B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family B [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi 2 Family 85 85 [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $936.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed.Credit on HUD line 802 is not itemized therefore not considered in finance charge calculation. Owner Occ Cashout Refi PUD Detached B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Notice Owner Occ Purchase PUD Detached 80 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $767.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) 80 80 B [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Cashout Refi Single Family C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $216.19 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Cashout Refi High Rise Condo (>8 Floors) C [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor Finance charges under disclosed by $121 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. There is a Lender credit on line 204 for $295 which is un-itemized therefore excluded. Second Home Purchase Low Rise Condo (<5 Floors) [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing Investment Property Purchase Low Rise Condo (<5 Floors) 70 70 [2]Only Attorney's Opinion in File B [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family B [3]ROR Violation Funding date is prior to or equals the ROR End Date ROR executed by borrowers 09/27/2005 with expiration of rescission period noted as 10/03/2005. HUD reflects a funding date of 10/03/2005equal to the rescission period expiration date, and 2 days of negative interest was collected which coincides with a 10/03/2005 funding date. Owner Occ Cashout Refi Single Family 80 80 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family 90 90 B [3]Note P&I Does Not Equal Final TIL P&I [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing The Note reflects P&I of $795.22 and the TIL reflects an initial P&I of $785.65. Discrepancy appears to be due document error on TIL. Investment Property Rate/Term Refi B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Investment Property Cashout Refi Single Family [3]Final Application Missing B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Rate/Term Refi Single Family 80 95 56 A Second Home Cashout Refi PUD Detached 80 80 [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Owner Occ Purchase Low Rise Condo (<5 Floors) 95 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Owner Occ Purchase PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Rate Lock Owner Occ Cashout Refi Single Family [2]Only Preliminary Title in File B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]State - Missing Anti-Coercion Notice Owner Occ Cashout Refi Single Family 41 A Owner Occ Rate/Term Refi Single Family 80 80 A Owner Occ Cashout Refi Single Family A Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Missing Initial Application C [3]ROR Incomplete [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Final TIL incomplete due to missing spouse signature or initials. ROR incomplete due to missing signature by spouse. Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $286.92 which exceeds the $100 for purchase. TIL Itemization did not disclose settlement fees: Settlement fees of $150, Wire fee of $50, POA fee of $37. Second Home Purchase Single Family 75 75 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 90 90 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family 80 85 43 [3]Credit Report Missing B [2]Credit Score Disclosure Not Present Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Credit Report Missing [3]Missing Initial Application C [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final HUD reflects a funding date of 11/6/2005, however, 6 days of interest was collected which coincides with a 11/7/2005 funding date. Owner Occ Purchase 80 80 B [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing day of notary date. B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing Finance charges under disclosed by $82 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Cashout Refi Low Rise Condo (<5 Floors) B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Low Rise Condo (<5 Floors) 80 80 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]HUD-1 Incomplete [3]ROR Incomplete [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final HUD reflects a funding date of 11/28/2005, however, 2 days of interest was collected which coincides with a 11/29/2005 funding date. Final TIL incomplete due to invalid signature date. Origination date is 11/23/2005; however, signature date is reflected as 10/23/2005. ROR incomplete; not dated correctly.Origination date is 11/23/2005; borrower signature dated 10/23/2005. Owner Occ Cashout Refi Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family [3]Mortgage/DOT Incomplete Mortgage incomplete due to reflecting the property's county as XXXXXXX, however the legal description reflects XXXXXXXX. C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present Finance charges under disclosed by $41.92 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $110.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Cashout Refi Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase PUD Detached 80 95 B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Rate/Term Refi Single Family B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family 90 90 C [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was not signed by the borrower at closing and also reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family [2]Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Caution and Counseling Disclosure Finance charges under disclosed by $347.82 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an application fee of $350 or the service charge of $10as prepaid finance charges. Owner Occ Cashout Refi Manufactured (Double-Wide) C [3]TIL Incomplete [2]Affiliated Business Doc Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by .1559 which exceeds the .125 tolerance. Finance charges under disclosed by $10,803.06 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Credit Report Missing C [3]TIL Incomplete [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Final TIL is marked final and was signed at closing; however, reflects estimated APR, finance charge, amount financed and total payment figures. Finance charges under disclosed by $5967.11 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm 80 95 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 95 95 B [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Owner Occ Construction To Perm Single Family 38 [3]Final Application Missing B [2]Credit Score Disclosure Not Present [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Single Family [3]Initial Application Unsigned B [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family 80 80 A Owner Occ Rate/Term Refi Single Family B [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm 2 Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family 95 95 B [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed $43.38 which exceeds the $35 tolerance for refinances. Unable to determine underdisclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Final Application Missing B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Owner Occ Purchase Low Rise Condo (<5 Floors) 80 80 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Single Family 95 95 [3]Final Application Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Initial GFE Missing [2]Initial TIL Missing Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm PUD Detached [2]Combined Orig LTV >100% B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $118.70 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Purchase Low Rise Condo (<5 Floors) 80 80 C [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Construction To Perm [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $304.55 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. B [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure Owner Occ Cashout Refi Single Family 90 90 C [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Second Home Construction To Perm Single Family 38 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $192.94 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to, missing previous note. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [2]Credit Score Disclosure Not Present Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) B [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi 85 85 [3]Initial Application Unsigned B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase 80 80 A Second Home Purchase Mid Rise Condo (6-7 Floors) 90 90 A Owner Occ Purchase Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $245 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Cashout Refi Single Family [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) 46 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family C [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm Single Family A Owner Occ Cashout Refi Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal is incomplete due to subjectPUD not marked. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $199.87 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee of $150, a courier fee of $25, and a wire fee of $25 as a prepaid finance charge. Owner Occ Cashout Refi PUD Detached 70 70 B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Purchase PUD Detached [3]Final Application Missing [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing page 4 of 4. B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase High Rise Condo (>8 Floors) [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $892.44 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $3120 which is not itemized therefore excluded. There is an Application Deposit fee credit on line 206 for $295 which does not have a corresponding fee on page two therefore excluded. Owner Occ Purchase Low Rise Condo (<5 Floors) 95 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Low Rise Condo (<5 Floors) A Owner Occ Rate/Term Refi PUD Attached B [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation Owner Occ Cashout Refi PUD Attached B [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family [2]Combined Orig LTV >100% B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $250 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase Single Family C [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Estimated [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Finance charges under disclosed by $425.94 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. There is a Seller credit on page one of HUD for $3000 which is not itemized therefore excluded. HUD in file is a signed estimated copy. Owner Occ Purchase Single Family C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Finance charges under disclosed by $361.29 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Purchase Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family A Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $233.47 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family 95 95 C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL is marked final and signed at closing, however reflects estimated APR, finance charge, amount financed and total payment figures. Second Home Construction To Perm Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Cashout Refi Single Family B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Discrimination Notice Owner Occ Purchase Single Family [3]Initial Application Unsigned A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 95 95 B [2]Credit Score Disclosure Not Present Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 95 [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Second Home Cashout Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present Finance charges under disclosed by $216.91 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [2]Manufactured (Double-Wide) C [3]TIL Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Manufactured (Double-Wide) 95 95 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Cashout Refi Single Family 33 B [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $115.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family 90 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family 95 95 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase 2 Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase 2 Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) [3]Initial Application Unsigned B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family [3]Initial Application Unsigned B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Purchase B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Finance charges under disclosed by $782 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms Finance charges under disclosed by $425.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Purchase High Rise Condo (>8 Floors) B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $50.48 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing notary date. B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Mortgage Missing [3]Missing Title Evidence [3]Missing Initial Application C [3]HUD-1 Incomplete [3]TIL Missing [3]ROR Missing [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Cashout Refi Single Family 91 91 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $185 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Cashout Refi High Rise Condo (>8 Floors) 80 80 A Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase PUD Attached C [3]TIL Incomplete [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Investment Property Construction To Perm Single Family [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [2]Affiliated Business Doc Missing Owner Occ Rate/Term Refi C [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family 90 90 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family 80 [3]Initial Application Unsigned B [2]Credit Score Disclosure Not Present [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement [2]State - Missing FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 74 74 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family 95 95 [2]Combined Orig LTV >100% A Owner Occ Cashout Refi Single Family 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial GFE Missing Finance charges under disclosed by $315 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Appraisal Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $56.39 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 80 80 C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage Owner Occ Cashout Refi Single Family A Owner Occ Purchase Single Family A Owner Occ Cashout Refi Single Family 90 90 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family 95 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family [3]Credit Report Missing C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial GFE Missing [2]Initial TIL Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Construction To Perm Single Family A Owner Occ Cashout Refi PUD Detached B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family 80 [3]Initial Application Unsigned B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Owner Occ Construction To Perm PUD Detached C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Final TIL is executed by borrower at closing: however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Cashout Refi Single Family B [2]Credit Score Disclosure Not Present [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. C [3]TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Credit Score Disclosure Not Present [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family 90 90 B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Investment Property Cashout Refi Single Family 65 65 [3]Initial Application Incomplete Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Rate and Points Lock/Float Agreement Owner Occ Purchase Townhouse B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $55 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 85 85 [3]Initial Application Unsigned [2]Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Missing Finance charges under disclosed by $231.50 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing complete itemization. Owner Occ Rate/Term Refi Manufactured (Double-Wide) B [2]Credit Score Disclosure Not Present [2]State - Missing Rate Lock [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 97 97 [3]Final Application Missing B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [3]Initial Application Unsigned C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Credit Score Disclosure Not Present [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Finance charges under disclosed by $182.54 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Low Rise Condo (<5 Floors) 95 95 [3]MI Missing C [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present HUD incomplete due to not being signed by the borrower due to bottom of pages being cut off, all fees were able to be captured and testing completed. Owner Occ Purchase Single Family 95 95 [3]Missing Title Evidence B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $493.09 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 204 for an application fee of $250, but there was no application fee charged on the HUD therefore is excluded. Owner Occ Purchase Single Family [2]Manufactured (Double-Wide) A Owner Occ Cashout Refi Manufactured (Double-Wide) C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. . Owner Occ Construction To Perm Single Family 46 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $737.36 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. There is a Lender credit on line 204 for $690 which is un-itemized therefore excluded. Owner Occ Purchase Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family C [3]HUD-1 Incomplete [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure Funding date on line 901 reflects funding date of 6/13/06 and $371.40 interest paid through 7/1/06 charged at $46.02 per day which coincides with 8 days of interest. Discrepancy appears to be due document error on HUD. ROR executed by borrowers 06/19/2006 with expiration of rescission period noted as 06/22/2006. HUD reflects a funding date of 06/13/2006, equal to the rescission period expiration date, and 8 days of interest was collected which coincides with a 06/23/2006 funding date. Owner Occ Cashout Refi Single Family 95 95 [3]Credit Report Missing C [3]TIL Incomplete [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family A Second Home Rate/Term Refi 80 80 B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Investment Property Cashout Refi N/A B [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family [3]Appraisal Missing A Owner Occ Rate/Term Refi Single Family C [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Missing Initial Application A Owner Occ Cashout Refi Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family 83 83 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Finance charges under disclosed by $487.20 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 55 A Owner Occ Purchase Single Family A Investment Property Purchase Single Family 80 80 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $145.654 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase 2 Family 95 95 [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing date of notary signature acknowledgement. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Cashout Refi 85 B [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family 80 [3]Credit Report Missing [3]Escrow Holdback HUD Line 206 reflectsescrow deposit (held by XXXXXXXX) in amount of $32,250 and Line 208 reflects reservation deposit(held by FUSAD) in amount of $3,000. Escrow agreement is in file. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice Second Home Purchase Low Rise Condo (<5 Floors) 80 80 B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family 80 C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Final TIL is marked final and signed at closing, however reflects estimated APR, finance charge, amount financed and total payment figures. Finance charges under disclosed by $589.83 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family [3]Appraisal Incomplete Appraisal incomplete due to bottom portion of document cut off during the imaging process. C [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family [3]Mortgage Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Owner Occ Construction To Perm B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage Owner Occ Purchase Single Family [3]Appraisal Incomplete Appraisal incomplete due to being done subject to completion; however there is no completion cert in the loan file. C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 48 B [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Cashout Refi Single Family [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Second Home Purchase Low Rise Condo (<5 Floors) 80 80 [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Investment Property Purchase Low Rise Condo (<5 Floors) 75 75 [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Investment Property Purchase Low Rise Condo (<5 Floors) 75 75 [2]Combined Orig LTV >100% B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Rate/Term Refi Single Family [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure Investment Property Rate/Term Refi Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Final TIL is executedby borrower at closing:however refects estimated APR, Finance Charges, Amount Financed and Total Payment figures. Second Home Construction To Perm Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Cashout Refi Single Family [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family [2]Combined Orig LTV >100% B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Dower / Homestead Waiver Rider to Mortgage Finance charges under disclosed by $96.90 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase PUD Detached B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family [3]Appraisal Incomplete Appraisal incomplete due to being done subject to completion, however the completion update is missing from the loan file. C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 80 80 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Notice of Expiration of Loan Commitment [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure Owner Occ Cashout Refi Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase 85 85 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family 90 90 B [2]Credit Score Disclosure Not Present [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Rate Lock Owner Occ Rate/Term Refi Single Family [3]Application Incomplete Final application incomplete due to not being dated by the borrower. C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Finance charges under disclosed by $816.01 which exceeds the $100 tolerance for purchase transactions. The Lender's TIL reflects MI dropping off after 119 months, however, the audited TIL indicates MI should drop off after 145 months. Owner Occ Construction To Perm Single Family 90 90 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $782.06 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Rate/Term Refi Single Family [3]Appraisal Incomplete Appraisal is incomplete due to missing completion cert. C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 90 90 41 B [2]Credit Score Disclosure Not Present [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family C [3]HUD-1 Incomplete [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Final HUD incomplete due to missing page 1 of document. Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family C [3]HUD-1 Incomplete [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Purchase Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Finance charges under disclosed by $504.74 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Credit Report Missing [3]Appraisal Incomplete [2]Manufactured (Double-Wide) Appraisal incomplete due to pages being cut off at the bottom. B [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi C [3]HUD-1 Incomplete [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]Credit Score Disclosure Not Present Final HUD not signed by the borrower or stamped by settlement agent Owner Occ Cashout Refi Single Family 80 B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family 98 98 [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. B [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm PUD Detached B [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase [3]Final Application Missing B [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement Owner Occ Cashout Refi Single Family 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family 84 B [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure Owner Occ Cashout Refi 2 Family B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase PUD Attached B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing Final TIL is executed by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family [2]Manufactured (Double-Wide) B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase Manufactured (Double-Wide) 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application [2]Manufactured (Double-Wide) Final application is incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $128.19 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Manufactured (Double-Wide) 70 70 [3]Final Application Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family 46 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing Owner Occ Purchase PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Affiliated Business Doc Missing Owner Occ Purchase C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family A Owner Occ Purchase Single Family 95 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi 4 Family 80 80 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family A Owner Occ Purchase Single Family 75 75 B [2]Affiliated Business Doc Missing Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $185.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Rate/Term Refi Single Family B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family [2]Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $54.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Manufactured (Double-Wide) 65 65 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $230.42 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Mortgage/DOT Incomplete Mortgage incomplete due to the origination date being 10/6/2006, however the notary date reflects 9/6/2006. B [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family 80 80 B [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation Owner Occ Rate/Term Refi Single Family 80 90 B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Initial TIL Missing Owner Occ Purchase Single Family 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Finance charges under disclosed $65.68 which exceeds the $35 tolerance for refinances. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock Owner Occ Purchase Single Family 95 95 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [2]Combined Orig LTV >100% A Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Rate/Term Refi Single Family 80 80 44 B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial GFE Date not within 3 days of Initial Application Date Investment Property Cashout Refi Single Family 70 70 B [2]Credit Score Disclosure Not Present [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family [3]Initial Application Incomplete Incomplete initial application due to missing the borrower's signature but marked as taken in a face to face interview. A Owner Occ Purchase Single Family [3]Missing Initial Application [2]Combined Orig LTV >100% B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]Initial TIL Missing Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]Loan is subject to IL Predatory Lending Database Program Finance charges under disclosed by $298.66 which exceeds the $100.00 tolerance for purchase transactions. Unable to determine the reason for under disclosure due to missing itemization of amount financed. Loan is subject to IL HB 4050 Pilot program. Certificate of Exemption from IL HB 4050 Pilot program found in file. Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family 95 95 [3]Final Application Missing B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase 2 Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Low Rise Condo (<5 Floors) A Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family A Owner Occ Purchase Low Rise Condo (<5 Floors) 95 95 C [3]TIL Incomplete [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Final TIL incomplete due not being executed by the borrower. Owner Occ Purchase Single Family C [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase Low Rise Condo (<5 Floors) 95 95 A Owner Occ Rate/Term Refi Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Rate/Term Refi Single Family 95 95 C [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Finance charges under disclosed by $1103.40 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family A Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Second Home Construction To Perm Single Family C [3]HUD-1 Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Final HUD incomplete due to not being signed by the borrower or stamped by settlement agent. Owner Occ Rate/Term Refi PUD Detached [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase [3]Final Application Missing B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Finance charges under disclosed by $72.54 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $210.86 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Unable to apply the $295 application fee credit on line 216 of the HUD due no application fee being charged to the borrower. Owner Occ Purchase Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase PUD Detached 95 95 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing Finance charges under disclosed by $111.66 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $44.64 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi 2 Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $101.09which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family 95 95 [2]Combined Orig LTV >100% B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Owner Occ Purchase PUD Detached 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice Finance charges under disclosed by $551.06 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. There is a Lender credit on line 205 for $205 and a Seller credit on line 208 for $244.75 which is not itemized therefore excluded. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]HUD-1 Incomplete [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Final HUD incomplete due to line 811 referencing an additional fee on page 3, however, page 3 is missing, unable to determine if all fees were tested. Owner Occ Construction To Perm Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Appraisal Missing B [3]ROR Missing [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Rate Lock Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) 80 A Owner Occ Rate/Term Refi Single Family B [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $233.27 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement [2]Initial GFE Missing Owner Occ Rate/Term Refi Single Family C [3]HUD-1 Incomplete Final HUD incomplete due to bottom of page 1 being cut off, all fees were able to be captured from the HUD. Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Description of Underwriting Criteria and Required Documentation Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Consumer Caution and Counseling Disclosure Finance charges under disclosed by $316.05 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Low Rise Condo (<5 Floors) B [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure Owner Occ Purchase Single Family [2]Manufactured (Double-Wide) B [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Manufactured Home Disclosures (RESPA/TILA) Disclosures Owner Occ Purchase Manufactured (Double-Wide) 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Cashout Refi Single Family 94 94 A Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Investment Property Purchase Single Family 90 90 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Rate and Points Lock/Float Agreement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $344.22 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Mising Illinois Mortgage Escrow Act Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed $98.14 which exceeds the $35 tolerance for refinance transactions.Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $66.90 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi 2 Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Cashout Refi High Rise Condo (>8 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family [2]Combined Orig LTV >100% B [2]Affiliated Business Doc Missing [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure Owner Occ Purchase 2 Family [3]Missing Initial Application B [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Missing Owner Occ Purchase Low Rise Condo (<5 Floors) 80 80 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Loan is subject to IL Predatory Lending Database Program Finance charges under disclosed by $150.88 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Loan is subject to IL HB 4050 Pilot Program Area. Certificate of Exemption from IL HB 4050 Pilot Program Area is not in file. Owner Occ Purchase Single Family 80 80 A Owner Occ Cashout Refi [2]Manufactured (Double-Wide) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Construction To Perm 95 95 [2]Manufactured (Double-Wide) C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final TIL is exexcuted by borrower at closing: reflects estimated APR,Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Manufactured (Double-Wide) C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete [2]Manufactured (Double-Wide) Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Collateral Protection Act Disclosure [2]Missing WV Net Tangible Benefit Worksheet [2]State - Missing Tangible Net Benefit Disclosure Owner Occ Cashout Refi Manufactured (Double-Wide) 86 86 B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage Owner Occ Purchase Single Family C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family A Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Consumer Caution and Counseling Disclosure Finance charges under disclosed by $37.40 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a courier fee of $45 as prepaid finance charge. Owner Occ Cashout Refi Single Family 80 86 [2]Only Attorney's Opinion in File A Owner Occ Cashout Refi Single Family A Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Rate Lock Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights Owner Occ Cashout Refi Single Family [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present Finance charges under disclosed by $76.35 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family 75 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Cashout Refi Single Family [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $60.18 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Broker Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Investment Property Purchase Low Rise Condo (<5 Floors) 75 75 B [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Purchase B [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]State - Mising Illinois Mortgage Escrow Act Disclosure Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Incomplete Final Application due to missing origination entity information. Incomplete Initial Application due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $83.37 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family A Owner Occ Purchase Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Finance charges under disclosed by $35.67 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family [3]No Net Tangible Benefit To Borrower Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure Finance charges under disclosed by $212.41 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Missing Initial Application [2]Combined Orig LTV >100% B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Finance charges under disclosed by $140.77 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase A Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Rate Lock Finance charges under disclosed by $6405.04 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Construction To Perm C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures Finance charges under disclosed by $231.45 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $455.67 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family 97 97 C [3]TIL Incomplete [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family A Owner Occ Cashout Refi Single Family 80 80 [3]Escrow Holdback HUD Line 1307 reflect Escrow paid for $3000.00. B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $105.17 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Low Rise Condo (<5 Floors) A Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Unsigned Final application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present Owner Occ Purchase Low Rise Condo (<5 Floors) 39 C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement [2]Initial TIL Missing Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $193.72 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing Owner Occ Purchase PUD Detached B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $143.58 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing Owner Occ Purchase 2 Family [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing notary date. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm Single Family Attached B [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family B [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family C [3]HUD-1 Incomplete [2]State - Missing Commitment Letter Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Low Rise Condo (<5 Floors) 80 95 B [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial TIL Missing Owner Occ Cashout Refi 80 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Finance charges under disclosed by $248.09 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 52 [2]Combined Orig LTV >100% A Owner Occ Purchase Single Family [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing borrower's signature and also missingorigination entity information. Initial application incomplete due to missing origination entity information. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Rate and Points Lock/Float Agreement Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing XXXXX Fair Housing Law Disclosure Finance charges under disclosed by $149.07 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi 79 79 [2]Only Attorney's Opinion in File C [3]TIL Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Rate/Term Refi Single Family 60 60 [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. B [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter Owner Occ Purchase B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $96.90 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Finance charges under disclosed by $120.48 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. There is a Seller credit on page one of HUD for $5,000 which is not itemized therefore applied to non-APR fees first. Owner Occ Purchase B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Investment Property Cashout Refi Single Family 80 80 [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock Owner Occ Purchase Single Family [2]Combined Orig LTV >100% B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Purchase Single Family A Owner Occ Rate/Term Refi Single Family [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Investment Property Purchase Single Family 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Rate/Term Refi Single Family [3]Final Application Missing B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Single Family [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi Single Family 95 95 B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family A Owner Occ Purchase 2 Family [3]Application Unsigned B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Consumer Caution and Counseling Disclosure Finance charges under disclosed by $249.73 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $50.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Credit Score Disclosure Not Present [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase 2 Family 90 90 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Rate/Term Refi Single Family C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm PUD Detached 80 80 [3]Credit Report Missing [3]Application Incomplete Final application incomplete due to missing origination entity information. C [3]TIL Missing [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Rate/Term Refi Single Family 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Purchase Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $46.67 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 80 80 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Purchase Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $211.15 which exceeds the $35 tolerance for Refinance transactions.Unable to determine under disclosure due to missingitemization of amount financed.There is a lbroker credit on Line 204 for $591.81 which is un-itemized; therefore, applied to non-APR fees first. Owner Occ Rate/Term Refi 85 85 [3]Credit Report Missing [2]Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Finance charges under disclosed by $527.54 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Manufactured (Double-Wide) A Owner Occ Rate/Term Refi Single Family [3]Application Incomplete Incomplete final application due to missing borrower's date. B [2]Affiliated Business Doc Missing Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Right to Select Attorney Disclosure Finance charges under disclosed by $233.19 which exceeds the $35.00 tolerance for refinance transactions.Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 75 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. C [3]TIL Incomplete [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Rate Lock [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Lock In Agreement Finance charges under disclosed by $191.19 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached 80 80 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. A Owner Occ Rate/Term Refi PUD Detached B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $707.43 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family 80 90 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing Owner Occ Purchase Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial GFE Missing Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. C [3]TIL Incomplete [3]Note P&I Does Not Equal Final TIL P&I [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. The Note reflects P&I of $433.38 (+MI $18.28 $451.66) and the TIL reflects an initial P&I of $433.38.Discrepancy appears to be due to document error on TIL. Owner Occ Construction To Perm Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock Owner Occ Purchase Single Family B [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure Owner Occ Cashout Refi Single Family 99 99 [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present Finance charges under disclosed by $209.18 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase High Rise Condo (>8 Floors) 80 80 B [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Finance charges under disclosed by $1,689.34 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Purchase Single Family 95 95 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. A Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 85 85 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Missing Owner Occ Purchase PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Borrower's Bill of Rights Owner Occ Cashout Refi A Owner Occ Cashout Refi PUD Detached 80 80 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Rate Lock Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Second Home Purchase Low Rise Condo (<5 Floors) 75 75 C [3]TIL Incomplete [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family A Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Choice of Attorney disclosure Finance charges under disclosed by $121.44 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $70.18 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Low Rise Condo (<5 Floors) B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $44.14 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family A Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Cashout Refi Single Family 80 80 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi PUD Detached B [2]Credit Score Disclosure Not Present [2]State - Missing XXXXX Fair Housing Law Disclosure Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase 28 A Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase [3]Credit Report Missing [2]Manufactured (Double-Wide) B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Rate Lock Owner Occ Construction To Perm Manufactured (Double-Wide) 95 95 42 A Owner Occ Purchase A Owner Occ Purchase Single Family [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Low Rise Condo (<5 Floors) B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application is incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation Finance charges under disclosed by $96.94 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi 3 Family 80 B [2]Affiliated Business Doc Missing [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Cashout Refi Single Family A Second Home Purchase Low Rise Condo (<5 Floors) 90 90 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. B [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Rate/Term Refi Single Family 80 80 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Escrow Account Disclosure Agreement Finance charges under disclosed by $405.32 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 80 80 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Owner Occ Purchase PUD Detached B [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing pages 3 - 5 of 5. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer Finance charges under disclosed $370.26 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemizaton of amount financed. Owner Occ Purchase Single Family 95 95 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family 80 80 C [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. B [3]ROR Incomplete ROR incomplete due to the signature section being cut off. Owner Occ Cashout Refi 4 Family A Owner Occ Purchase Single Family [3]Credit Report Missing A Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family 97 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family [2]Combined Orig LTV >100% [2]True Construction Loan C [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Investment Property Construction Only B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $92.42which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $54.65 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Escrow Holdback HUD line 1303 reflects$5,000 escrow hold back for repairs. Escrow agreement is not in file. B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 95 95 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing XXXXX Notification to New Homeowners [2]Initial GFE Missing Finance charges under disclosed by $326.04 which exceeds the $35 tolerance for refinance transactions. Unable to determine the under disclosure due to missing TIL itemization of the amount financed Owner Occ Cashout Refi Low Rise Condo (<5 Floors) [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family 90 90 [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Borrower/Prospective Borrower / Homeowner Protection Notice [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Investment Property Construction To Perm 2 Family 90 90 B [2]Credit Score Disclosure Not Present Owner Occ Cashout Refi Single Family [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [3]Missing Initial Application A Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]Initial TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL reflects estimated APR, Finance charge, Amount Financed, and Total of Payments. Owner Occ Construction To Perm Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase PUD Detached 80 95 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement Owner Occ Purchase Single Family B [3]ROR Incomplete [3]Rescission Period under 3 days [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer ROR executed by borrowers 7/26/2007 with expiration of rescission period noted as 7/30/07, however, revised final TIL reflects signature date of 8/22/07. ROR incomplete; not redislosed with revised final TIL dated 8/22/07. Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing Owner Occ Purchase Single Family A Owner Occ Rate/Term Refi Single Family A Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Initial Application Unsigned B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial GFE Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .1282 which exceeds the .125 tolerance. Finance charges under disclosed by $2554.01 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Appraisal Incomplete Appraisal incomplete due to missing data pages one and two. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Initial GFE Missing Finance charges under disclosed by $238 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing, however reflects estimated APR, finance charge, amount financed and total payment figures. Second Home Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Owner Occ Purchase PUD Detached 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure Finance charges under disclosed by $53.30 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi PUD Detached [3]Final Application Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. A Owner Occ Rate/Term Refi Single Family 80 90 [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Rate/Term Refi Single Family 85 85 [3]Credit Report Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present Finance charges under disclosed by $468.98 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $260.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing complete itemization. Owner Occ Cashout Refi Single Family [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application [2]Combined Orig LTV >100% Final application incomplete due to missing origination entity information. B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure Owner Occ Purchase Single Family A Owner Occ Cashout Refi 3 Family [3]Application Incomplete [3]Initial Application Unsigned Final application incomplete due to missing origination entity information. B [2]Affiliated Business Doc Missing [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Rate/Term Refi PUD Detached [3]Application Incomplete [3]No Net Tangible Benefit To Borrower [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Missing Collateral Protection Act Disclosure Owner Occ Rate/Term Refi Single Family 80 95 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]MI Missing [3]Mortgage Missing [3]Missing Title Evidence [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Second Home Cashout Refi Single Family 95 95 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase Single Family B [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Purchase Low Rise Condo (<5 Floors) 80 80 B [2]Credit Score Disclosure Not Present [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure Owner Occ Purchase Single Family A Owner Occ Purchase High Rise Condo (>8 Floors) 80 80 [3]Missing Initial Application B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Mortgage Loan Commitment Owner Occ Cashout Refi PUD Detached A Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Notice of Material Change of Mortgage Loan Terms Finance charges under disclosed by $706.56 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family [2]Manufactured (Double-Wide) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Manufactured (Double-Wide) A Owner Occ Purchase Single Family [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Mortgage Missing [3]Missing Title Evidence [3]Missing Initial Application C [3]TIL Missing [3]ROR Missing [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer Investment Property Purchase 2 Family 70 70 [2]Manufactured (Double-Wide) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Construction To Perm Manufactured (Double-Wide) [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Rate Lock Finance charges under disclosed by $754.78 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family 80 95 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase PUD Detached 75 75 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. A Investment Property Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Finance charges under disclosed by $48.31 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family A Owner Occ Rate/Term Refi 80 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase PUD Detached [3]Missing Initial Application B [2]Affiliated Business Doc Missing Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $247.38 which exceeds the $100 tolerance for purchase transactions. Unable to determine the $100 fee under disclosure due to missing the itemization of amount financed. Owner Occ Construction To Perm Single Family A Owner Occ Construction To Perm [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application A Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing [2]State - Missing Right to Select Attorney Disclosure Owner Occ Purchase Townhouse [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $1653.68 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $3600 which is not itemized therefore excluded. Owner Occ Construction To Perm Single Family [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family B [2]State - Missing Description of Underwriting Criteria and Required Documentation Owner Occ Cashout Refi Single Family 80 [3]Credit Report Missing B [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $44.06 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Initial Application Incomplete [2]Manufactured (Double-Wide) Incomplete initial application due to missing origination entity information B [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Manufactured (Double-Wide) 65 65 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Mortgage/DOT Incomplete [3]Missing Title Evidence [3]Initial Application Incomplete Incomplete initial application due to missing origination entity information. Mortgage incomplete due to not being signed by the borrower or notarized. C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Initial TIL Missing Final TIL incomplete due to not being signed by the borrower. Finance charges under disclosed by $ 520.22 which exceeds the $35.00 tolerance for Refinance transactions. Unable to apply the $800 Broker credit on line 204 of the HUD due to missing the credit itemization. Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Rate/Term Refi Single Family B [3]ROR Incorrect Form - Non Lender to Lender Not On H8/G8 [2]State - Missing Dower / Homestead Waiver Rider to Mortgage ROR incorrect form used for non lender to lender refinance, H8 or G8 form not used. Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $105 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 95 95 B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family 95 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family 50 C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $892.61which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family 80 80 A Owner Occ Purchase PUD Detached 80 90 C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $332.40 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Cashout Refi Single Family 80 80 [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]State - Missing Credit Agreeement/Rate Lock [2]State - Missing Guaranty Terms Agreement [2]State - Missing required broker disclosure [2]State - Missing Right to Choose Insurance Provider Owner Occ Purchase 95 95 A Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Attorney/Insurance Preference Dislcosure [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Mortgage Broker Fee Agreement for Financial Services [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $121.20 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Final Application Missing [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $369.43 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Credit Report Missing [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Rate/Term Refi Single Family 72 72 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family A Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing XXXXX Notification to New Homeowners [2]State - Missing Advance Fee disclosure [2]State - Agency Disclosure Owner Occ Purchase Low Rise Condo (<5 Floors) 80 80 [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]Affiliated Business Doc Missing [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi B [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Rate/Term Refi 2 Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Disclosure and Acknowledgment of Involvement and Fees Earned by Mortgage Broker [2]State - Missing Cover Page / Social Security Disclosure Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Owner Occ Purchase Single Family 95 95 38 A Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information or signed by borrower. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Collateral Protection Act Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $35.34 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family 40 C [3]TIL Incomplete [2]Affiliated Business Doc Missing Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview and missing the origination entity information. C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 95 95 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $619.97 which exceeds the $100 tolerance for purchase transactions.Unable to determine under disclosure due to missing itemization of amount financed.There is a Broker credit on line 204 for $923 which is un-itemized therefore excluded. Owner Occ Purchase Single Family [3]Application Incomplete [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Final application incomplete due to missing origination entity information. Unable to determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Rate/Term Refi Single Family [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase 95 95 B [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock Owner Occ Purchase Single Family [3]Appraisal Missing C [3]HUD-1 Incomplete [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Final HUD incomplete due to not being signed by the borrower as bottom of pages are cut off, all fees were able to be captured from the HUD. Finance charges under disclosed by $158.95 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Finance charges under disclosed by $644.85 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase 95 95 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present Owner Occ Purchase PUD Detached B [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $123.82 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 90 30 B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]State - Missing Application Disclosure [2]State - Missing Notice For High Loan to Value Mortgages [2]State - Missing Dual Status / Dual Capacity Disclosure [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Notice to Consumer / UCCC Addendum [2]State - Missing Loan Broker Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .3393 which exceeds the .125 tolerance. Finance charges under disclosed by $1768.58 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 95 95 A Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Borrower's Bill of Rights Owner Occ Purchase Single Family B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Purchase Low Rise Condo (<5 Floors) A Owner Occ Construction To Perm PUD Detached A Owner Occ Purchase Low Rise Condo (<5 Floors) C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure Owner Occ Cashout Refi Single Family 95 95 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. C [3]ROR Incomplete [3]TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment ROR incomplete; not executed or dated. Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Cashout Refi Single Family 42 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Incomplete Initial Application due to missing origination entity information. A Owner Occ Rate/Term Refi 2 Family 95 B [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure Owner Occ Cashout Refi Single Family 39 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Rate/Term Refi Single Family 94 94 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm PUD Detached B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $65.90 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family A Owner Occ Purchase 2 Family [3]MI Missing [2]Combined Orig LTV >100% USDA loan, missing Certificate of mortgage insurance. B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Date not within 3 days of Initial Application Date APR under disclosed by .1337 which exceeds the .125 tolerance. Finance charges under disclosed by $2025.07 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family A Owner Occ Rate/Term Refi [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Purchase Low Rise Condo (<5 Floors) 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $913.95 which exceeds the $35.00 tolerance for refinance transactions.Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi PUD Detached 80 80 B [2]Affiliated Business Doc Missing Owner Occ Purchase 2 Family [3]Credit Report Missing B [2]Credit Score Disclosure Not Present Owner Occ Rate/Term Refi Single Family 49 B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $210.20 which exceeds the $35.00 tolerance for refinance transactions. Unable to determine the reason for under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi 2 Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present Finance charges under disclosed by $1,460.39 which exceeds the $35 tolerance for Refinance transactions.Unable to determine under disclosure due to missing TIL itemization of amount financed.There is an undefined broker credit of $1,14.40 on Page 1 of HUD. Owner Occ Rate/Term Refi PUD Detached 80 80 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family A Owner Occ Cashout Refi Single Family [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by .3259 which exceeds the .125 tolerance. Finance charges under disclosed by $1536.51 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 90 90 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure Finance charges under disclosed by $83.53 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family [2]Combined Orig LTV >100% C [3]TIL Incomplete [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Title Evidence [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. A Owner Occ Purchase Single Family 95 95 [3]Application Incomplete [3]Initial Application Incomplete Incomplete Final Application due to missing origination entity information. Incomplete Initial Application due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family 97 97 [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]Affiliated Business Doc Missing Owner Occ Purchase PUD Detached C [3]HUD-1 Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Purchase Single Family 80 80 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Complaints and Inquiries Notice Owner Occ Purchase PUD Detached B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms Investment Property Purchase Single Family 80 80 [3]Credit Report Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family 90 90 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure Owner Occ Purchase Single Family 95 95 [3]Appraisal Incomplete Appraisal is done subject to completion; however there is no completion cert in file. C [3]TIL Incomplete [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final TIL is marked final and was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Broker Agreement Owner Occ Rate/Term Refi PUD Detached [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Cashout Refi Single Family 80 80 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family 80 80 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Broker Agreement [2]State - Missing Rate and Points Lock/Float Agreement Owner Occ Rate/Term Refi Single Family [3]Escrow Holdback HUD line 1303 reflects $400 escrow hold back for Mech/Found survey.Escrow agreement is not in file. C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final TIL is executed by borrower at closing:however reflects estimatedAPR,Finance Charge,Amount Financed and Total Payment figures. Owner Occ Construction To Perm PUD Detached 90 90 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Notice of Choice of Agent or Insurer Finance charges under disclosed by $422.96 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Purchase High Rise Condo (>8 Floors) 36 A Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing XXXXX Notification to New Homeowners [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase PUD Detached B [2]State - Missing Application Disclosure Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application A Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing the borrower's signature but marked as taken in a face to face interview. B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Credit Score Disclosure Not Present Finance charges under disclosed by $65.53 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR executed by borrowers 1/31/2008 with expiration of rescission period noted as 2/4/2008. HUD reflects a funding date of 2/4/2008, equal to the rescission period expiration date, and 4 days of interest was credited to the borrower which coincides with a 2/4/2008 funding date. Owner Occ Rate/Term Refi Single Family 95 95 A Owner Occ Rate/Term Refi 2 Family [3]Appraisal Missing B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Rate Lock ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Rate/Term Refi Single Family 37 C [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]State - Missing Rate and Points Lock/Float Agreement Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present Owner Occ Purchase Single Family 95 95 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Finance charges under disclosed by $89.07 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 80 80 C [3]TIL Incomplete Final TIL incomplete due not being signed or dated by the borrower. Owner Occ Rate/Term Refi 80 [3]Final Application Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure Owner Occ Rate/Term Refi Single Family 43 [3]Application Incomplete [3]Initial Application Incomplete Incomplete final inspection due to missing origination entity information. Incomplete initial application due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $369.29 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi PUD Detached [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]State - Missing Description of Underwriting Criteria and Required Documentation Owner Occ Purchase Single Family 90 90 [3]Application Incomplete Final application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $148.61 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Owner Occ Cashout Refi PUD Detached 85 95 [3]Credit Report Missing [3]Application Incomplete [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Incomplete final application due to missing origination entity information. Unable to determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [2]Credit Score Disclosure Not Present Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing [3]Application Incomplete Incomplete Final Application due to missing origination entity information. B [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $693.19 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Incomplete Final Application due to missing origination entity information. Incomplete Initial Application due to missing origination entity information. A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase High Rise Condo (>8 Floors) 90 90 [2]Only Preliminary Title in File B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Anti-Coercion Notice [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Tangible Net Benefit Disclosure Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Purchase Single Family [3]Final Application Missing [3]MI Missing [3]Missing Initial Application B [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Loan Brokerage Disclosure Statement [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information and not signed by the borrower. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present Finance charges under disclosed by $1149.92 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Application Incomplete [3]Initial Application Unsigned Final application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family A Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Affidavit of Affixation (of manufactured home) [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial GFE Missing Owner Occ Purchase Single Family [3]Credit Report Missing [3]Application Incomplete [3]Mortgage/DOT Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. Mortgage incomplete due to missing notary date. B [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Purchase 95 95 B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Owner Occ Purchase Low Rise Condo (<5 Floors) 80 80 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]State - Missing Dower / Homestead Waiver Rider to Mortgage Owner Occ Purchase Single Family 95 95 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Appraisal Missing B [3]ROR Missing [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Commitment Letter Finance charges under disclosed $217.28 which exceeds the $35 tolerance for refinances. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi 2 Family [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Purchase 95 95 [3]Appraisal Missing A Second Home Rate/Term Refi Single Family [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. B [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi PUD Attached 90 90 [3]Appraisal Missing B [2]Affiliated Business Doc Missing [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Finance charges under disclosed by $692.92 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family 90 90 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. C [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by .2368 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $2,874.09 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family 97 97 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family 95 99 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure Finance charged under disclosed by $47.13 which exceeds the $35 tolerance for Refinance Transactions.Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm PUD Detached [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase PUD Detached B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Rate/Term Refi Single Family B [2]State - Missing Broker Agreement [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Consumer Caution and Counseling Disclosure Finance charges under disclosed by $696.31 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Unable to apply the $698 broker credit on line 204 of the HUD due to missing the credit itemization. Owner Occ Cashout Refi Single Family 80 80 [3]Appraisal Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Finance charges under disclosed by $207.66 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Owner Occ Purchase PUD Detached 90 90 B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Lock In Agreement Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Application Incomplete Final application incomplete due to missing origination entity information. A Owner Occ Purchase Single Family [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial TIL Missing Owner Occ Purchase PUD Detached [2]Combined Orig LTV >100% B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor Finance charges under disclosed by $598.23 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Purchase Single Family 80 80 [3]Final Application Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family 90 90 [3]Initial Application Unsigned A Owner Occ Rate/Term Refi PUD Detached A Owner Occ Rate/Term Refi PUD Attached [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Incomplete Final Application due to missing origination entity information. Incomplete Initial Application due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) 80 85 B [2]Credit Score Disclosure Not Present [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family 70 70 B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Rate/Term Refi Single Family 90 90 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family 97 97 [3]Appraisal Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement Owner Occ Cashout Refi Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Pre-Application Dislcosure Investment Property Cashout Refi 80 80 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. C [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present APR under disclosed by .1746 which exceeds the .125 tolerance. Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Finance charges under disclosed by $4,173.07 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financedThere is a Builder credit on line 208 for $5139.53 which is un-itemized therefore excluded. Owner Occ Construction To Perm Single Family 95 95 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information. B [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Mortgage Broker Fee Agreement for Financial Services Owner Occ Purchase PUD Detached 95 95 [3]Appraisal Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Finance charges under disclosed by $574.74 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Rate/Term Refi Single Family 60 60 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. C [3]TIL Incomplete [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Finance charges under disclosed by $10,611.07 which exceeds the $100 tolerance for purchase transactions. It appears a lower index was utilized by lender than in the look-back period. The lowest Index available within the look-back period is 2.47%. Second Home Construction To Perm PUD Detached [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Broker Agreement [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Finance charges under disclosed by $656.62 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 70 70 [3]Appraisal Missing [3]Final Application Missing A Owner Occ Rate/Term Refi Single Family 78 78 [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance APR under disclosed by .3141 which exceeds the .125 tolerance. Finance charges under disclosed by $15,156.30 which exceeds the $35 tolerance for Refinance transactions. It appears that a lower index was used.The lowest Index available in the look-back period is 2.47%. Owner Occ Cashout Refi Single Family 75 75 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Purchase Single Family 95 95 C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 90 [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Incomplete final application due to missing origination entity information B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Broker Compensation Disclosure [2]State - Missing Dual Status / Dual Capacity Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $918.17 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Appraisal Incomplete Appraisal is done subject to completion; however there is no completion cert in file. C [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment Owner Occ Purchase Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Lock In Agreement Investment Property Rate/Term Refi 75 75 [3]Missing Initial Application B [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing borrower's signature. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $64.89 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family 80 80 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. B [2]Credit Score Disclosure Not Present Owner Occ Rate/Term Refi Single Family [3]Missing Initial Application B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Purchase Single Family 80 80 C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL is executed by borrower at closing: however reflects estimated APR,Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]Application Incomplete [3]Missing Initial Application Final application incomplete due to missing origination entity information. C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Amortization Information Disclosure [2]State - Missing Fee Information From Your Mortgage Broker For Your Mortgage Loan [2]Initial GFE Missing [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Credit Report Missing [3]MI Missing [3]Application Incomplete Final application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice Owner Occ Purchase PUD Detached B [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Owner Occ Cashout Refi C [3]TIL Incomplete [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed, and total payment figures. Owner Occ Construction To Perm Single Family 95 C [3]TIL Incomplete [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Optional Credit Insurance Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]Credit Score Disclosure Not Present Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family A Owner Occ Cashout Refi Single Family 90 [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Rate/Term Refi PUD Detached B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms Owner Occ Cashout Refi PUD Detached 80 80 31 B [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Owner Occ Rate/Term Refi Low Rise Condo (<5 Floors) 80 85 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family C [3]TIL Incomplete Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family 80 80 A Owner Occ Purchase Single Family 80 80 [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. B [3]Rescission Period under 3 days [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. ROR executed by borrowers 10/9/2008 with expiration of rescission period noted as 10/14/2008. However, Final TIL reflects a date of 10/10/2008. Owner Occ Cashout Refi Single Family [3]Final Application Missing B [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Loan Product Choice / Prepayment Penalty Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Collateral Protection Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing B [2]Credit Score Disclosure Not Present Owner Occ Cashout Refi Low Rise Condo (<5 Floors) C [3]TIL Incomplete [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Interest rate Lock/Float Disclosure [2]State - Missing Choice of Insurance Disclsoure [2]State - Missing Non-Refundable Fee Disclosure [2]State - Missing Escrow Agent Notice [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $237.10 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]State - Missing Lock In Agreement Owner Occ Cashout Refi Single Family [3]Appraisal Missing B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing B [3]ROR Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Escrow Account Disclosure Agreement Owner Occ Rate/Term Refi PUD Detached [2]Subject is Unique Property Per appraisal dated 11/17/2008 subject property is a factory built Modular. C [3]TIL Incomplete [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present Final TIL was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. Owner Occ Construction To Perm Factory Built (Modular) 80 80 [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing Finance charges under disclosed by $115.80 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Affiliated Business Doc Missing Owner Occ Construction To Perm Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $275.92 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation Owner Occ Rate/Term Refi Single Family B [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Cashout Refi Single Family A Owner Occ Cashout Refi Single Family 80 80 B [3]ROR Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider Owner Occ Rate/Term Refi Single Family 92 92 [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $ 2371.63 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Unable to apply the $2654.54 broker credit on line 205 of the HUD due to missing the credit itemization. Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present Finance charges under disclosed by $507.90 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi 2 Family B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Owner Occ Rate/Term Refi 69 69 [3]Appraisal Missing B [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Finance charges under disclosed by $82.22which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]Credit Score Disclosure Not Present [2]State - Missing Broker Agreement [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Choice of Attorney disclosure Finance charges under disclosed by $477.62 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing B [2]State - Missing Rate Lock Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing B [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Rate/Term Refi B [2]State - Missing Borrower Information Document [2]State - Missing Collateral Protection Act Disclosure [2]Loan is subject to IL Predatory Lending Database Program [2]State - Missing Notice of Choice of Agent or Insurer Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Owner Occ Purchase 80 80 [3]Appraisal Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing B [2]Affiliated Business Doc Missing [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Rate/Term Refi [3]Credit Report Missing [3]Application Incomplete [3]Initial Application Incomplete Final application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Owner Occ Rate/Term Refi Single Family A Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]MI Missing [3]Missing Initial Application [2]Combined Orig LTV >100% B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi PUD Detached [3]Final Application Missing [2]Combined Orig LTV >100% B [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Owner Occ Cashout Refi Single Family B [3]ROR Incomplete [2]Affiliated Business Doc Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date ROR incomplete due to missing borrowers signatures Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing B [2]Loan is subject to IL Predatory Lending Database Program Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Owner Occ Rate/Term Refi Single Family [3]Application Incomplete [3]Initial Application Incomplete Incomplete final application due to missing origination entity information. Incomplete initial application due to missing origination entity information. B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Lock-In Agreement [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Finance charges under disclosed by $248.19 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi 2 Family [3]Appraisal Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure Owner Occ Rate/Term Refi Single Family [3]Final Application Missing A Owner Occ Rate/Term Refi Single Family 41 [3]Application Incomplete [2]Combined Orig LTV >100% Initial application incomplete due to missing origination entity information. B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]State - Missing Insurance Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Automated Valuation Report Notice w/ copy of AVM Initial GFE dated 01/12/2010 is not within 3 days of application 12/30/2009. Owner Occ Rate/Term Refi Single Family [3]Application Incomplete [2]Combined Orig LTV >100% Final application incomplete due to missing origination entity information. C [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE; Adjusted Origination resulted from binding Origination fee of $2121.40 and binding Credit for Interest rate of ($1380.60) for a new Adjusted Origination total of $740.80, which increased at closing to $3523. This is due to the fact that GFE7 dated 05/14/2010 reflects an undocumented increase in Origination charges from $2121.40 to $4950 therefore an undocumented increase in Adjusted Origination charges from $1193 to $4018 and GFE8 dated 05/14/2010 reflects an undocumented increase in Credit for interest rate from ($932) to ($928.40). No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent GFE dated 03/17/2010 of ($1380.60) but final HUD discloses a credit of ($932). This is due to the fact that GFE8 dated 05/14/2010 reflects an undocumented increase in Credit for interest rate from ($932) to ($928.40). No tolerance fees increased at closing: Origination charges increased from most recent GFE dated 05/13/2010 disclosed Origination charges as $2121.40 increased at closing to $4455.00. This is due to the fact that GFE9 dated 05/17/2010 reflects an undocumented increase in Origination charges from $4451.40 to $4455. Owner Occ Rate/Term Refi PUD Detached 55 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Initial GFE dated 07/06/2010 is not within 3 days of application 07/01/2010. Initial TIL dated 07/06/2010 is not within 3 days of application 07/01/2010 or the credit report that is dated 06/30/2010. Loan is originated and closed by Fifth Third Mortgage Company. Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [2]Affiliated Business Doc Missing No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 10/7/2010 of ($16,200) but final HUD discloses a credit of ($11,916.72). This is due to the fact that GFE2 dated 10/21/2010 reflects an undocumented increase in Credit for interest rate chosen from ($16,200) to ($10,044), therefore an undocumented increase in Adjusted Origination charges from $1,095 to $7,251. Owner Occ Rate/Term Refi Single Family [3]MI Missing Case Query results provided indicate UFMIP was paid, FHA loan, missing MIC. C [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Pre-Application Dislcosure No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 12/03/2010; Adjusted Origination disclosed as $(5745.11) increased at closing to $(5408.80). This is due to the fact that GFE3 dated 01/05/2011 reflects an undocumented decrease in Credit for interest rate from ($6660.11) to ($6601.61) therefore an undocumented increase in Adjusted Origination charges from ($5745.11) to ($5686.61), GFE4 dated 01/07/2011 reflects an undocumented decrease in Credit for interest rate from ($6601.61) to ($6578.89) therefore an undocumented increase in Adjusted Origination charges from ($5686.61) to ($5663.89), GFE5 dated 01/10/2011 reflects an undocumented decrease in Credit for interest rate from ($6578.89) to ($6562.98) therefore an undocumented increase in Adjusted Origination charges from ($5663.89) to ($5647.98), and GFE6 dated 01/12/2011 reflects an undocumented decrease in Credit for interest rate from ($6562.98) to ($6323.80) therefore an undocumented increase in Adjusted Origination charges from ($5647.98) to ($5408.80). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most recent binding GFE dated 12/03/2010 of ($6660.11) but final HUD discloses a credit of ($6323.80). This is due to the fact that GFE3 dated 01/05/2011 reflects an undocumented decrease in Credit for interest rate from ($6660.11) to ($6601.61) therefore an undocumented increase in Adjusted Origination charges from ($5745.11) to ($5686.61), GFE4 dated 01/07/2011 reflects an undocumented decrease in Credit for interest rate from ($6601.61) to ($6578.89) therefore an undocumented increase in Adjusted Origination charges from ($5686.61) to ($5663.89), GFE5 dated 01/10/2011 reflects an undocumented decrease in Credit for interest rate from ($6578.89) to ($6562.98) therefore an undocumented increase in Adjusted Origination charges from ($5663.89) to ($5647.98), and GFE6 dated 01/12/2011 reflects an undocumented decrease in Credit for interest rate from ($6562.98) to ($6323.80) therefore an undocumented increase in Adjusted Origination charges from ($5647.98) to ($5408.80). Owner Occ Rate/Term Refi Single Family C [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]Violation of SAFE Act/Agency Final Rules Originator name and/or NMLS ID not printed on credit application - Application date between 1/1/11 and 1/9/14 [2]Violation of SAFE Act/Agency Final Rules Origination Company and/or NMLS ID not printed on credit application - Application date between 1/1/11 and 1/9/14 [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider No tolerance fees increased at closing: Adjusted Origination charges increased from most recent binding GFE dated 1/31/2011; Adjusted Origination disclosed as $830 increased at closing to $1,298.75. This is due to the fact that GFE2 dated 02/14/2011 reflects an undocumented increase in Charge for interest rate from $0 to $1,960 therefore an undocumented increase in Adjusted Origination charges from $830 to $2,790. No tolerance fees increased at closing: charge for Interest Rate disclosed on the most recent binding GFE dated 01/31/2011 of $0 but final HUD discloses a charge of $468.75. This is due to the fact that GFE2 dated 02/14/2011 reflects an undocumented increase in Charge for interest rate from $0 to $1,960 therefore an undocumented increase in Adjusted Origination charges from $830 to $2,790. Owner Occ Cashout Refi 75 75 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE Owner Occ Rate/Term Refi Single Family 38 [3]MI Missing B [3]Change date(s) in TIL rate/payment disclosure inaccurate [2]Loan is subject to IL Predatory Lending Database Program [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter Change dates in the TIL rate/payment disclosure inaccurate. Maximum During First Five Years column should list maximum rate may be reached during first five years (10/25/2011) as opposed to date of first payment max rate during first five years applies. Also, "Maximum Ever" column should list date maximum rate may be reached (1/1/2019) and corresponding payments (Reg Z Commentary 18(s)(2)(i)(B)(3)(i)). Information shown under "Maximum Ever" column on lender's TIL should be placed in a separate column as "First Adjustment" (to principal and interest payment) as required under Reg Z Commentary 18(s)(2)(i)(C)-1. Loan is subject to IL predatory Lending Database Program. Certificate of Exemption from IL predatory Lending Database Program found in file. Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Finance charges under disclosed by $1390.50 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. There is a Seller credit on page one of HUD for $4000 which is not itemized therefore excluded. Owner Occ Purchase Single Family [3]Credit Report Missing [3]Missing Title Evidence B [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]No Net Tangible Benefit To Borrower [3]Initial Application Incomplete Incomplete initial application due to missing origination entity information. Unable to determine net tangible benefit due to, payoff statement indicates a monthly payment which is less than the new monthly payment. and the borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Ohio Business Relationship Disclosure Notice / Conflict of Interest Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $57.97 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Mortgage/DOT Incomplete [3]Missing Title Evidence Mortgage incomplete due to correction to county does not contain borrower(s) initials. B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]Initial GFE Missing [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Finance charges under disclosed by $53.03 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Credit Score Disclosure Not Present [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 95 95 [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Commitment Letter [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under-disclosed by $52.73 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of TIL. Owner Occ Cashout Refi N/A [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $59.17 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence B [2]Credit Score Disclosure Not Present [2]State - Missing Waiver of Borrower's Rights [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence B [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $55.24 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi PUD Detached [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence B [2]Credit Score Disclosure Not Present [2]State - Missing Borrower Information Document [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Collateral Protection Act Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Dower / Homestead Waiver Rider to Mortgage [2]State - Missing Borrower's Bill of Rights [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $58.25 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure Finance charges under disclosed by $54.72 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi N/A [3]Final Application Missing [3]Credit Report Missing [2]Only Preliminary Title in File B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $59.28 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to being without itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Statutory Authority Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Initial GFE Missing [2]Initial TIL Missing [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]Initial TIL Missing [3]Rescission Period under 3 days [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing Finance charges under disclosed by $57.98 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR executed by borrowers 9/13/2009 with expiration of rescission period noted as 9/16/2009, however, the Final TIL reflects an execution date of 9/21/2009. Owner Occ Rate/Term Refi High Rise Condo (>8 Floors) 80 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application D [3]TIL Missing [3]Initial GFE Missing [3]ROR Missing [3]HUD-1 Incomplete [3]Initial TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]Credit Score Disclosure Not Present Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]Initial GFE Missing [3]ROR Missing [3]Initial TIL Missing [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Credit Score Disclosure Not Present Owner Occ Rate/Term Refi Single Family 80 80 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]Initial GFE Missing [3]ROR Missing [3]Initial TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Credit Score Disclosure Not Present Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. C [3]TIL Missing [3]Initial GFE Missing [3]ROR Missing [3]HUD-1 Incomplete [3]Initial TIL Missing [3]No tolerance fees increased at closing (Credit or Charge for Interest Rate) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]Credit Score Disclosure Not Present Final HUD not signed by the borrower or stamped by settlement agent. No tolerance fees increased at closing: Adjusted Origination charges increased from GFE column of HUD comparision chart; Adjusted Origination disclosed as ($515) increased at closing to ($472). No tolerance fees increased at closing: Credit for Interest Rate disclosed on the most GFE column of HUD comparision chart is disclosed at ($515) but final HUD discloses a credit of ($472). Owner Occ Rate/Term Refi Single Family 75 75 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Combined Orig LTV >100% C [3]HUD-1 Incomplete [3]Initial TIL Missing [3]TIL Missing [3]Initial GFE Missing [3]ROR Missing [2]Credit Score Disclosure Not Present [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement [2]Missing Notice of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]No Net Tangible Benefit To Borrower [3]Missing Initial Application Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. C [3]TIL Missing [3]Initial GFE Missing [3]ROR Missing [3]Initial TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]Credit Score Disclosure Not Present File does not contain any GFEs for review. Owner Occ Cashout Refi N/A [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Missing Initial Application P&I (545.44) exceeds standard variance (0.05) with calculated P&I (547.99); Current Variance: $2.55 C [3]TIL Missing [3]Initial GFE Missing [3]ROR Missing [3]Initial TIL Missing [2]Credit Score Disclosure Not Present Owner Occ Rate/Term Refi Single Family 80 80 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]Initial TIL Missing [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [3]Initial GFE Missing [2]Credit Score Disclosure Not Present [2]State - Missing Statutory Authority Disclosure [2]State - Missing Notice of Escrow of Taxes and Regular Monthly Payment [2]State - Missing Closing Statement / Closing Disclosure [2]State - Missing Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE [2]Affiliated Business Doc Missing [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Mortgage Loan Origination Dislcosure [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family C [3]TIL Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family B [2]State - Missing Application Disclosure Statement [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter Owner Occ Rate/Term Refi Single Family A Owner Occ Purchase Single Family [2]Combined Orig LTV >100% C [3]TIL Missing [2]State - Missing Rate Lock Owner Occ Rate/Term Refi Single Family C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial TIL Date not within 3 days of Initial Application Date Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Finance charges under disclosed by $367.70 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Application Disclosure [2]State - Missing Rate Lock [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application APR under disclosed by .2520 which exceeds the .125 tolerance. Finance charges under disclosed by $386.37 which exceeds the $35 for refinance transaction. TIL Itemization did not disclose settlement fees: Appraisal fee of $375 as prepaid finance charge. Owner Occ Cashout Refi Single Family [3]Note Incomplete Note is incomplete due to missing subject address(top of note is cut off). C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing Commitment Letter Finance charges under disclosed by $154.20, which exceeds the $35 tolerance for refinance transactions. Closing settlement fee of $125.00, wire fee of $15.00 and courier fee of $15.00 were not disclosed as a finance charges on the TIL itemization. TIL in file is incomplete due to not being executed by borrower. Owner Occ Rate/Term Refi Single Family C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final Til incomplete due to not signed by the borrower. Finance charges under disclosed by $46.03 which exceeds the $35 tolerance for refinance transactions. TIL Itemization did not disclose settlement fees: Credit Report Fee $37.50, Courier fee $30.00 and Closing Fee of $350.00 while disclosing a RegZ fee of $370.00 as a prepaid finance charge. Owner Occ Cashout Refi Single Family 90 90 [3]No Net Tangible Benefit To Borrower [2]Manufactured (Double-Wide) Unable to determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing.Prior P & I payments are not reflected on the initial or final 1003. D [3]ROR Missing [3]HUD-1 Estimated [3]TIL Incomplete [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Final Truth in Lending is not executed by borrower. HUD-1 isnot signed by the borrower or stamped by settlement agent. Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $474.04 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]State - Missing Right to Select Attorney Disclosure Owner Occ Cashout Refi Single Family [3]Appraisal Incomplete Appraisal incomplete do to being marked subject to completion and completion cert missing. C [3]TIL Missing [3]HUD-1 Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]State - Missing Lock-In Agreement [2]State - Missing Collateral Protection Act Disclosure [2]Initial GFE Missing Owner Occ Construction To Perm Single Family 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Right to Select Attorney Disclosure Finance charges under disclosed by $570.45 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a credit report fee of $23, flood cert fee of $9; administrative fee of $95; wire fee of $25; closing fee of $400; and courier fee of $25 as prepaid finance charges. Owner Occ Cashout Refi PUD Detached B [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family 70 70 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $185.51 which exceeds the $35 for refinances. TIL itemization did not disclose a Credit Report fee of $23, a Flood Cert Fee of $9, a Lender Closing Administrative Fee of $95 and a Courier Fee of $75 as prepaid finance charges. Owner Occ Cashout Refi Single Family 70 70 [3]Final Application Missing [3]Missing Initial Application A Owner Occ Cashout Refi Single Family 70 70 D [3]HUD-1 Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family A Investment Property Cashout Refi Single Family [3]Missing Title Evidence C [3]TIL Incomplete [2]State - Missing Mortgage Originator Dislcosure [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing TIL executed by borrower at closing is marked preliminary. Owner Occ Purchase Single Family 55 C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Finance charges under disclosed by $778.16 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family 55 55 [3]Missing Initial Application C [3]TIL Missing [2]State - Missing Amortization Information Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi PUD Detached [3]Application Incomplete Missing pages 1 through 3 on final 1003 A Owner Occ Rate/Term Refi Single Family [3]Appraisal Missing [2]Combined Orig LTV >100% C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Borrower Information Document [2]State - Missing Commitment Letter [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL incomplete due to APR, finance charge, amount financed and total payment being estimated. Finance charges under disclosed by $150.06 which exceeds the $100 for purchase. TIL Itemization did not disclose the closing fee of $150 as prepaid finance charges. Owner Occ Purchase Single Family D [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date APR is under disclosed by .299 which exceeds the .125 tolerance. Final HUD-1 incomplete due to missing page 1. Finance charges under disclosed by $714.54 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Owner Occ Cashout Refi Single Family C [3]Finance Charge underdisclosed >$35 for Refinance [3][GA] Home Loan Provision: Mandatory Arbitration Provision found in file. GA Fair Lending Act as amended by Senate Bill 53 prohibits mandatory arbitration clause on GA home loans. [3]TIL Incomplete [2]State - Missing Waiver of Borrower's Rights [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [GA] Home Loan Provision: Mandatory Arbitration Provision found in file. GA Fair Lending Act as amended by Senate Bill 53 prohibits mandatory arbitration clause on GA home loans. Final TIL incomplete due to signed and dated estimated copy Finance charges under disclosed by $1,276.61 which exceeds the $35for refinance transactions TIL Itemization did not disclose settlement fees: Closing fee of $1,500.00 as prepaid finance charge. Owner Occ Cashout Refi Single Family A Owner Occ Purchase Single Family 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing Finance charges under disclosed $75.03 which exceeds the $35 tolerance for refinance transactions.Unable to determine source of under disclosure due to missing itemization of amount finance. Owner Occ Cashout Refi Single Family 80 80 C [3]TIL Incomplete The TIL is incomplete due to the APR, Finance Charge, Amount Financed, Total of Payments, and Your Payment Schedule Will Be is marked estimate. Owner Occ Purchase Single Family 90 90 C [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date APR under disclosed by .1359 which exceeds the .125 tolerance. Finance charges under disclosed by $787.53 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. The TIL is incomplete due to the APR, Finance Charge, Amount Financed and Total of Payments marked estimate. Owner Occ Cashout Refi Single Family 27 C [3]State Late Charge Not Standard [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure Late charge fee of 5% exceeds the max allowed of 4% for the XXXXX. Owner Occ Purchase PUD Detached [3]Credit Report Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]Credit Score Disclosure Not Present [2]State - Missing Description of Underwriting Criteria and Required Documentation Finance charges under disclosed by $489.99 which exceeds the $35 for refinances. TIL itemization did not disclose Administration fee in the amount of $250, Closing fee for $225 and Courier fee for $15 as prepaid finance charge. Owner Occ Rate/Term Refi PUD Detached 80 80 [3]Credit Report Missing C [3]TIL Incomplete [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Authorization to Complete Blank Spaces [2]State - Missing Appraisal Notice [2]Initial GFE Missing [2]Initial TIL Missing Final TIL incomplete due to missing borrower signature, date and page 2 of 2 Finance charges under disclosed by $163.31 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]MI Missing Case Query results provided indicate UFMIP was paid, FHA loan, missing MIC. A Owner Occ Purchase Single Family C [3]TIL Missing Owner Occ Rate/Term Refi Single Family 95 95 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Rate Lock Finance charges under disclosed by $284.00 which exceeds the $35 for refinances. TIL itemization did not disclose an Appraisal fee $275.00 and credit report fee $9.00 as prepaid finance charge. Owner Occ Cashout Refi Single Family 80 80 A Owner Occ Purchase Single Family 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Cashout Refi 3 Family 50 B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance APR under disclosed by .1466 which exceeds the .125 tolerance. Finance charges under disclosed by $323.95 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Borrower Information Document [2]Initial GFE Missing Owner Occ Purchase Single Family 80 80 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $1577.43 which exceeds the $35 for refinances. TIL itemization did not disclose flood cert of $9, broker fee of $500, processing fee of $648, and underwriting fee to broker of $350 as prepaid finance charges. Owner Occ Cashout Refi Single Family B [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) ROR executed by borrowers 9/30/04 with expiration of rescission period noted as 10/04/04. HUD reflects a funding date of 9/30/04, equal to the rescission period execution date, and 1 day of interest was collected which coincides with a 9/30/04 funding date. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer APR under disclosed by .1734 which exceeds the .125 tolerance. Finance charges under disclosed by $309.05 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of prepaid finance charges. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application A Owner Occ Cashout Refi Single Family A Owner Occ Purchase Single Family 80 80 [3]Final Application Missing [3]Missing Initial Application C [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure Finance charges under disclosed by $73.26 which exceeds the $35 for refinances. TIL itemization did not disclose a wire fee of $25, flood cert fee of $9, and credit report fee of $29 as prepaid finance charges. Owner Occ Rate/Term Refi PUD Detached [3]Final Application Missing [3]Missing Initial Application C [3]TIL Missing Owner Occ Cashout Refi Single Family 75 75 B [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment Owner Occ Cashout Refi Single Family 90 90 B [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment Owner Occ Cashout Refi Single Family 90 90 [3]Final Application Missing [3]Missing Initial Application B [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 75 75 45 [3]Credit Report Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing Finance charges under disclosed by $805 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]State - Missing Application Disclosure [2]State - Missing Rate Lock [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Purchase Single Family 80 80 B [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 90 90 [3]Appraisal Missing [3]Mortgage/DOT Incomplete Mortgage is Incomplete due to missing Notary acknowledgment date. B [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Notice of Right to Select Attorney Finance charges under disclosed by $54.01which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family C [3]TIL Missing [2]State - Missing Commitment Letter Owner Occ Purchase Single Family A Owner Occ Cashout Refi Single Family 80 [3]Final Application Missing [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Rate/Term Refi Single Family 80 80 B [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Mortgage Broker Fee Agreement for Financial Services Second Home Purchase Single Family 80 80 B [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Rate/Term Refi Single Family A Owner Occ Purchase Single Family 97 97 B [2]State - Missing Lock In Agreement Owner Occ Cashout Refi PUD Detached 80 80 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Loan Commitiment [2]State - Missing Mortgage Loan Disclosure Statement (DRE) [2]State - Missing DRE Advance Fee Agreement [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Mortgage Broker Agreement [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure Finance charges under disclosed by $875.64 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Mortgage Originator Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $124.35 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [2]HMDA-reportable rate spread (1/1/04-10/1/09) APR under disclosed by 1.1986 which exceeds the .125 tolerance. Finance charges under disclosed by $39,448.68 which exceeds the $100 tolerance for purchase transactions. It appears a lowerIndex was used. The lowest Index available in our look-back period is 5.4254%. Owner Occ Purchase Single Family 90 90 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $252.99 which exceeds the $100 tolerance for purchase transactions. Closing Instructions did not disclose settlement fees: Closing Settlement Fee $250.00 as prepaid finance charges. Second Home Purchase Low Rise Condo (<5 Floors) 80 80 A Owner Occ Purchase PUD Attached [3]Application Incomplete Final application incomplete due to missing pages 2 and 3. C [3]HUD-1 Incomplete HUD-1 incomplete due to reflecting a funding date of 5/13/2005, however, only 1 day of interest was collected which coincides with a 5/31/2005 funding date. Owner Occ Purchase Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Second Home Purchase Single Family C [3]TIL Incomplete [2]Credit Score Disclosure Not Present Final TIL Incomplete due to missing borrower signature. Owner Occ Purchase Single Family 97 97 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $1,205.54 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family 80 80 A Owner Occ Purchase Single Family 97 97 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Purchase Single Family 90 90 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $598.90 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $313.03 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Mortgage Broker Agreement [2]State - Missing Finance Lender Information Disclosure [2]State - Missing Interim Interest Disclosure Owner Occ Purchase Single Family 74 74 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Agency to Receive Borrower Complaints [2]State - Missing Notice to Cosigner Finance charges under disclosed by $600.08 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of TIL. Second Home Purchase Low Rise Condo (<5 Floors) 90 90 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $15,732.79 which exceeds the $100 tolerance for purchase transactions. It appears that the Lender's TIL was calculated using a lower Index than the 3.5987% that is available within the look-back period. Owner Occ Purchase Single Family [3]Escrow Holdback HUD line 1112 reflects$20,400 escrow hold back for repairs. Escrow agreement is in file A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi 2 Family 80 80 [3]Escrow Holdback Line item 105 reflects a $65000 repair escrow. B [3]ROR Missing Owner Occ Cashout Refi Single Family 44 44 A Owner Occ Purchase Single Family A Second Home Purchase Low Rise Condo (<5 Floors) 80 80 A Owner Occ Cashout Refi Single Family 80 80 B [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date ROR executed by borrowers 8/23/05 with expiration of rescission period noted as 8/29/05. HUD reflects a funding date of 8/29/05. Owner Occ Cashout Refi PUD Detached A Owner Occ Purchase PUD Detached 80 B [2]State - Missing Mortgage Loan Commitment [2]HMDA-reportable rate spread (1/1/04-10/1/09) Second Home Purchase Low Rise Condo (<5 Floors) 75 75 [3]Final Application Missing B [3]ROR Missing [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $526.06 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $127.95 which exceeds the $100.00 tolerance for Purchase transactions.Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Owner Occ Purchase Single Family 80 95 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Credit Score Disclosure Not Present [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $10,518.99 which exceeds the $100.00 tolerance for Purchase transactions. Closing instructions indicate the Index used was 3.85%. The closest Index available in our look-back period is 3.6125%. Owner Occ Purchase Single Family 95 95 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $327.26 which exceeds the $100 for purchase. TIL Itemization did not disclose settlement fees: wire fee $12, Courier fee $25.00 and Misc title $50 as prepaid finance charges. No other differences were noted. Owner Occ Purchase Single Family 80 80 A Owner Occ Purchase Single Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Originator Dislcosure [2]State - Missing Right to Choose Insurance Provider Finance charges under disclosed by $428.24 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family C [3]TIL Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family B [2]State - Missing Broker Agreement Owner Occ Purchase Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Purchase PUD Detached B [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 Owner Occ Purchase Single Family A Owner Occ Purchase Single Family 80 A Owner Occ Purchase Single Family 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial TIL Date not within 3 days of Initial Application Date Finance charges under disclosed by $413.67 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Mortgage/DOT Incomplete Mortgage is incomplete due to missing notary date. B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Mortgage Originator Dislcosure Finance charges under disclosed by $403.18 which exceeds the $100 tolerance for purchase transactions. TIL itemization did not disclose a closing attorney fee of $400 as a prepaid finance charge. Owner Occ Cashout Refi Single Family 80 80 [2]Combined Orig LTV >100% A Owner Occ Purchase PUD Detached C [3]TIL Missing [3]HUD-1 Missing Owner Occ Construction To Perm Single Family A Owner Occ Purchase Single Family B [2]State - Missing Pre-Application Dislcosure Owner Occ Construction To Perm Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Second Home Purchase Single Family 70 70 B [2]State - Missing Application Disclosure / Advance Fee Agreement [2]State - Missing Appraisal Notice Owner Occ Purchase PUD Detached 80 90 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $347.94 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $3,055.81 which exceeds the $100 tolerance for purchase transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Second Home Purchase Low Rise Condo (<5 Floors) 90 90 A Owner Occ Purchase PUD Detached 80 95 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Mortgage Originator Dislcosure Finance charges under disclosed by $993 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 60 60 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Commitment Letter [2]State - Missing Application Disclosure [2]State - Missing or Incomplete Variable Rate Disclosure Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $502.60 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR executed by borrowers 11/29/2005 with expiration of rescission period noted as 12/5/2005. HUD reflects a funding date of 12/5/2005, equal to the rescission period expiration date, and 27 days of interest was collected which coincides with a 12/5/2005 funding date. Owner Occ Cashout Refi Single Family 90 90 B [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family [3]Credit Report Missing [2]Combined Orig LTV >100% B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase Single Family [3]Missing Initial Application A Owner Occ Purchase PUD Detached 95 95 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Second Home Purchase Low Rise Condo (<5 Floors) 80 80 C [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Construction To Perm Single Family 80 95 A Owner Occ Purchase Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Purchase Single Family 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family Attached B [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 Owner Occ Purchase Single Family 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer Owner Occ Purchase Single Family 80 80 B [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Cashout Refi Single Family 80 90 [3]Credit Report Missing A Second Home Purchase High Rise Condo (>8 Floors) 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $491.78 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Rate/Term Refi Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 80 80 A Owner Occ Purchase Single Family 90 90 C [3]TIL Missing [2]State - Missing Pre-Application Dislcosure Owner Occ Construction To Perm Single Family 75 75 B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms Second Home Purchase PUD Detached B [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date ROR executed by the borrower 1/24/2006 with a expiration of rescission period noted as 1/27/2006.HUD reflects a funding date of 1/24/2006, equal to the rescission expiration date and 8 days of interest was collected which coincides with a 1/24/2006 funding date. Owner Occ Rate/Term Refi Single Family 75 75 A Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $481.10 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Finance charges under disclosed by $132.82 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family A Owner Occ Purchase Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Second Home Purchase Low Rise Condo (<5 Floors) 80 80 A Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $227.87 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for the under disclosure due to missing the itemziation of amount financed. Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family C [3]HUD-1 Incomplete [2]Credit Score Disclosure Not Present HUD-1 is incomplete due to missing borrower signature and date. Owner Occ Cashout Refi Single Family 70 70 B [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges underdisclosed 427.77 which exceeds the $100 tolerance for purchase transactions.Unable to determine due to missing itemization. Owner Occ Purchase Single Family 95 95 B [2]State - Missing Anti-Coercion Notice [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note Owner Occ Purchase Single Family A Owner Occ Purchase Single Family [3]Initial Application Unsigned C [3]TIL Missing Owner Occ Construction To Perm Single Family A Second Home Purchase PUD Attached 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Mortgage Originator Dislcosure [2]State - Missing Right to Choose Insurance Provider Finance charges under disclosed by $3,994.08 which exceeds the $100 tolerance for Purchase transactions. Closing instructions indicate the Index used was 6.277%. The closest Index available in our look-back period is 6.4015%. Owner Occ Purchase Single Family 80 80 C [3]TIL Missing [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Construction To Perm Single Family B [2]State - Missing Mortgage Loan Commitment [2]HMDA-reportable rate spread (1/1/04-10/1/09) Second Home Purchase High Rise Condo (>8 Floors) 80 80 A Owner Occ Purchase Single Family B [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]State - Missing Amortization Information Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family C [3]TIL Missing Owner Occ Construction To Perm PUD Detached C [3]TIL Incomplete Final TIL incomplete due to being illegible. Owner Occ Cashout Refi Single Family B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase PUD Detached [2]Manufactured (Double-Wide) A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Purchase Manufactured (Double-Wide) 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi High Rise Condo (>8 Floors) [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Select Attorney Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $247.66 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Second Home Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $166.19 which exceeds the $35 tolerance for refinance transactions. Unable to determine the reason for the under disclosure due to missing the itemization of amount financed. Owner Occ Cashout Refi Single Family C [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL Incomplete due to missing borrower's signature on Final TIL. Owner Occ Construction To Perm Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family C [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement Owner Occ Construction To Perm Single Family 95 95 [3]Escrow Holdback HUD Line 814 reflects $102,075.00 Escrow Holdback for repairs. Construction Cost is in file. A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 90 90 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Second Home Purchase PUD Detached 80 80 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Owner Occ Purchase Single Family 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Purchase Single Family 80 A Owner Occ Purchase Single Family B [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase PUD Detached 80 A Investment Property Cashout Refi Single Family 70 70 B [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing Investment Property Cashout Refi Single Family 70 70 C [3]TIL Incomplete Final TIL not signed by the borrower. Second Home Purchase High Rise Condo (>8 Floors) C [3]TIL Missing Owner Occ Construction To Perm Single Family C [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Choose Insurance Provider Final TIL is a signed Estimated copy. Owner Occ Construction To Perm Single Family 85 85 B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $327.41 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase PUD Detached B [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) ROR executed by borrowers 11/09/2006 with expiration of rescission period noted as 11/14/2006. HUD reflects a funding date of 11/14/2006, equal to the rescission period expiration date, and 17 days of interest was collected which coincides with a 11/14/2006 funding date. Owner Occ Cashout Refi Single Family A Owner Occ Cashout Refi Single Family C [3]State Late Charge Not Standard [2]HMDA-reportable rate spread (1/1/04-10/1/09) Late charge fee of 5% exceeds the max allowed of 4% for the state Missippippi Owner Occ Cashout Refi Single Family 80 80 B [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi Single Family B [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Purchase Single Family 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase PUD Detached A Investment Property Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Application Disclosure [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note Finance charges under disclosed by $144.19 which exceeds the $35 tolerance for refinances transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi PUD Detached 80 [3]MI Missing A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 90 A Second Home Purchase Mid Rise Condo (6-7 Floors) 90 90 A Owner Occ Cashout Refi Single Family 75 75 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice Finance charges under disclosed by $399.95 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Second Home Purchase PUD Detached 80 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $52.85 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 80 B [2]State - Missing Borrower Information Document [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Notice of Choice of Agent or Insurer Owner Occ Purchase Single Family 80 80 A Second Home Cashout Refi PUD Attached A Owner Occ Purchase Single Family A Owner Occ Purchase PUD Attached [3]Credit Report Missing A Second Home Purchase PUD Detached 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $227.73 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $337.32 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Low Rise Condo (<5 Floors) C [3]TIL Missing Owner Occ Construction To Perm PUD Detached C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete Final TIL incomplete due to missing borrower signature and date. Finance charges under disclosed by $223.03 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 90 90 A Owner Occ Purchase PUD Detached B [3]Finance Charge underdisclosed >$100 for Purchase [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $553.08 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase High Rise Condo (>8 Floors) 80 80 [3]Mortgage/DOT Incomplete Mortgage/DOT isincomplete due to a missing year for the notary date. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Application Disclosure [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Purchase PUD Attached C [3]TIL Missing [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note Owner Occ Construction To Perm Single Family 80 80 B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Low Rise Condo (<5 Floors) 80 [2]Combined Orig LTV >100% B [2]State - Missing Notice to Purchaser-Mortgagor [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Purchase High Rise Condo (>8 Floors) B [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family A Owner Occ Purchase Single Family 80 80 [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Final TIL incomplete due to not being signed by the borrower. Second Home Purchase High Rise Condo (>8 Floors) 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $327.87 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Missing Initial Application B [2]State - Missing Application Disclosure [2]State - Missing Rate Lock Owner Occ Cashout Refi Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $228.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family 80 80 B [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act Owner Occ Rate/Term Refi Single Family A Owner Occ Purchase Single Family [3]Appraisal Incomplete Appraisal is missing recertification of value and completion report. C [3]TIL Missing [3]HUD-1 Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Construction To Perm Single Family 80 80 B [2]State - Missing Mortgage Originator Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Attorney/Insurance Preference Dislcosure [2]State - Missing Agency to Receive Borrower Complaints Second Home Purchase PUD Detached 90 90 B [2]State - Missing Anti-Coercion Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi PUD Detached B [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 95 95 [3]Appraisal Missing B [2]State - Missing Affidavit of Affixation (of manufactured home) [2]State - Missing Title Insurance Notice [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Purchase Single Family 90 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Cashout Refi Single Family 80 80 A Owner Occ Cashout Refi Single Family 90 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Construction To Perm Single Family [2]Combined Orig LTV >100% B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase Single Family B [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Collateral Protection Insurance Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Complaints and Inquiries Notice Owner Occ Purchase Single Family A Investment Property Rate/Term Refi Single Family 70 70 B [2]State - Missing Application Disclosure [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Cashout Refi Single Family 21 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family A Owner Occ Purchase Single Family 80 95 C [3]TIL Missing Owner Occ Construction To Perm PUD Detached B [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $202.89 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Second Home Purchase High Rise Condo (>8 Floors) 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family [3]Application Incomplete Final application Incomplete due to missing pages 2 of 4 and 3 of 4. C [3]TIL Incomplete [2]HMDA-reportable rate spread (1/1/04-10/1/09) Final TIL is Incomplete due to missing acknowledgement date. Owner Occ Cashout Refi Single Family [3]Missing Initial Application A Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 80 80 A Second Home Purchase High Rise Condo (>8 Floors) B [2]State - Missing Anti-Coercion Notice [2]State - Missing Choice of Attorney disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Mortgage Originator Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed $277.87 which exceeds the $35 tolerance for refinances. Unable to etermine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [3]Note P&I Does Not Equal Final TIL P&I Finance charges under disclosed by $116,276.98 which exceeds the $100 tolerance for purchase transactions. Appears final TIL was not run with interest only calculated. The Note reflects P&I of $3612.50 and the TIL reflects an initial P&I of $4242.36. Discrepancy appears to be document error: TIL is disclosed incorrectly without interest only. Owner Occ Purchase Single Family 80 80 [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Rate Lock [2]State - Missing Documentation of Fees paid to Third Parties [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $5,649.23 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Second Home Cashout Refi Single Family A Second Home Cashout Refi Single Family 80 80 A Owner Occ Cashout Refi PUD Detached A Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family B [3]Rescission Period under 3 days [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $313.06 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. ROR executed by borrowers 2/25/2008 with expiration of rescission period noted as 2/28/2008. However, mortgage reflects a notary date of 2/29/2008. Owner Occ Rate/Term Refi Single Family A Owner Occ Rate/Term Refi Single Family B [3]APR Tolerance UnderDisclosed 0.125 [2]State - Missing Commitment Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 APR under disclosed by .3272 which exceeds the .125 tolerance. Owner Occ Purchase PUD Detached 80 80 [3]Final Application Missing B [2]Affiliated Business Doc Missing [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Second Home Purchase High Rise Condo (>8 Floors) 75 75 B [2]State - Missing Notice to Purchaser-Mortgagor [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Purchase High Rise Condo (>8 Floors) 75 75 [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Waiver of Right to Participate in Class Action Addendum to Note [2]Initial GFE Missing [2]Initial TIL Missing Second Home Purchase Low Rise Condo (<5 Floors) 75 75 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Cosigner Second Home Purchase Single Family 80 80 A Owner Occ Rate/Term Refi High Rise Condo (>8 Floors) 75 75 A Owner Occ Rate/Term Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure Owner Occ Rate/Term Refi Single Family 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Cashout Refi Single Family [3]Mortgage/DOT Incomplete Mortgage incomplete due to missing notary date. B [2]Affiliated Business Doc Incomplete [2]State - Missing Lock In Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Incomplete Investment Property Purchase High Rise Condo (>8 Floors) B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing Owner Occ Cashout Refi Single Family A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Final TIL incomplete not signed by borrower. Finance charges under disclosed by $649.53 which exceeds the $100 tolerance for purchase transactions.Unable to determine under disclosure due to missing TIL itemization of amount financed. Second Home Purchase High Rise Condo (>8 Floors) 75 75 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor Finance charges under disclosed by $328 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Second Home Purchase PUD Attached 65 65 B [2]State - Missing Credit Agreeement/Rate Lock [2]State - Missing Right to Choose Insurance Provider Owner Occ Purchase Single Family 80 80 A Owner Occ Cashout Refi Single Family 90 90 B [2]State - Missing Notice to Purchaser-Mortgagor [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 75 75 B [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Purchase PUD Detached 75 75 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family C [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Construction To Perm Single Family B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Second Home Cashout Refi PUD Detached 65 65 [3]Mortgage/DOT Incomplete Notary did not date document. B [2]State - Missing Notice to Purchaser-Mortgagor Second Home Purchase PUD Detached 75 75 A Owner Occ Cashout Refi Single Family B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial TIL Incomplete APR under disclosed by .2826 which exceeds the .125 tolerance. Finance charges under disclosed by $21,133.27 which exceeds the $35.00 tolerance for Refinance transactions. Closing instructions indicate the Index used was .66%. The closest Index available look-back period is .49%. Second Home Purchase Low Rise Condo (<5 Floors) 75 75 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Rate/Term Refi PUD Detached A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family C [3]TIL Missing [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 Owner Occ Rate/Term Refi Single Family B [2]State - Missing Commitment Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 Owner Occ Purchase Low Rise Condo (<5 Floors) 97 97 [3]Appraisal Missing B [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice Owner Occ Purchase Single Family 90 90 [3]Initial Application Unsigned B [2]State - Missing Choice of Attorney disclosure Second Home Cashout Refi Single Family A Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase PUD Detached 80 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer Finance charges under disclosed by $378.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family 50 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Right to Choose Insurance Provider Owner Occ Purchase Single Family B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Commitment Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 Investment Property Cashout Refi Single Family A Owner Occ Purchase Single Family 54 94 B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $422.91 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family A Owner Occ Cashout Refi Single Family [2]Combined Orig LTV >100% [2]Original LTV > 125% B [2]Affiliated Business Doc Missing Second Home Cashout Refi Low Rise Condo (<5 Floors) A Investment Property Cashout Refi Single Family A Owner Occ Cashout Refi PUD Detached B [2]Affiliated Business Doc Missing [2]HUD Summary of Loan Terms does not match Note Terms [2]GFE1 Summary of Loan Terms Not Complete [2]GFE1 Trade-off Table Not Complete HUD summary of loan terms reflects a interest rate of 4.38% and Note reflects interest rate of 4.375%. Most recent GFE dated 03/24/2010 Summary of Loan Terms reflects a loan amount of $160,000 and a payment of $1213.80 and the HUD summary of Loan Terms reflects a loan amount of $159,400 and a payment of $1209.25. Most recent GFE dated 03/24/2010 Trade-Off Table reflects a loan amount of $160,000 and payment of $1213.80 and the HUD reflects a loan amount of $159,400 and a payment of $1209.25. Owner Occ Cashout Refi Single Family [2]Combined Orig LTV >100% C [3]Finance Charge underdisclosed >$35 for Refinance [3]Final TIL Date < 6 Days Prior to Origination Date (Non-IO Fixed) [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]Increase in 10% tolerance fees exceeds 10% [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly Finance charges under disclosed by $366.40 which exceeds the $35 for refinances. Unable to determine under disclosure due to missing itemization of amount financed. GFE#2 dated 06/16/2010 improper fee disclosure due to GA fee of $6.5 being disclosed in Required services that we select section instead of being disclosed under title services. GFE1 dated 05/21/2010 improper fee disclosure due to GA fee of $6.5 being disclosed in Required services that we select section instead of being disclosed under title services. GFE2 dated 06/16/2010 reflects an undocumented increase in interest rate from 4.875% to 5.0%, as well as an undocumented increase in origination charge from $1831.50 to $2913. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $918 and the total collected was $1296.50, resulting in an increase of $378.50 or 41.23%. No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 05/21/2010; Adjusted Origination resulted from binding Origination fee of $1831.50 and binding Credit for Interest rate of ($1096.50) for a new Adjusted Origination total of $735, which increased at closing to $1816.50. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 5/21/2010 disclosed Origination charges as $1831.50 increased at closing to $2913. The APR on the initial TIL (4.971) is greater than .125 less than the APR on the Final TIL (5.097). The Final TIL is dated at closing (within 6 days), which is not allowed per new RegZ guidelines due to the spread of the APR's. Owner Occ Cashout Refi PUD Detached [2]Combined Orig LTV >100% C [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Adjusted Origination Charges) [3]GFE2 Reason(s) for interest rate-related revision(s) not documented [3]ROR Incorrect Form - Lender to Lender Not On H9/G9 [2]GFE2 Reason(s) for any other revision(s) not documented GFE2 dated 07/29/2010 reflects an undocumented change in loan amount from $179,300 to $179,304. GFE2 dated 07/29/2010 reflects an undocumented increase in Origination charges from $2543.00 to $2543.04. No tolerance fees increased at closing: Adjusted Origination increased from most recent binding GFE dated 07/26/2010; Adjusted Origination resulted from binding Origination fee of $2543.00 and binding Credit for Interest rate of ($2032.17) for a new Adjusted Origination total of $510.83, which increased at closing to $510.87. No tolerance fees increased at closing: Origination charges increased from most recent binding GFE dated 07/26/2010 disclosed Origination charges as $2543.00 increased at closing to $2543.04. ROR incorrect form used for lender to lender refinance, H9 or G9 form not used. Owner Occ Cashout Refi Single Family C [3]Initial GFE Missing [3]Initial TIL Missing [3]No tolerance fees increased at closing (Transfer Taxes) [2]State - Missing Notice to Cosigner [2]State - Missing Right to Choose Insurance Provider [2]Affiliated Business Doc Missing [2]State - Missing Credit Agreeement/Rate Lock No tolerance fees increase: Transfer Taxes increased; GFE column of comparison disclosed Transfer taxes as $0 increased at closing to $80. Second Home Purchase Single Family 75 75 B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer Investment Property Cashout Refi Single Family C [3]No tolerance fees increased at closing (Origination Charge) [3]No tolerance fees increased at closing (Transfer Taxes) [3]Increase in 10% tolerance fees exceeds 10% [3]Incomplete TIL Rate/Payment Disclosure [3]Change date(s) in TIL rate/payment disclosure inaccurate [3]Payment value(s) in TIL Rate/Payment Disclosure inaccurate [2]Comparison of GFE and HUD-1 Charges Not Accurate Change date in TIL rate/payment disclosure inaccurate - Lender disclosed first adjustment payment information in Maximum Ever column when Maximum Ever column should reflect earliest date maximum RATE of 9.75 may be reached (5/1/16).TIL is missing 'First Adjustment' column showing date, applicable rate, and amount of first principal and interest payment as required under Reg Z Comment 18(s)(2)(i)(C)-1. Comparison of GFE & HUD fees inaccurate:Origination Charges from final GFE dated 02/23/2011 reflects $8,243 however GFE column of comparison reflects $8,328; Credit for interest rate charges from GFE $7,270 comparison reflects $7355; Title services and Lender's title insurance from GFE $2,707.50 comparison reflects $2760.25; Initial deposit for escrow account from GFE $0 comparison reflects $5,873.50; Daily interest charges from GFE $946.10 comparison reflects $2,584.44 and Homeowner's Insurance from GFE $0 comparison reflects $6,928.08. Final TIL reflects Principal Payment of $1000.41 in Maximum Ever column.Maximum Ever column should reflect earliest date maximum RATE of 9.75 may be reached (5/1/16) and corresponding payments, there is no principal payment at the time maximum rate is reached as this occurs prior to date of first adjustment to principal and interest per Note terms (6/1/2021).TIL is missing 'First Adjustment' column showing date, applicable rate, and amount of first principal and interest payment as required under Reg Z Comment 18(s)(2)(i)(C)-1. HUD comparison of GFE & HUD charges inaccurate due to Title Services & Owners Title Insurance listed as fees that may change. The aggregate of these fees increased at closing and unable to determine if borrower chose the title company to allow this increase. No tolerance fees increase: Transfer Taxes increased; most recent GFE dated 02/23/2011 disclosed Transfer taxes as $3960 increased at closing to $4,045.25. No tolerance fees increased at closing: Origination charges increased from most recent GFE dated 02/23/2011 disclosed Origination charges as $8,243 increased at closing to $8,328. TIL Rate/Payment Disclosure incomplete - missing 'First Adjustment' column showing date, applicable rate, and amount of first principal and interest payment as required under Reg Z Comment 18(s)(2)(i)(C)-1.Lender disclosed first adjustment payment information in Maximum Ever column when Maximum Ever column should reflect earliest date maximum RATE may be reached. Owner Occ Cashout Refi PUD Detached B [3]Finance Charge underdisclosed >$35 for Refinance [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Comparison of GFE & HUD fees inaccurate; Final GFE dated 10/11/2011 reflectsTitle services $1,170.60, Transfer taxes $364, Daily Interest $246.33; however GFE column of comparison reflects Title services $1,295, Transfer taxes $414, and Daily Interest $574.77. In addition,GFE column of comparison does not reflect fees for Homeowners Insurance or escrow account. Finance charges under disclosed by $53.12 which exceeds the $35.00 tolerance for Refinance transactions.Unable to determine under disclosure due to missing complete itemization. Owner Occ Rate/Term Refi Single Family C [3]Finance Charge underdisclosed >$100 for Purchase [3]Initial TIL Missing [3]Increase in 10% tolerance fees exceeds 10% [2]Comparison of GFE and HUD-1 Charges Not Accurate [2]State - Missing Attorney/Insurance Preference Dislcosure [2]Initial GFE Date not within 3 days of Initial Application Date Comparison of GFE & HUD fees inaccurate; Final Inspection fee from final GFE dated 05/08/2012 reflects $0 however GFE column of comparison reflects $150; Title services & lender's title insurance from final GFE reflects $801, GFE column of coparison reflects $674; owner's title from final GFE reflects $100, GFE column of comparison reflects $150; Government recording fees from final GFE reflects $40, GFE column of comparison reflects $25.50; Intial Escrow deposit from final GFE reflects $400, GFE column of comparison reflects $240.64; Homeowner's insurance from final GFE reflects $600, GFE column of comparison reflects $600.24; Credit for interest rate from final GFE reflects ($1100), GFE column of comparison reflects $($1250); Adjusted origination from final GFE reflects $950, GFE column of comparison reflects $850. Finance charges under disclosed by $1511.43 which exceeds the $100 tolerance for purchase transactions. There is a Seller credit on page one of HUD for $2000 which is not itemized therefore excluded. HUD 10% tolerance fees increased more than allowed: Total fees subject to 10% tolerance were disclosed in the amount of $1365.50 and the total collected was $1785.50, resulting in an increase of $420 or 30.76%. Owner Occ Purchase PUD Detached B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $450.03 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $109.07 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of finance charge. Owner Occ Cashout Refi Single Family 80 80 A Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Right to Select Attorney Disclosure Owner Occ Purchase Single Family 90 90 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Appraisal Missing B [2]State - Missing Notice to Purchaser-Mortgagor [2]Initial GFE Missing Owner Occ Rate/Term Refi Single Family 46 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Cosigner Finance charges under disclosed by $227.47which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase PUD Detached 95 95 [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase PUD Detached C [3]TIL Incomplete [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note TIL incomplete due to not being executed by borrower. Owner Occ Purchase PUD Detached 80 95 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family B [2]State - Missing Mortgage Loan Commitment Owner Occ Cashout Refi Single Family B [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi Single Family 68 68 [3]Final Application Missing [3]Escrow Holdback HUD line 807 reflects$2,550 escrow hold back for repairs. Escrow agreement is not in file B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $303.21 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family C [3]TIL Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Construction To Perm Single Family A Owner Occ Purchase PUD Detached [3]Final Application Missing B [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 97 97 [3]Initial Application Unsigned B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Finance charges under disclosed by $144.02 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Finance charges under disclosed by $262.29which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family A Owner Occ Cashout Refi Single Family 87 87 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Agency to Receive Borrower Complaints [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family B [2]State - Missing Broker Agreement Owner Occ Purchase PUD Detached A Owner Occ Cashout Refi Single Family 80 85 C [3]TIL Incomplete [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial TIL Missing Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family 75 75 [3]Appraisal Incomplete [3]Mortgage/DOT Incomplete [3]Note Incomplete Appraisal is incomplete due to being subject to completion. Completion report is missing. Mortgage is incomplete due to missing the street numbers for the subject; document indicates address is to be determined. Note indicates that the interest rate and monthly P&I payment will be determined when the loan converts from the construction phase to the permanent phase; however, permanent phase documentation is missing from file. D [3]TIL Missing [3]HUD-1 Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Fair Lending Notice [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure Owner Occ Construction To Perm Single Family 80 80 [3]Appraisal Missing [3]Credit Report Missing [3]Note Incomplete [3]Missing Initial Application Note indicates that the interest rate and monthly P&I payment will be determined when the loan converts from the construction phase to the permanent phase; however, permanent phase documentation is missing from file. C [3]HUD-1 Missing [3]TIL Missing [2]Initial GFE Missing [2]Initial TIL Missing [2]State - Missing Consumer Credit Score Disclosure [2]State - Missing Fair Lending Notice [2]State - Missing Acknowledgment of Receipt of Good Faith Estimate [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]State - Missing Loan Modification Disclosure [2]State - Missing Notice to Cosigner Owner Occ Construction To Perm Single Family 70 70 C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure Statement Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Purchase PUD Detached 80 80 [3]Final Application Missing [3]Credit Report Incomplete Credit report is incomplete due to large portions of pages being cut off during the imaging process. B [3]Rescission Period under 3 days [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial GFE Incomplete [2]Initial TIL Incomplete Initial GFE is incomplete due to missing origination entity information. Initial TIL is incomplete due to missing date. ROR executed by borrower 03/28/1997 with expiration of rescission period noted as 04/01/1997. HUD reflects a funding date of 03/28/1997, equal to the rescission period expiration date, and 4 days of interest was collected which coincides with a 03/28/1997 funding date. ROR executed by borrowers 03/28/1997 with expiration of rescission period noted as 04/01/1997, only providing borrower with 2 day rescission period. Owner Occ Cashout Refi Single Family 36 [3]Final Application Missing [3]Credit Report Missing B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial GFE Missing Owner Occ Rate/Term Refi Single Family 80 80 [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date Finance charges under disclosed by $160.06 which exceeds the $35 tolerance for refinance transactions. TIL Itemization did not disclose the closing attorney fee of $150.00 and flood determination fee of $11.50 as prepaid finance charges. ROR executed by borrower 10/22/1998 with expiration of rescission period noted as 10/22/1998. HUD reflects a funding date of 10/22/1998, equal to the rescission period expiration date, and 0 days of interest was collected which coincides with a 10/22/1998 funding date. Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Final Application Missing [3]Balloon Under 7 Years Note terms indicate 5 year balloon. B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [2]Only Attorney's Opinion in File A Owner Occ Purchase Single Family 90 90 [3]Final Application Missing B [3]ROR Missing [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]State - Missing Rate Lock Finance charges under disclosed by $174.96 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]State - Missing Application Disclosure [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing B [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter Owner Occ Purchase Single Family 95 95 [2]Manufactured (Double-Wide) B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Escrow Account Disclosure Agreement Finance charges under disclosed 99.09 which exceeds the $35 tolerance for refinance transactions.Unable to determine due to missing itemization of amount financed.HUD line item 810 reflected a $350 credit from the Lender that was unitemized and therefore excluded. Owner Occ Cashout Refi Manufactured (Double-Wide) 80 80 [3]Final Application Missing [3]Credit Report Missing [3]Appraisal Incomplete [2]Only Attorney's Opinion in File Appraisal is incomplete due to the report prepared is subject to repairs, alterations, inspections or conditions. A certification of completion or appraisal addendum indicating the repairs were completed was unavailable. B [3]Rescission Period under 3 days [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date Finance charges under disclosed by $208.82 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an attorney closing fee of $200.00 or a flood determination fee of $10.50 as prepaid finance charges. ROR executed by borrowers 02/18/1998 with expiration of rescission period noted as 02/21/1998, only providing borrower with 2 day rescission period. ROR executed by borrowers 02/18/1998 with expiration of rescission period noted as 02/21/1998. The HUD dated 02/18/1998 does not reflect a funding date nor indicate any interim interest was collected. Based on the borrower's first payment due 03/18/1998 a funding date may have occurred 30 days prior or 02/18/1998. A funding date of 02/18/1998 would provide the borrower with a 0 day rescission period. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete Initial application incomplete due to missing origination entity and interview method. B [3]APR Tolerance UnderDisclosed 0.125 [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Disclosure of Multiple Roles in a Consumer Real Estate Transaction [2]State - Missing Disclosure Statement Required for Residential Construction Contract [2]State - Missing Complaints and Inquiries Notice APR under disclosed by .2705 which exceeds the .125 tolerance. Owner Occ Purchase Single Family 80 80 [3]Final Application Missing [3]Credit Report Missing C [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter Owner Occ Cashout Refi Single Family 89 89 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 80 [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Authorization to Complete Blank Spaces Owner Occ Cashout Refi Single Family 50 [3]Final Application Missing [3]Missing Initial Application C [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Incomplete Owner Occ Cashout Refi Single Family 80 80 [3]Final Application Missing [3]Missing Initial Application B [3]Rescission Period under 3 days [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Statutory Authority Disclosure ROR executed by borrowers 1/25/2007 with expiration of rescission period noted as 1/28/2007, only providing borrower with 2 day rescission period. Owner Occ Rate/Term Refi Single Family 90 90 [3]Final Application Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 75 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Title Evidence [3]Missing Initial Application B [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date Finance charges under disclosed $98.48 which exceeds $35 maximum for refinance transaction. Unable to determine reason for under disclosure due to missing TIL itemization of amount financed. There is a $100 application fee credit on line 1601 of HUD however, an application fee was not charged therefore not considered. ROR executed by borrowers 09/14/1995 with expiration of rescission period noted as 09/18/1995. HUD reflects a funding date of 09/14/1995 and 17 days of interest was collected which coincides with a 09/14/1995 funding date. Owner Occ Cashout Refi Single Family 80 80 19 [3]Final Application Missing [3]Appraisal Incomplete [3]Initial Application Incomplete [3]Credit Report Incomplete Appraisal incomplete due to missing the bottom portion of page 2 of 2. It appears the document is cropped or cut off. Credit Report incomplete due to missing the bottom portion of all pages. It appears the document is cropped or cut off. Initial Application incomplete due to missing bottom section of document. It appears the document is cropped or cut off. C [3]HUD-1 Missing [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]Initial GFE Incomplete [2]Initial TIL Incomplete Final TIL incomplete due to missing the bottom portion of all pages. It appears to have been a documet scanning issue. Initial GFE is incomplete due to missing bottom section of document. It appears the document is cropped or cut off. Initial TIL is incomplete due to missing bottom section of document. It appears the document is cropped or cut off. Owner Occ Purchase Single Family 95 95 37 [3]Credit Report Missing C [3]HUD-1 Incomplete [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Final HUD not signed by the borrower or stamped by settlement agent. Owner Occ Purchase Single Family [3]Missing Title Evidence [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 95 95 B [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer Owner Occ Purchase Single Family [3]Final Application Missing [3]Appraisal Incomplete Appraisal incomplete due to being illegible. C [3]TIL Incomplete [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Final TIL was dated10/21/92 in error.It should have been dated 12/21/92 as reflected in the document date. Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Combined Orig LTV >100% B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Finance charges under disclosed by $112.30 which exceeds the $100 for purchase. TIL itemization did not disclose a Closing fee of $200 as prepaid finance charge. Owner Occ Purchase Single Family 42 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Affidavit of Affixation (of manufactured home) [2]State - Missing Title Insurance Notice [2]State - Missing Documentation of Fees paid to Third Parties [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]MI Missing Case Query results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. B [2]State - Missing XXXXX Fair Housing Law Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Commitment Letter [2]State - Missing XXXXX Notification to New Homeowners Owner Occ Purchase Single Family [3]Credit Report Missing [3]Mortgage/DOT Incomplete [3]Initial Application Incomplete Initial Application marked incomplete due to missing date of interviewer on a face-to-face interview. Mortgage incomplete due to having a document date of 12/1/1992 which coincides with the closing date, however the notary date reflects 11/1/1992. B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $375.01 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Originator Dislcosure [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]MI Missing [3]Missing Title Evidence [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]State - Missing Documentation of Fees paid to Third Parties [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase 2 Family [3]Appraisal Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Application Disclosure [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Affidavit of Affixation (of manufactured home) [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing B [3]Finance Charge underdisclosed >$35 for Refinance [3]ROR Violation Funding date is prior to or equals the ROR End Date [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $485.83 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. ROR executed by borrowers 4/6/1999 with expiration of rescission period noted as 4/9/1999. HUD reflects a funding date of 4/6/1999, equal to the rescission period executed date, and 25 days of interest was collected which coincides with a 4/6/1999 funding date. Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal incomplete due to missing page 1. C [3]TIL Missing [2]State - Missing Mortgage Originator Dislcosure [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing [2]Combined Orig LTV >100% B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $219.63 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application [2]Negam by Note Design C [3]TIL Missing [3]HUD-1 Missing [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase PUD Attached 90 90 [3]Final Application Missing [3]Credit Report Missing [2]Combined Orig LTV >100% B [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Missing Initial Application B [2]State - Missing Mortgage Originator Dislcosure [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Credit Report Missing C [3]TIL Missing [3]Finance Charge underdisclosed >$100 for Purchase [3]HUD-1 Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $234.99 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. HUD is marked incomplete due to the pages are cut short on the right and seller fees can not be determined. Owner Occ Purchase Single Family 97 97 [3]Missing Initial Application A Owner Occ Cashout Refi Single Family 80 80 B [2]Affiliated Business Doc Missing [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family [3]Note Incomplete [3]Missing Initial Application Note incomplete due to being a Fixed Rate loan however lender used an Adjustable Rate note form. B [3]Finance Charge underdisclosed >$35 for Refinance Finance charges under disclosed by $260 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family 80 80 [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Missing Initial Application [2]Combined Orig LTV >100% C [3]TIL Incomplete [2]Initial TIL Missing Final TIL was not signed by borrower. Owner Occ Purchase Single Family 97 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [2]Combined Orig LTV >100% C [3]TIL Incomplete [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Final TIL was executed by borrower at closing; however, reflects an estimated Annual Percentage Rate, Finance charges, Amount financed and Total payment figures. Owner Occ Construction To Perm Single Family 97 A Owner Occ Construction To Perm Single Family [3]Mortgage/DOT Incomplete [3]Missing Initial Application [2]Combined Orig LTV >100% Mortgage is Incomplete due to missing pages 3-11, which includes Notary acknowledgement. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Mortgage Loan Commitment Owner Occ Construction To Perm Single Family C [3]State Late Charge Not Standard [2]Affiliated Business Doc Missing Late charge fee of 5% exceeds the max allowed of 4% for the state XXXXX. Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family 97 97 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor Owner Occ Purchase Single Family [3]Missing Initial Application [2]Combined Orig LTV >100% A Owner Occ Rate/Term Refi Single Family B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Construction To Perm Single Family 31 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Notice to Purchaser-Mortgagor Finance charges under disclosed by $2529.20 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Construction To Perm Single Family [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance [3]State Late Charge Not Standard [2]Affiliated Business Doc Missing Finance charges under disclosed by $4,230.00 which exceeds the $35 for refinance transactions. TIL Itemization did not disclose settlement fees: Attorney fees (not itemized) of $4,250.00 as prepaid finance charges. Note provides for 5% Late charge after 15 calendar days. Owner Occ Rate/Term Refi Single Family A Owner Occ Cashout Refi Single Family 80 80 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]MI Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Broker Agreement [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family 97 97 B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement Owner Occ Purchase Single Family 97 97 A Owner Occ Construction To Perm PUD Detached 80 80 C [3]TIL Missing [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement Second Home Purchase Single Family 80 80 [3]Missing Initial Application A Second Home Purchase Single Family 80 95 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $12,644.75 which exceeds the $35 tolerance for refinance transactions. Closing instructions indicate the Index used was 1.18%. The lowest Index available within the look-back period is 1.32%. Owner Occ Rate/Term Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Application Disclosure [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Finance charges under disclosed by $185 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family 75 C [3]TIL Missing [2]Initial GFE Missing [2]Initial TIL Missing Second Home Cashout Refi Single Family 80 80 B [2]State - Missing Notice to Purchaser-Mortgagor Second Home Construction To Perm Single Family 80 80 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application D [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]State - Missing Mortgage Originator Dislcosure [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family 80 80 [2]Combined Orig LTV >100% B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $325 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Low Rise Condo (<5 Floors) [3]Appraisal more than 90 days prior to origination date Appraisal completion cert was completed on 02/16/2006; however, this loan is a one time Construction To Permwith a 03/01/2006 Conversion date. A Owner Occ Construction To Perm Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Purchase Single Family 80 80 C [3]HUD-1 Missing [2]Credit Score Disclosure Not Present Owner Occ Construction To Perm Single Family 95 95 B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement Finance charges under disclosed by $ 20275.49 which exceeds the $100.00 tolerance for purchase transactions. Closing instructions indicated the index used was 2.66%. The closest index available in the look back period is 2.71%. Owner Occ Purchase Single Family 80 80 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $ 16,789.88 which exceeds the $100.00 tolerance for Purchase transactions. Closing instructions indicate the Index used was 2.82%. The closest Index available in our look-back period is 3.05%. Closing instructions indicate the index as 1YR CMT Monthly average, however Note reflects 1YR CMT Weekly average. Owner Occ Purchase PUD Detached 80 80 A Investment Property Purchase Low Rise Condo (<5 Floors) 80 80 58 B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Owner Occ Purchase PUD Detached C [3]TIL Incomplete [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Final TIL incomplete due to missing borrower signature and date. Owner Occ Purchase Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Construction To Perm Single Family 95 95 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application D [3]TIL Missing [3]ROR Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Notice of Material Change of Mortgage Loan Terms Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$100 for Purchase Finance charges under disclosed by $186.00 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family A Second Home Purchase Mid Rise Condo (6-7 Floors) B [2]State - Missing Pre-Application Dislcosure [2]State - Missing Lock In Agreement Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer Finance charges under disclosed by $385.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family A Second Home Purchase PUD Detached 80 80 36 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Construction To Perm PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Cashout Refi Single Family 60 60 C [3]TIL Missing [3]HUD-1 Missing [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Owner Occ Construction To Perm PUD Detached B [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family 80 80 [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]HUD-1 Missing [2]Credit Score Disclosure Not Present [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family C [3]TIL Missing [3]HUD-1 Missing Owner Occ Construction To Perm PUD Detached 80 80 A Owner Occ Construction To Perm Single Family [2]Combined Orig LTV >100% C [3]TIL Incomplete [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Pre-Application Dislcosure Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Construction To Perm Single Family C [3]TIL Missing [3]HUD-1 Missing Owner Occ Construction To Perm Single Family [3]Appraisal Missing [3]Final Application Missing [3]Credit Report Missing C [3]TIL Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family 80 80 [2]Combined Orig LTV >100% C [3]TIL Missing [3]HUD-1 Missing Owner Occ Construction To Perm Single Family 97 C [3]TIL Missing [3]HUD-1 Missing Second Home Construction To Perm Single Family B [3]ROR Missing Owner Occ Cashout Refi PUD Detached 80 B [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]State - Missing Notice of Material Change of Mortgage Loan Terms [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]Initial GFE Missing Investment Property Purchase Low Rise Condo (<5 Floors) 75 75 [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Missing [3]ROR Missing [2]Credit Score Disclosure Not Present [2]Affiliated Business Doc Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Pre-Application Dislcosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family A Owner Occ Purchase Single Family 80 80 [3]Credit Report Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Owner Occ Purchase Single Family 80 80 [3]Credit Report Missing [2]Combined Orig LTV >100% C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete Finance charges under disclosed by $445.73 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose settlement fees: credit report to lender $16.00 , appraisal fee to lender $300 and closing attorney fee $550 line 1107 as prepaid finance charges. TIL incomplete due to being unsigned. Owner Occ Purchase Single Family B [3]State Late Charge Not Standard [2]Initial GFE Date not within 3 days of Initial Application Date Note provides for a grace period of 15 days with a late fee of 5% of overdue principal and interest. Investment Property Purchase Single Family 80 80 [3]MI Missing [2]Manufactured (Double-Wide) B [2]State - Missing Domestic Partnership Addendum to Uniform Residential Loan Application [2]State - Missing Prepayment penalty disclosure [2]State - Missing Oral Agreement Notice [2]State - Missing Fee Agreement for Loan Modification Services Owner Occ Rate/Term Refi Manufactured (Double-Wide) 95 95 [3]Final Application Missing [3]Credit Report Missing C [3]HUD-1 Missing [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family [2]Combined Orig LTV >100% C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer Finance charges under disclosed by $215.98 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. TILincomplete due TIL marked estimated signed at closing. Owner Occ Cashout Refi Single Family [3]Credit Report Incomplete Credit report is incomplete due to missing pages 2, 4, 6, 8, 10, and 12 of 15 pages of report for Co-Borrower. C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete Final TIL is incomplete; signed estimated copy. Finance charges under disclosed by $505.81 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Initial GFE Missing [2]Initial TIL Missing [2]State - Missing Broker Compensation Disclosure [2]State - Missing Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment [2]State - Missing Appraisal and Consumer Report Notice [2]State - MissingBorrower's Choice of Attorney Disclosure [2]State - MissingFair Credit Reporting Act Notice Owner Occ Cashout Refi Single Family 70 70 A Owner Occ Cashout Refi Single Family 75 75 B [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $225.00 which exceeds the $35 for refinances. TIL itemization did not disclose an appraisal review fee of $100 and a recording service fee of $110 and a credit report fee of $ 15 as prepaid finance charge. Owner Occ Cashout Refi Single Family B [2]State - Missing Interim Interest Disclosure Investment Property Purchase Single Family 80 80 B [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Anti-Coercion Notice Investment Property Purchase PUD Detached 90 90 [3]Initial Application Incomplete Initial application incompete due to missing borrower's signature; initial application was taken face to face. B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice to Purchaser-Mortgagor [2]State - Missing Lock In Agreement [2]State - Missing Mortgage Loan Commitment [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 90 90 A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi PUD Detached A Owner Occ Cashout Refi Single Family 80 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - MissingResidential Property Disclosure / Homeowner's Certification of Principal Residence [2]State - Missing MD No Escrow Account Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Net Tangible Benefit Worksheet [2]State - Missing Office of Finance, Treasury Division Finance Affidavit Owner Occ Cashout Refi Single Family [3]Missing Initial Application B [2]Initial TIL Missing [2]State - Missing Anti-Coercion Notice [2]State - Missing Application Disclosure [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family [2]Only Preliminary Title in File B [2]State - Missing Comparison of Sample Mortgage Features: Typical Mortgage [2]State - Missing Finance Lender Information Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Investment Property Cashout Refi Single Family 65 65 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Statutory Authority Disclosure [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $115.00 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family 75 [3]Final Application Missing [3]Credit Report Missing B [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Application Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Initial Tax Authorization Notice Owner Occ Purchase Single Family 90 90 B [2]Credit Score Disclosure Not Present [2]Initial TIL Missing [2]State - Missing Application Disclosure [2]State - Missing Oral Modifications of Credit Agreements / Confirmation of Statements on Note [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family B [2]Initial GFE Missing [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]State - Missing Complaints and Inquiries Notice Owner Occ Purchase Single Family 95 95 C [3]TIL Missing [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement Owner Occ Purchase Single Family 80 [3]Final Application Missing C [3]HUD-1 Missing [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Owner Occ Construction To Perm Single Family [3]Credit Report Missing [2]Combined Orig LTV >100% B [2]Initial TIL Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family B [2]State - Missing Fair Lending Notice [2]State - Missing Impound Authorization Disclosure [2]State - Missing Interim Interest Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 80 80 41 B [2]Initial TIL Missing [2]GFE1 Fees Not Disclosed Correctly [2]GFE2 Fees Not Disclosed Correctly [2]GFE3 Fees Not Disclosed Correctly GFE1 dated 05/03/2010 improper fee disclosure due to scoring fee of $15.95 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE1 dated 05/05/2010 improper fee disclosure due to scoring fee of $15.95 being disclosed in Required services that we select section instead of being disclosed under our origination charges. GFE1 dated 05/27/2010 improper fee disclosure due to scoring fee of $15.95 being disclosed in Required services that we select section instead of being disclosed under our origination charges. Owner Occ Purchase Single Family [3]Final Application Missing C [3]TIL Incomplete [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note TIL incomplete due to not being signed and dated by borrower. Owner Occ Cashout Refi Single Family 80 80 B [3]Finance Charge underdisclosed >$100 for Purchase [3]APR Tolerance UnderDisclosed 0.25 [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure [2]Initial TIL Date not within 3 days of Initial Application Date APR under disclosed by .3669 which exceeds the .25 tolerance. Finance charges under disclosed by $4330.11, which exceeds $100 maximum for purchase transaction. It appears the lender used a lower index than what is available during the look back period. Owner Occ Purchase Single Family 80 80 [3]Credit Report Missing [3]MI Missing [3]Note Incomplete [3]Missing Initial Application Note is incomplete due to missing pages 3, 4 and signatures. C [3]TIL Incomplete [2]State - Missing Commitment Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]State - Missing Right to Select Attorney Disclosure TIL is incomplete because it is not signed or dated by borrowers. Owner Occ Purchase Single Family 90 90 [3]Credit Report Missing [3]Appraisal Incomplete [3]Missing Initial Application Appraisal is incomplete due to missing page 2 of 2. C [3]TIL Incomplete [2]Initial TIL Missing Final TIL is executed by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Missing Initial Application B [2]Initial TIL Date not within 3 days of Initial Application Date [2]State - Missing Broker Agreement Owner Occ Purchase Single Family 80 80 [3]Escrow Holdback HUD line 1304 reflects$1,000 escrow hold back for repairs. Escrow agreement is not in file B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family 90 90 C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete Final TIL is marked final and was signed at closing; however, reflects estimated Annual Percentage Rate, Finance Charge, Amount Financed and Total Payment figures. Finance charges under disclosed by $248.72 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Purchase Single Family 70 B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Virginia Insurance Disclosure [2]State - Missing Choice of Settlement Agent Disclosure [2]State - Missing Appraisal Notice Finance charges under disclosed by $936.32 which exceeds the $100.00 tolerance for Purchase transactions. It appears that the lender used a lower Index at origination. The lowest Index available in the look-back period is 7.7%. Owner Occ Purchase Single Family 95 95 [3]Note Incomplete Note incomplete due to not being executed by the borrower. B [3]ROR Missing [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement Owner Occ Cashout Refi Single Family [3]Credit Report Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Final TIL was executed by borrower at closing; however, reflects estimated APR, Finance Charges, Amount Financed and Total Payment figures. Owner Occ Purchase Single Family 90 90 C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing Rate Lock [2]State - Missing Title Insurance Notice [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $149.95 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose a closing fee of $190.00 as a prepaid finance charge. TIL is incomplete due to not being signed or dated by the borrower. Owner Occ Rate/Term Refi Single Family [3]Credit Report Missing [3]Missing Title Evidence [3]Note Incomplete Note incomplete due to missing page 2 of note. D [3]HUD-1 Incomplete [2]State - Missing Application Disclosure Final HUD incomplete due to missing page 2. Owner Occ Cashout Refi Single Family 72 72 C [3]TIL Incomplete [2]State - Missing Borrower Information Document [2]State - Missing Rate and Points Lock/Float Agreement [2]State - Missing Application Disclosure Statement [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Final TIL incomplete due to not being executed by the borrower and missing date. Owner Occ Rate/Term Refi Single Family C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing Rate Lock [2]Initial TIL Date not within 3 days of Initial Application Date Final TIL incomplete due to missing the borrowers' signatures. Finance charges under disclosed by $224.39 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Originator Dislcosure Owner Occ Purchase Single Family 80 B [2]State -Missing Broker Agreement [2]State - Missing Lock-In Agreement Owner Occ Purchase Single Family 90 90 [3]Appraisal Missing [3]Credit Report Missing C [3]Finance Charge underdisclosed >$35 for Refinance [3]TIL Incomplete [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. Finance charges under disclosed by $308.64 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Credit Report Missing C [3]Finance Charge underdisclosed >$100 for Purchase [3]TIL Incomplete [2]State - Missing Borrower Information Document [2]State - Missing Broker Agreement [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Escrow Account Disclosure Agreement [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]State - Missing Loan Brokerage Disclosure Statement Final TIL was executed by borrower at closing; however, reflects estimated APR, Finance Charges, Amount Financed and Total Payment figures. Finance charges under disclosed by $531.09 which exceeds the $100.00 tolerance for Purchase transactions. It appears that the lender used a lower Index at origination. The lowest Index available in the look-back period is 6.85%. Owner Occ Purchase Single Family 90 90 B [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Purchase Single Family 90 90 [3]Missing Initial Application [3]Credit Report Incomplete Credit report incomplete due to missing page 1. B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer [2]State - Missing Broker Agreement / Mortgage Loan Origination Agreement [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Cashout Refi Single Family 70 70 A Investment Property Rate/Term Refi Single Family 75 75 [3]Credit Report Missing [2]Manufactured (Double-Wide) C [3]State Late Charge Not Standard [2]State - Missing Right to Choose Insurance Provider [2]Initial GFE Missing [2]Initial TIL Missing Late charge fee of 5% exceeds the max allowed of 4% for the state XXXXX. Owner Occ Purchase Manufactured (Double-Wide) 80 80 [3]Final Application Missing [3]Missing Initial Application C [3]HUD-1 Incomplete [2]State - Missing Residential Mortgage Loan Originator Disclosure [2]State - Missing Loan Agreement Rider Final HUD incomplete due to missing page 2. Owner Occ Purchase Single Family 95 95 B [2]State - Missing Mortgage Banker Disclosure [2]State - Missing Collateral Protection Insurance Notice [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Owner Occ Purchase PUD Detached 95 95 B [2]Initial TIL Incomplete Owner Occ Construction To Perm Single Family 75 75 [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 [3]Initial Application Incomplete [2]Combined Orig LTV >100% Initial 1003 incomplete due to missing originating entity information. The stated note and TIL P&I of $105.06 is greater than the calculated P&I of $103.85 per note terms. B [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Notice to Cosigner Finance charges under disclosed $300.04 which exceeds the tolerance of $35 for refinances. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]P&I stated and calculated exceeds tolerance 0.05 Note P&I of $642.70 exceeds the standard variance of $0.05 with a calculated P&I of $642.38; total variance of $0.32. A Owner Occ Purchase Single Family 80 80 B [2]State - Missing cautionary notice pursuant to AL Code Section 5-19-6(a) on Note Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application A Owner Occ Purchase Single Family 40 40 [3]Final Application Missing [3]Credit Report Missing [3]Initial Application Incomplete [2]Combined Orig LTV >100% Incomplete initial 1003 due to missing origination entity information. B [3]APR Tolerance UnderDisclosed 0.125 [3]Finance Charge underdisclosed >$100 for Purchase [2]Initial GFE Missing [2]Initial TIL Missing APR under disclosed by .3684 which exceeds the .125 tolerance. Finance charges under disclosed by $272.19 which exceeds the $100 tolerance for purchase transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application [2]Only Preliminary Title in File B [3]ROR Missing [2]Initial GFE Missing Owner Occ Rate/Term Refi Single Family 80 [3]Missing Initial Application B [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 90 90 [3]Credit Report Missing B [2]Credit Score Disclosure Not Present [2]State - Missing Commitment Letter [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 95 95 B [2]State - Missing Mortgage Broker Agreement Owner Occ Purchase Low Rise Condo (<5 Floors) 80 B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Cover Page / Social Security Disclosure Owner Occ Purchase Single Family 95 95 [3]Final Application Missing [3]Missing Initial Application C [3]TIL Incomplete [2]State - Missing Broker Compensation Disclosure [2]State - MissingBorrower's Choice of Attorney Disclosure [2]Initial TIL Missing Final TIL is illegible. Owner Occ Cashout Refi 2 Family 85 85 50 [3]Credit Report Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Attorney Disclosure [2]State - Missing Insurance Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Mortgage Broker Agreement [2]State - Missing Initial Tax Authorization Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $59.88 which exceeds the $35 tolerance for refinances. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Rate/Term Refi Single Family 80 95 B [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Disclosure of Seller-Paid Fees [2]State - Missing Written Acknowledgement of Delivery of the Note Owner Occ Purchase Single Family 80 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 90 90 B [2]State - Missing Lock In Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi PUD Detached 90 90 [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 41 [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 90 90 [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]State - Missing GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Select Attorney Disclosure Owner Occ Cashout Refi Single Family 80 80 B [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 80 80 [3]Missing Initial Application B [2]State - Missing Borrower's Bill of Rights [2]State - Missing Consumer Caution and Counseling Disclosure [2]State - Missing Insurance Disclosure / Right to Choose Insurance Provider [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [2]State - Missing MD Finance Agreement [2]State - Missing Loan Commitment [2]State - MissingResidential Property Disclosure / Homeowner's Certification of Principal Residence [2]State - Missing Guarantee Of Loan Program [2]State - Missing MD Mandatory Arbitration Disclosure [2]State - Missing Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay [2]State - Missing Right to Choose Attorney or Title Insurance Company [2]State - Missing Wet Settlement / Delivery of Net Proceeds Authorization [2]State - Missing Disclosure of Seller-Paid Fees [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Office of Finance, Treasury Division Finance Affidavit Owner Occ Purchase PUD Detached 80 90 [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing Finance charges under disclosed by $109.16 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing TIL itemization of amount financed. Owner Occ Rate/Term Refi Single Family 80 A Owner Occ Cashout Refi Single Family 85 85 [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Oral Agreements Notice on the Note [2]State - Missing Loan Brokerage Agreement [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family 90 90 [3]Final Application Missing [3]Credit Report Missing [2]Combined Orig LTV >100% B [2]State - Missing Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement [2]State - Missing Anti-Discrimination Notice [2]State - Missing Attorney General Information Statement [2]State - Missing Statutory Authority Disclosure [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family [3]Missing Initial Application B [2]State - Missing Pre-Application Dislcosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 95 95 45 [3]Credit Report Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Anti-Coercion Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Finance charges under disclosed by $260.07 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose processingfee of $250 as prepaid finance charge. Owner Occ Cashout Refi Single Family [3]Appraisal Missing [3]Credit Report Missing [2]Only Preliminary Title in File B [2]Credit Score Disclosure Not Present [2]Initial TIL Missing Owner Occ Cashout Refi Low Rise Condo (<5 Floors) [3]Application Incomplete [3]Initial Application Incomplete Final Application incomplete due to missing origination entity information. Initial application incomplete due to missing origination entity information. B [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Owner Occ Cashout Refi Single Family Attached B [2]Affiliated Business Doc Missing Owner Occ Cashout Refi PUD Detached 70 [3]Final Application Missing [3]Credit Report Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Interest Rate Disclosre [2]State - Missing Notice of Right to Discontinue Escrow [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Right to Choose Insurance Provider [2]State - Missing Conventional Loan Disclosures [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 95 95 [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $70 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - MissingFreedom to Choose Insurance Provider disclosure [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 90 90 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Net Tangible Benefit Worksheet Owner Occ Cashout Refi Single Family B [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $35.30 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an assignment fee of $40.00 as prepaid finance charge. Owner Occ Cashout Refi PUD Attached 95 95 [2]Only Preliminary Title in File D [3]Finance Charge underdisclosed >$35 for Refinance [3]HUD-1 Estimated [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $276.23 which exceeds the $35 tolerance for refinance transactions. Unable to determine under disclosure due to missing itemization of amount financed. HUD in file is a signed estimated copy.signed and stamped by settlement agent. Owner Occ Cashout Refi PUD Attached 90 90 B [2]State - Missing Borrower Information Document [2]State - Mising Illinois Mortgage Escrow Act Disclosure [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]State - Missing Commitment Letter [2]State - Missing Notice of Choice of Agent or Insurer [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Low Rise Condo (<5 Floors) A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Low Rise Condo (<5 Floors) 80 C [3]TIL Incomplete [2]State - Missing Notice to Mortgage Applicants / Legal Representation Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Final TIL is marked final and was signed at closing; however, reflects estimated APR, Finance Charge, and Total Payment figures. Owner Occ Cashout Refi Single Family 70 70 [3]Credit Report Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Affiliated Business Doc Missing [2]State - Missing Notice of Choice of Insurance Agent Disclosure [2]State - Missing Notice Regarding Nonrefundability of Loan Fees [2]State - Missing Application Disclosure [2]Initial GFE Missing Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 85 85 [3]Missing Initial Application A Owner Occ Cashout Refi Single Family [3]Missing Initial Application [3]Credit Report Incomplete Credit Report is incomplete due to missing Co-Borrowers score. B [2]State - Missing Pre-Application Dislcosure Owner Occ Rate/Term Refi Single Family 80 80 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]Affiliated Business Doc Missing [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $339.18 which exceeds the $35 tolerance for refinance transactions. TIL itemization did not disclose an appraisalfee of $332.00 as prepaid finance charge. Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Credit Report Missing [3]MI Missing [3]Missing Initial Application B [2]Credit Score Disclosure Not Present [2]State - Missing Hazard Insurance Disclosure [2]State - Missing Interim Interest Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Construction To Perm Single Family 85 85 B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing NMLS Unique Identifier # and WA CLA mortgage loan originators license number on the application [2]Initial TIL Missing Owner Occ Cashout Refi Single Family 85 85 [3]Missing Initial Application [2]Manufactured (Double-Wide) B [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Manufactured (Double-Wide) [3]Final Application Missing [3]Escrow Holdback [3]Missing Initial Application [2]Combined Orig LTV >100% HUD Line 1304 reflect escrow pad for $400. No escrow agreement in file. C [3]HUD-1 Estimated [2]Affiliated Business Doc Missing [2]State - Missing Application Addedum stating applicant, if married, may apply for a separate account [2]State - Missing Interim Interest Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice to Cosigner [2]Initial GFE Date not within 3 days of Initial Application Date HUD in file is a Stamped CTC estimated copy. Owner Occ Purchase Low Rise Condo (<5 Floors) 80 [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Attorney Disclosure [2]State - Missing Domestic Partnership Affidavit [2]State - Missing Mortgage Broker Agreement [2]State - Missing Lock In Agreement [2]State - Missing Initial Tax Authorization Notice [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase PUD Detached 80 B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Commitment Letter [2]State - Missing Disclosure of Terms of Mortgage Application [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing signed Notice of Mortgage Broker Fee [2]Initial TIL Missing [2]Initial GFE Date not within 3 days of Initial Application Date Finance charges under disclosed by $50.49 which exceeds the $35 tolerance for refinacnce transactions. Unable to determine under disclosure due to missing TIL itemization. Owner Occ Cashout Refi Low Rise Condo (<5 Floors) B [3]Finance Charge underdisclosed >$100 for Purchase [2]State - Missing Application Disclosure [2]State - Missing Affidavit of Borrower Under Residential Mortgage Act [2]Initial GFE Missing Finance charges under disclosed by $193.25 which exceeds the $100 tolerance for purchase transactions. TIL Itemization did not disclose the appraisal fee of $275 paid to lender as a prepaid finance charge. Owner Occ Purchase PUD Detached 85 85 A Owner Occ Rate/Term Refi PUD Detached [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase PUD Attached 80 [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]Initial GFE Missing Owner Occ Purchase Single Family [3]Initial Application Unsigned B [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement Owner Occ Purchase PUD Detached [3]Appraisal Missing [2]Combined Orig LTV >100% B [2]State - Missing Agency to Receive Borrower Complaints Owner Occ Rate/Term Refi Single Family B [2]Affiliated Business Doc Missing [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Cashout Refi Single Family [3]Missing Initial Application A Owner Occ Cashout Refi Single Family 48 [2]Only Preliminary Title in File A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi 2 Family [3]Final Application Missing [3]Missing Initial Application B [3]Finance Charge underdisclosed >$100 for Purchase [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Finance charges under disclosed by $2349.12 which exceeds the $100 tolerance for purchase transactions. Closing instructions indicate the Index used was 1.01%. The closest Index available in our look-back period is 1.21%. Owner Occ Purchase Single Family 29 [3]Missing Initial Application B [3]Finance Charge underdisclosed >$35 for Refinance [2]State - Missing Mortgage Banker Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Notice of Penalties for Making False or Misleading Written Statement [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed by $85.93 which exceeds the $35 tolerance for refinance transactions. TIL itemization of amount finance did not disclose a Escrow/Settlement Fee of $300.00 as prepaid finance charge. Owner Occ Cashout Refi Single Family 80 80 [3]Final Application Missing [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Rate/Term Refi PUD Detached A Owner Occ Rate/Term Refi Single Family [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Mortgage Broker Dislcosure [2]State - Missing Title Protection Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase Single Family [3]Final Application Missing [3]Missing Initial Application B [2]State - Missing Description of Underwriting Criteria and Required Documentation [2]Initial TIL Missing Owner Occ Rate/Term Refi Single Family 90 90 [3]Final Application Missing [3]Missing Initial Application B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Owner Occ Purchase PUD Detached [3]Final Application Missing [3]Missing Initial Application B [2]Affiliated Business Doc Missing [2]State - Missing Commitment Letter [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Rate/Term Refi Single Family 92 92 [2]Combined Orig LTV >100% B [2]State - Missing Lock In Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 49 [3]Missing Initial Application B [2]State - Missing Home Buyers Property Tax Payment Option [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Disclosure of Seller-Paid Fees [2]State - Missing Licensee Information or Affidavit of Exemption [2]State - Missing Mortgage Broker Agreement Owner Occ Purchase Single Family 80 [3]Final Application Missing [3]Missing Initial Application A Owner Occ Purchase PUD Detached 80 [3]Final Application Missing [3]Missing Initial Application A [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 80 [3]Final Application Missing [3]Missing Initial Application [2]Combined Orig LTV >100% A Owner Occ Cashout Refi Single Family 95 B [2]State - Missing Consumer Disclosure Statement [2]State - Missing Application Disclosure [2]State - Missing Notice of Choice of Agent or Insurer [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family B [2]Initial GFE Date not within 3 days of Initial Application Date [2]Initial TIL Missing Owner Occ Cashout Refi PUD Detached B [2]Initial TIL Date not within 3 days of Initial Application Date [2]Initial GFE Date not within 3 days of Initial Application Date [2]State - Missing Mortgage Consumer Disclosure [2]State - Missing Commitment Letter [2]State - Missing Rate Lock [2]State - Missing Application Disclosure [2]State - Missing Freedom to Choose / Anti-Coercion Disclosure [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 80 80 [3]Missing Initial Application [2]Combined Orig LTV >100% B [2]Affiliated Business Doc Missing [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family 35 [3]Escrow Holdback [3]Missing Initial Application HUD line item 1100C reflected a $300 refundable escrow pad. B [2]State - Missing Domestic Partnership Affidavit [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Purchase Single Family 90 90 [3]Final Application Missing B [3]Finance Charge underdisclosed >$35 for Refinance [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]Initial GFE Missing [2]Initial TIL Missing Finance charges under disclosed $847.21 which exceeds $35 tolerance for refinance transactions.Unable to determine under disclosure due to the itemization in file does not disclose individual prepaid finance charges. Owner Occ Cashout Refi Single Family [2]Combined Orig LTV >100% B [2]HMDA-reportable rate spread (1/1/04-10/1/09) [2]State - Missing Property Tax Benefit Disclosure (State Form 51781 (6-04) Owner Occ Cashout Refi Single Family [3]Missing Initial Application B [2]State - Missing Mortgage Loan Commitment [2]HMDA-reportable rate spread (1/1/04-10/1/09) Owner Occ Cashout Refi Single Family A Owner Occ Cashout Refi Single Family A Owner Occ Purchase Single Family 97 97 C [3]State Late Charge Not Standard Late charge fee of 5% exceeds the max allowed of 4% for the state XXXXX. Owner Occ Purchase Single Family 97 97 B [2]Affiliated Business Doc Missing Owner Occ Purchase Single Family 97 97 B [2]Affiliated Business Doc Missing [2]State - Missing Right to Choose Insurance Provider Owner Occ Purchase Single Family 97 97 [3]Final Application Missing A Owner Occ Purchase Single Family 97 97 40 C [3]TIL Missing [2]State - Missing Application Disclosure [2]State - Missing Licensee Name Number and NMLS Unique Identifier on the application Owner Occ Purchase Single Family B [2]State - Missing Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer Owner Occ Purchase Single Family C [3]HUD-1 Incomplete [3]TIL Incomplete HUD was not signed or dated. TIL was not dated or executed by borrowers. Owner Occ Purchase Single Family 90 90
